EXHIBIT 10.1

 

EXECUTION

 

 

 

CREDIT AGREEMENT

 

Dated as of May 19, 2016

 

among

 

FOOT LOCKER, INC.,
as the Borrower

 

The Guarantors Named Herein

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Agent, L/C Issuer and Swing Line Lender,

 

and

 

The Other Lenders Party Hereto

 

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
U.S. BANK NATIONAL ASSOCIATION
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 



TABLE OF CONTENTS

 

      Page         ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1     1.01  
Defined Terms 1 1.02   Other Interpretive Provisions 49 1.03   Accounting Terms
50 1.04   Rounding 51 1.05   Times of Day 51 1.06   Letter of Credit Amounts 51
        ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 51     2.01   Committed
Loans; Reserves 51 2.02   Borrowings, Conversions and Continuations of Committed
Loans 52 2.03   Letters of Credit 54 2.04   Swing Line Loans 61 2.05  
Prepayments 64 2.06   Termination or Reduction of Commitments 65 2.07  
Repayment of Loans 66 2.08   Interest 66 2.09   Fees 66 2.10   Computation of
Interest and Fees 67 2.11   Evidence of Debt 67 2.12   Payments Generally;
Agent’s Clawback 67 2.13   Sharing of Payments by Lenders 69 2.14   Settlement
Amongst Lenders 69 2.15   Increase in Commitments 70         ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY 72     3.01   Taxes. 72 3.02   Illegality 75
3.03   Inability to Determine Rates 75 3.04   Increased Costs. 75 3.05  
Compensation for Losses 76 3.06   Mitigation Obligations; Replacement of Lenders
77 3.07   Survival 77         ARTICLE IV CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 78     4.01   Conditions of Initial Credit Extension 78 4.02  
Conditions to all Credit Extensions After the Closing Date 80         ARTICLE V
REPRESENTATIONS AND WARRANTIES 81     5.01   Existence, Qualification and Power
82 5.02   Authorization; No Contravention 82 5.03   Governmental Authorization;
Other Consents 82 5.04   Binding Effect 82 5.05   Financial Statements; No
Material Adverse Effect 82 5.06   Litigation 83 5.07   No Default 83 5.08  
Ownership of Property; Liens 83



(i)



5.09   Environmental Compliance 84 5.10   Insurance 85 5.11   Taxes 85 5.12  
ERISA Compliance 85 5.13   Subsidiaries; Equity Interests 86 5.14   Margin
Regulations; Investment Company Act; 86 5.15   Disclosure 86 5.16   Compliance
with Laws 87 5.17   Intellectual Property; Licenses, Etc. 87 5.18   Labor
Matters 87 5.19   Security Documents 87 5.20   Solvency 88 5.21   Deposit
Accounts; Credit Card Arrangements 88 5.22   Brokers 88 5.23   Customer and
Trade Relations 88 5.24   Casualty 88         ARTICLE VI AFFIRMATIVE COVENANTS
88     6.01   Financial Statements 89 6.02   Certificates; Other Information 90
6.03   Notices 92 6.04   Payment of Obligations 93 6.05   Preservation of
Existence, Etc. 93 6.06   Maintenance of Properties 94 6.07   Maintenance of
Insurance 94 6.08   Compliance with Laws 95 6.09   Books and Records;
Accountants 95 6.10   Inspection Rights 96 6.11   Use of Proceeds 97 6.12  
Additional Loan Parties 97 6.13   Cash Management 97 6.14   Information
Regarding the Collateral. 99 6.15   Physical Inventories 99 6.16   Environmental
Laws 99 6.17   Further Assurances 100 6.18   Compliance with Terms of Leaseholds
100 6.19   Post-Closing Matters 100         ARTICLE VII NEGATIVE COVENANTS 100  
  7.01   Liens 101 7.02   Investments 101 7.03   Indebtedness; Disqualified
Stock 101 7.04   Fundamental Changes 101 7.05   Dispositions 101 7.06  
Restricted Payments 101 7.07   Prepayments of Indebtedness 102 7.08   Change in
Nature of Business 102 7.09   Transactions with Affiliates 102 7.10   Burdensome
Agreements 103 7.11   Amendment of Material Documents 103 7.12   Fiscal Year 104



(ii)



7.13   Financial Covenant 104         ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES 104     8.01   Events of Default 104 8.02   Remedies Upon Event of
Default 107 8.03   Application of Funds 108         ARTICLE IX THE AGENT 109    
9.01   Appointment and Authority 109 9.02   Rights as a Lender 109 9.03  
Exculpatory Provisions 109 9.04   Reliance by Agent 110 9.05   Delegation of
Duties 111 9.06   Resignation of Agent 111 9.07   Non-Reliance on Agent and
Other Lenders 112 9.08   No Other Duties, Etc. 112 9.09   Agent May File Proofs
of Claim 112 9.10   Collateral and Guaranty Matters 112 9.11   Notice of
Transfer 113 9.12   Reports and Financial Statements 113 9.13   Agency for
Perfection 114 9.14   Indemnification of Agent 114 9.15   Relation among Lenders
115 9.16   Defaulting Lenders 115 9.17   Other Liabilities 117 9.18  
Co-Syndication Agent; and Arrangers 118         ARTICLE X MISCELLANEOUS 118    
10.01   Amendments, Etc. 118 10.02   Notices; Effectiveness; Electronic
Communications 120 10.03   No Waiver; Cumulative Remedies 122 10.04   Expenses;
Indemnity; Damage Waiver 122 10.05   Payments Set Aside 123 10.06   Successors
and Assigns 123 10.07   Treatment of Certain Information; Confidentiality 127
10.08   Right of Setoff 128 10.09   Interest Rate Limitation 128 10.10  
Counterparts; Integration; Effectiveness 129 10.11   Survival 129 10.12  
Severability 129 10.13   Replacement of Lenders 129 10.14   Governing Law;
Jurisdiction; Etc. 130 10.15   Waiver of Jury Trial 131 10.16   No Advisory or
Fiduciary Responsibility 131 10.17   USA PATRIOT Act Notice 132 10.18   Foreign
Assets Control Regulations and Anti-Bribery Laws 132 10.19   Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 133 10.20   Press Releases 133
10.21   Additional Waivers 134 10.22   No Strict Construction 135 10.23  
Attachments 135

(iii)



        10.24   Keepwell 135         SIGNATURES S-1

(iv)





SCHEDULES           1.01 Guarantors   1.02 Immaterial Subsidiaries   1.03
Existing Letters of Credit   2.01 Commitments and Applicable Percentages   5.01
Loan Parties Organizational Information   5.09 Environmental Matters   5.13
Subsidiaries; Other Equity Investments   5.17 Intellectual Property Matters  
5.18 Collective Bargaining Agreements   6.02 Financial and Collateral Reporting
  6.19 Post-Closing Matters   7.01 Existing Liens   7.02 Existing Investments  
7.03 Existing Indebtedness   7.09 Affiliate Transactions   10.02 Agent’s Office;
Certain Addresses for Notices

 

EXHIBITS       Form of         A LIBO Rate Loan Notice   B Swing Line Loan
Notice   C-1 Note   C-2 Swing Line Note   D Compliance Certificate   E
Assignment and Assumption   F Borrowing Base Certificate   G Credit Card
Notification   H Facility Guaranty   I Security Agreement   J Bank Product
Provider Letter Agreement   K Cash Management Provider Letter Agreement





(v)



CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 19, 2016, among
FOOT LOCKER, INC., a New York corporation (the “Borrower”); each Guarantor (as
defined below) from time to time party hereto; each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”); WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line Lender;
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL
ASSOCIATION, as Co-Syndication Agents; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, and U.S. BANK NATIONAL ASSOCIATION,as Joint Lead Arrangers and
Joint Bookrunners.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit, division or line of
business of another Person, (c) any merger or consolidation of such Person with
any other Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or of any business unit,
division or line of business of another Person, or a Controlling interest in the
Equity Interests, of any Person, or (d) any acquisition of any Store location(s)
of any Person (other than the entry into Leases in the ordinary course of
business) for which the aggregate consideration payable in connection with such
acquisition is $25,000,000 or more, in each case in any transaction or group of
transactions which are part of a common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).

 

“Adjusted LIBO Rate” means:

-1-



(a)     for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and

 

(b)     for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first day of the third full Fiscal Quarter ending after the Closing Date.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means Wells Fargo in its capacity as administrative and collateral
agent, with all of the powers given to it hereunder and under the other Loan
Documents, including administrative powers and powers to hold and maintain
security interests in the Collateral, or any successor thereto.

 

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

“Agent Payment Account” means the account of the Agent set forth on Schedule
10.02.

 

“Agent’s Office” means the Agent’s address and account as set forth on Schedule
10.02, or such other address or account as the Agent may from time to time
notify the Borrower and the Lenders.

 

“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Closing Date, the Aggregate Commitments are $400,000,000.

 

“Agreement” has the meaning given in the introductory paragraph hereto.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Commitment Fee Percentage” means 0.20%.

 

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.

 

“Applicable Margin” means:

 

(a)     from and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and

 

(b)     from and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average

-2-



Quarterly Availability for the most recent Fiscal Quarter ended immediately
preceding such Adjustment Date; provided, that, if any Borrowing Base
Certificate is at any time restated or otherwise revised (including as a result
of an audit) or if the information set forth in any such Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable (to the extent not already paid) on demand.

 

Level Average Quarterly Availability Applicable
LIBOR
Margin Applicable
Base Rate
Margin I Equal to or greater than 66% of the Aggregate Commitments 1.125% 0.125%
II Greater than 33.0% of the Aggregate Commitments but less than 66% of the
Aggregate Commitments 1.250% 0.25% III Equal to or less than 33% of the
Aggregate Commitments 1.375% 0.375%

 

“Applicable Percentage” means with respect to any Lender at any time, the
fraction expressed as a percentage (carried out to the ninth decimal place), the
numerator of which is such Lender’s Commitment and the denominator of which is
the Aggregate Commitments at such time. If the Commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
terminated or expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Appraised Value” means with respect to the Loan Parties’ Eligible Inventory,
the appraised orderly liquidation value, net of costs and expenses to be
incurred in connection with any such liquidation, which value is expressed as a
percentage of Cost of the Loan Parties’ Eligible Inventory as set forth in the
inventory stock ledger of the Loan Parties, which value shall be determined from
time to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Agent.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.

 

“Arrangers” means collectively, Wells Fargo, JPMorgan Chase Bank, N.A. , Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and U.S. Bank National Association,
in their capacities as joint lead arrangers and joint bookrunners.

-3-



“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation (other than any
Capital Lease Obligation), the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease, agreement or instrument were
accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 30, 2016,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability” means, as of any date of determination thereof, the result, if a
positive number, of:

 

(a)     the Loan Cap as of such date

 

minus

 

(b)     the Total Outstandings as of such date.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria (in respect of calculation of Eligible Credit Card
Receivables, Eligible Inventory or Eligible In-Transit Inventory), such reserves
as the Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agent’s ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the Agent
determines in its Permitted Discretion will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent with respect to leased locations
(both Stores and distribution centers and warehouses) in Landlord Lien States to
the extent a Collateral Access Agreement with respect to such locations has not
been obtained (which reserve shall not, unless an Event of Default has occurred
and is continuing (in which event there shall be no dollar limitation), exceed
two (2) months’ rent); (ii) customs duties, and other costs to release Inventory
which is being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, claims of the PBGC and other Taxes

-4-



which have priority over the interests of the Agent in the Collateral; (iv)
during a Cash Dominion Event, salaries, wages and benefits due to employees of
Borrower or any other Loan Party, (v) customer credit liabilities consisting of
the aggregate remaining value at such time of (a) outstanding gift certificates
and gift cards of the Loan Parties entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory, (b) outstanding merchandise credits of the Loan
Parties, and (c) liabilities in connection with frequent shopping programs of
the Loan Parties, (vi) deposits made by customers with respect to the purchase
of goods or the performance of services and layaway obligations of the Loan
Parties, (vii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals, (viii) warehousemen’s or
bailee’s charges and other Permitted Encumbrances which may be pari passu with
or have priority over the interests of the Agent in the Collateral, (ix) amounts
due to vendors on account of consigned goods, (x) Cash Management Reserves, and
(xi) Bank Products Reserves, and (xii) royalties payable in respect of licensed
merchandise.

 

“Average Quarterly Availability” means, for any Fiscal Quarter, an amount equal
to the sum of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such Fiscal Quarter, as determined by the Agent, which
determination shall be conclusive absent manifest error.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Obligations” means any obligation on account of any transaction
with a Bank Product Provider, which arises out of any Bank Product entered into
with any Loan Party and any such Person, as each may be amended from time to
time; provided, that, in order for any item described in clause (b) of the
definition of Bank Products to constitute “Bank Product Obligations”, (i) if the
applicable Bank Product Provider is Wells Fargo or its Affiliates, then, if
reasonably requested by the Agent, the Agent shall have received a Bank Product
Provider Letter Agreement within ten (10) days after the date of such request,
or (ii) if the applicable Bank Product Provider is any other Person, the Agent
shall have received a Bank Product Provider Letter Agreement within ten (10)
days after the date of the provision of the applicable Bank Product to any Loan
Parties or their Subsidiaries, as applicable.

 

“Bank Product Provider” means the Agent, any Lender or any Affiliate of the
Agent or any Lender (determined at the time the relevant Bank Product Letter
Agreement is entered into) that provides any Bank Products to a Loan Party.

 

“Bank Product Provider Letter Agreement” means a letter agreement, which shall
be substantially in the form of Exhibit J, duly executed by the applicable Bank
Product Provider, the Borrower, and the Agent.

 

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent or any Bank Product Provider (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, and (d) supply chain
finance services including, without limitation, trade payable services and
supplier accounts receivable purchases.

-5-



“Bank Products Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate for an Interest
Period of three (3) months plus one percent (1.00%), or (c) the rate of interest
in effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate.” The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

 

“Borrower” has the meaning assigned to such term in the introduction of this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)     ninety percent (90%) multiplied by the face amount of Eligible Credit
Card Receivables;

 

plus

 

(b)     the Cost of such Eligible Inventory net of Inventory Reserves,
multiplied by ninety (90% ) multiplied by the Appraised Value of such Eligible
Inventory;

 

minus

 

(c)     the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower.

 

“Borrowing Base Type Collateral” means the Accounts, Credit Card Receivables,
Payment Intangibles and Inventory of the Loan Parties.

 

“Business” means, at any time, a collective reference to the businesses engaged
in by Borrower and its Subsidiaries on the Closing Date and similar, ancillary
or related businesses.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s

-6-



 

Office is located and, if such day relates to any LIBO Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, but excluding
(a) Capital Lease Obligations incurred by a Person during such period; (b)
expenditures made in connection with the replacement, substitution, restoration
or repair of assets to the extent financed with (x) insurance proceeds paid on
account of the loss of or damage to the assets being replaced, restored or
repaired or (y) awards of compensation arising from the taking by eminent domain
or condemnation (or transfers in lieu thereof) of the assets being replaced; (c)
the purchase of property or equipment to the extent financed with the proceeds
of asset sales or other dispositions outside the ordinary course of business;
(d) expenditures that constitute Permitted Acquisitions or other Acquisitions
not prohibited hereunder; (e) any capitalized interest expense reflected as
additions to property in the consolidated balance sheet of the Borrower and its
Subsidiaries (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of the
Borrower and its Subsidiaries; and (g) capital expenditures relating to the
construction or acquisition of any property or equipment which has been
transferred to a Person other than Borrower or any of its Subsidiaries pursuant
to a sale-leaseback transaction not prohibited hereunder and other capital
expenditures arising pursuant to sale-leaseback transactions not prohibited
hereunder. For purposes of this definition, the purchase price of equipment that
is purchased substantially contemporaneously with the trade-in or sale of
similar equipment or with insurance proceeds therefrom shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted to such Person for the equipment being
traded in by the seller of such new equipment, the proceeds of such sale or the
amount of the insurance proceeds, as the case may be.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that for the avoidance of
doubt, any lease that is accounted for as an operating lease in accordance with
GAAP as of the Closing Date and any similar lease entered into after the Closing
Date may, in the sole discretion of the Borrower, be accounted for as an
operating lease and not as a capital lease, and any obligations thereunder shall
not constitute “Capital Lease Obligations”.

 

“Cash Collateral Account” means an account (which may be non-interest bearing)
established by one or more of the Loan Parties with Wells Fargo, and in the name
of, the Agent (or as the Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Agent, in which deposits are required to
be made in accordance with Section 2.03(k) or 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(k). Derivatives
of such term have corresponding meanings.

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrower to maintain
Availability of amount equal to or greater than twelve and one-half (12.50%) of
the Loan Cap for five (5) consecutive Business Days. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing at
the Agent’s

-7-



 

option or at the request of Required Lenders (i) so long as such Specified Event
of Default exists, and/or (ii) if the Cash Dominion Event arises as a result of
the Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of twelve and one-half (12.50%) of the
Loan Cap for forty-five (45) consecutive days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided, that, a Cash Dominion Event shall be deemed continuing (even if a
Specified Event of Default is no longer continuing and/or Availability exceeds
the required amount for forty-five (45) consecutive days) at all times after a
Cash Dominion Event has occurred and been discontinued on four (4) occasion(s)
after the Closing Date. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

 

“Cash Management Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Control Agreement has been, or is required to be,
executed in accordance with the terms hereof.

 

“Cash Management Provider” means the Agent, any Lender or any Affiliate of the
Agent or any Lender (determined at the time the relevant Cash Management
Provider Letter Agreement is entered into) that provides any Cash Management
Services to a Loan Party or its Subsidiaries; provided that (i) if the
applicable Cash Management Provider is Wells Fargo or any of its Affiliates,
then, if reasonably requested by the Agent, the Agent shall have received a Cash
Management Provider Letter Agreement within ten (10) days after the date of such
request or (ii) if the applicable Cash Management Provider is any other Person,
the Agent shall have received a Cash Management Provider Letter Agreement within
ten (10) days after the date of the provision of the applicable Cash Management
Services to any Loan Parties or their Subsidiaries, as applicable.

 

“Cash Management Provider Letter Agreement” means a letter agreement, which
shall be substantially in the form of Exhibit K, duly executed by the applicable
Cash Management Provider, the Borrower, and the Agent.

 

“Cash Management Reserves “ means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Agent or any Lender or any of their respective
Affiliates, including, without limitation; (a) ACH transactions, (b) controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) foreign exchange facilities, (d) credit card processing
services, (e) purchase cards, and (f) credit or debit cards.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Subsidiary that is (i) a controlled foreign corporation under
Section 957 of the Code, (ii) a Subsidiary substantially all of the assets of
which consist of Equity Interests in Subsidiaries described in clause (i) of
this definition, or (iii) an entity treated as disregarded for United States
federal income tax purposes, substantially all of the assets of which consist of
more than 65% of the voting Equity Interests of a Subsidiary described in
clauses (i) or (ii) of this definition.

-8-



 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of forty percent (40%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such Equity Interests that such “person” or “group” has the right to acquire
pursuant to any option right); provided, that, notwithstanding the foregoing, a
Person shall not be deemed to have beneficial ownership of Equity Interests
subject to a stock purchase agreement, merger agreement or similar agreement
until the consummation of the transactions contemplated by such agreement; or

 

(b)     any “change in control” or similar event as defined in any document
governing Material Indebtedness of any Loan Party (excluding any “change of
control” under any Material Indebtedness of an Acquisition target that occurs as
a result of the consummation of such Acquisition); or

 

(c)     the Borrower fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent and other Permitted Encumbrances), except
where such failure is as a result of a transaction permitted by the Loan
Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is the date
of this Agreement.

 

“Co-Syndication Agents” means Bank of America, N.A., JPMorgan Chase Bank, N.A.,
and U.S. Bank, National Association, each in their capacities as Co-Syndication
Agents.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property of a Loan Party that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Agent.

-9-



 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate and (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commitment Increases” has the meaning specified in Section 2.15(a)(i).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” shall mean a Person or Affiliate of any Person that operates,
manages or controls the operation of sportswear or footwear retailers, and/or
has entered into any agreement to control or is under common control with, in
each case, directly or indirectly, any entity that operates, manages or controls
the operation of sportswear or footwear retailers; provided that the foregoing
shall not include (i) commercial or corporate banks and (ii) any funds which
principally hold passive investments in commercial loans or debt securities for
investment purposes in the ordinary course of business.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(b).

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

-10-



 

“Consolidated Cash Interest Charges” means, for any Measurement Period,
Consolidated Interest Charges paid in cash of the Borrower and its Subsidiaries
on a Consolidated basis, minus the sum (without duplication) of any of the
following to the extent deemed to be included in Consolidated Interest Charges
payable in cash with respect to such Measurement Period: (a) arrangement,
commitment or upfront fees and similar financing fees, original issue discount,
and redemption or prepayment premiums, (b) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates and
costs and fees associated with obtaining Swap Contracts and fees payable
thereunder and (c) fees and expenses associated with the consummation of the
transactions contemplated hereby.

 

“Consolidated EBITDA” means, at any date of determination, for any Measurement
Period, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a Consolidated basis, plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income Taxes,
(iii) depreciation and amortization expense, (iv) any other non-cash charges or
expenses reducing such Consolidated Net Income (other than any non-cash charges
and expenses that result in an accrual of a reserve for cash charges in any
future Measurement Period that Borrower elects not to add back in the current
Measurement Period; provided that, if such non-cash charges or expenses
represent an accrual of a reserve for potential cash items in any future
Measurement Period, the cash payment in respect thereof in such future
Measurement Period shall be subtracted from Consolidated EBITDA to the extent
the Borrower elected to previously addback such amounts to Consolidated EBITDA),
(v) costs, fees and expenses in connection with the transactions contemplated
hereby and by the other Loan Documents, any Permitted Acquisition or any other
Permitted Investment or Disposition, in each case, whether or not consummated,
(vi) impairment charges and asset write-offs pursuant to GAAP and any non-cash
stock compensation expenses, (vi) any losses resulting from mark to market
accounting of Swap Contracts or other derivative instruments and (viii) any
unusual or non-recurring charges or items of loss or expense (including, without
limitation, losses on asset sales (other than asset sales in the ordinary course
of business)) (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) all non-cash items increasing Consolidated Net Income,
other than the accrual of revenue in the ordinary course of business, and other
than any items which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges for any prior Measurement Period subsequent to the
issue date which was not added back to Consolidated EBITDA when accrued, (iii)
the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments during such Measurement Period and
(iv) any unusual or non-recurring items of income or gain to the extent
increasing Consolidated Net Income for such Measurement Period (in each case of
or by the Borrower and its Subsidiaries during such Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP. Consolidated EBITDA
shall be further adjusted: (x) to include the Consolidated EBITDA any Person,
property, business or asset acquired by the Borrower or any Subsidiary during
such Measurement Period, in each case, based on the Consolidated EBITDA of such
Person (or attributable to such property, business or asset) for such period
(including the portion thereof occurring prior to such acquisition), determined
as if references to the Borrower and its Subsidiaries in Consolidated Net Income
and other defined terms herein and therein were to such Person and its
Subsidiaries and (y) to exclude the Consolidated EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of by the Borrower or
any Subsidiary during such Measurement Period, in each case based on the actual
Consolidated EBITDA of such Person for such period (including the portion
thereof occurring prior to such sale, transfer or disposition), determined as if
references to the Borrower and its Subsidiaries in Consolidated Net Income and
other defined terms herein and therein were to such Person and its Subsidiaries.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to any Measurement Period, the ratio of (a) (i) Consolidated EBITDA
for such Measurement Period minus

-11-



 

(ii) Capital Expenditures made during such Measurement Period minus (iii) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash
(net of the aggregate amount of Federal, state, local and foreign income tax
refunds received in cash) during such Measurement Period to (b) the sum of (i)
Debt Service Charges for such Measurement Period, plus (ii) the aggregate amount
of all Restricted Payments paid in cash by the Borrower during such Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, (a) the sum
of (i) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, (ii) all interest paid or payable with respect to
discontinued operations and (iii) the portion of rent expense with respect to
such period under Capital Lease Obligations that is treated as interest in
accordance with GAAP minus (b) interest income during such period (excluding any
portion of interest income representing accruals of amounts received in a
previous period) in each case of or by the Borrower and its Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, as of any date of determination, for any
Measurement Period the net income of the Borrower and its Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP, provided, that,
there shall be excluded therefrom (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) the income (or loss) of such Person
during such Measurement Period in which any other Person has a joint interest,
except to the extent of the amount of cash dividends or other distributions
actually paid in cash to such Person during such period, and (c) the income of
any direct or indirect Subsidiary of a Person to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, except
that Borrower’s equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means with respect to a “deposit account” (as defined in the
UCC) or a “securities account” (as defined in the UCC) established by a Loan
Party, an agreement, in form and substance reasonably satisfactory to the Agent,
establishing control, pursuant to Section 9-104 or Section 8-106 of the UCC or
other applicable section of the UCC, of such account by the Agent and whereby
the bank maintaining such account agrees, upon the occurrence and during the
continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Agent without the further consent of any Loan Party.

 

“Cost” means the lower of cost or market value of Inventory, based upon the Loan
Parties’ accounting practices, known to the Agent, which practices are in effect
on the Closing Date (it being understood that such changes as may be permitted
by GAAP will be permitted) as such calculated cost is determined from invoices
received by the Loan Parties, the Loan Parties’ purchase journals or the Loan

-12-



 

Parties’ stock ledger. “Cost” does not include inventory capitalization costs or
other non-purchase price charges (such as freight) used in the Loan Parties’
calculation of cost of goods sold.

 

“Covenant Compliance Period” means either (a) that a Specified Event of Default
has occurred and is continuing, or (b) Availability at any time is less than or
equal to the greater of (a) $40,000,000 or (b) ten percent (10%) of the Loan
Cap. For purposes hereof, the occurrence of a Covenant Compliance Period shall
be deemed continuing at the Agent’s option or at the request of Required Lenders
(i) so long as such Specified Event of Default exists, and/or (ii) if the
Covenant Compliance Period arises as a result of the failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of (x) $40,000,000, or (y) ten percent (10%) of the Loan Cap for forty-five (45)
consecutive days, in which case a Covenant Compliance Period shall no longer be
deemed to be continuing for purposes of this Agreement. The termination of a
Covenant Compliance Period as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Covenant Compliance Period in the event
that the conditions set forth in this definition again arise.

 

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) and Account, together with all income, payments and proceeds thereof, owed
by a Credit Card Issuer or Credit Card Processor to a Loan Party resulting from
charges by a customer of a Loan Party on credit or debit cards issued by such
Credit Card Issuer or processed by such Credit Card Processor, in each case, in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (vi) any Bank Product Provider or Cash Management
Provider, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent, (B) outside consultants for the Agent, (C) appraisers, (D) commercial
finance

-13-



 

examinations, and (E) all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, and (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (C) the enforcement or protection of their
rights in connection with this Agreement or the Loan Documents or efforts to
preserve, protect, collect, or enforce the Collateral, and (iii) all customary
fees and charges (as adjusted from time to time) of the Agent with respect to
the disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any reasonable
and documented out-of-pocket costs and expenses incurred in connection
therewith, (b) with respect to the L/C Issuer, and its Affiliates (without
duplication of the expenses referred to in Section 2.03), all reasonable and
documented out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable and documented out-of-pocket expenses
incurred by the Credit Parties who are not the Agent, the L/C Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default, provided, that, the Agent, the L/C Issuer, such Credit Parties
and their respective Affiliates shall be entitled to reimbursement for no more
than one counsel representing all such Persons (absent a conflict of interest
with respect to which the Persons affected by such conflict of interest inform
the Borrower in writing of the existence of such conflict of interest prior to
retaining additional counsel, one additional counsel for each group of similarly
situated Persons).

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent,
which notice the Agent acknowledges and agrees will not be given unless an Event
of Default or a Cash Dominion Event has occurred and is continuing, to hold and
dispose of the subject Inventory solely as directed by the Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties (other than any Excluded Deposit and Securities
Accounts). All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

 

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Cash Interest Charges required to be paid for such Measurement
Period, plus (b) the principal amount of all scheduled amortization payments
required to be made in cash by the Borrower or any of its Subsidiaries on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

-14-



 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, that, with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for LIBO
Rate Loans, as applicable, plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the Borrower, the Agent, or any Lender in writing
that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by the
Agent) under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by the Agent or the Borrower, to confirm that
it will comply with the terms of the Agreement relating to its obligations to
fund any amounts required to be funded by it under this Agreement, (e) otherwise
failed to pay over to the Agent or any other Lender any other amount required to
be paid by it under this Agreement within one (1) Business Day of the date that
it is required to do so under this Agreement, (f) (i) becomes or is insolvent or
has a parent company that has become or is insolvent or (ii) becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (g) becomes the subject of a Bail-in Action.

 

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

 

“Disposition” or “Disposed” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and whether in one
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests other than Equity Interests of Borrower) by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the Maturity Date; provided, that, (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or one of
its Subsidiaries in

-15-



 

order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, resignation, death or disability and if any
class of Equity Interest of such Person that by its terms authorizes such Person
to satisfy its obligations thereunder by delivery of an Equity Interest that is
not Disqualified Stock, such Equity Interests shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require a Loan Party to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America, any State thereof or
the District of Columbia (excluding, for the avoidance of doubt, any Subsidiary
organized under the laws of Puerto Rico or any other territory).

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person (other than a natural person) approved by (i) the Agent, the L/C Issuer
and the Swing Line Lender, and (ii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided, that, notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) a Loan Party or any of the Loan Parties’ Affiliates or
Subsidiaries, (y) any Defaulting Lender or (z) any Competitor.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case originated in the ordinary
course of business of such Loan Party, and (ii) is not ineligible for inclusion
in the calculation of the Borrowing Base pursuant to any of clauses (a) through
(j) below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Loan Party as payee or remittance party. In determining the amount of the
Eligible Credit Card Receivables to be so included, the face amount of a Credit
Card Receivable shall be reduced by, without duplication of any Reserves or any
of the following clauses (a) through (j) or otherwise, to the extent not
reflected in such face amount, (i) the amount of all accrued and

-16-



 

actual discounts, claims, credits or credits pending, promotional program
allowances offered by the Loan Parties, price adjustments, finance charges or
other allowances (including any amount that a Loan Party may be obligated to
rebate to a customer, a Credit Card Issuer or Credit Card Processor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Credit Card Receivable
but not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable. Except as otherwise agreed by the Agent in its Permitted Discretion,
any Credit Card Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Receivable:

 

(a)     Credit Card Receivables which do not constitute a “payment intangible”
(as defined in the UCC) or an “account” (as defined in the UCC);

 

(b)     Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

(c)     Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent, or (ii) with respect to
which a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (in each case, other than Liens granted to the Agent
pursuant to the Security Documents and Permitted Encumbrances) (it being
understood and agreed that chargebacks in the ordinary course by such processors
shall not be deemed violative of this clause);

 

(d)     Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(but only to the extent of such disputed amount, claim, counterclaim, offset or
chargeback);

 

(e)     Credit Card Receivables as to which the Credit Card Issuer or Credit
Card Processor has the right under certain circumstances to require a Loan Party
to repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

 

(f)     Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or insolvency proceedings;

 

(g)     Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

 

(h)     Credit Card Receivables which do not conform in all material respects to
all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables; or

 

(i)     Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

 

(j)     Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection due to a material adverse change in the
financial condition of a credit card payment processor and/or credit card
issuer.

 

“Eligible In-Transit Inventory” means, as of any date of determination (without
duplication of any other Eligible Inventory), In-Transit Inventory:

-17-



 

(a)     which has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

 

(b)     for which the purchase order is in the name of a Loan Party and title
has passed to such Loan Party;

 

(c)     for which the document of title reflects a Loan Party as consignee or,
if requested by the Agent, names the Agent as consignee, and in each case as to
which the Agent has control over the documents of title which evidence ownership
of the subject Inventory (such as, if requested by the Agent, by the delivery of
a Customs Broker/Carrier Agreement);

 

(d)     which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance); and

 

(e)     which otherwise would constitute Eligible Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (I) Eligible In-Transit Inventory and (II) other items of Inventory
of a Loan Party that are finished goods, merchantable and readily saleable to
the public in the ordinary course of the Loan Party’s business, in each case
that, except as otherwise agreed by the Agent, (A) complies in all material
respects with each of the representations and warranties respecting Inventory
made by the Loan Parties in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Agent, in its Permitted Discretion, the following items
of Inventory shall not be included in Eligible Inventory:

 

(a)     Inventory that is not solely owned by a Loan Party or a Loan Party does
not have good and valid title thereto;

 

(b)     Inventory that is leased by or is on consignment to a Loan Party or
which is consigned by a Loan Party to a Person which is not a Loan Party;

 

(c)     (i) Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) except Eligible
In-Transit Inventory that is otherwise Eligible Inventory; (ii) Inventory that
is not located at a location that is owned or leased by a Loan Party, except
Inventory in transit between locations in the continental United States of
America that are owned or leased by a Loan Party or locations which meet the
criteria set forth in (iii) below or (iii) to the extent that the Loan Parties
have furnished the Agent with (A) any UCC financing statements or other
documents that the Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Agent as set forth in clause (e) below;

 

(d)     In-Transit Inventory (including otherwise Eligible In-Transit Inventory)
until such time as the Agent is satisfied, in its reasonable discretion, with
the Loan Parties’ reporting practices with respect to such Inventory are
adequate and otherwise deems such In-Transit Inventory to be Eligible In-Transit
Inventory hereunder;

 

(e)     Inventory that is located in a distribution center or warehouse leased
by a Loan Party unless (i) such distribution center or warehouse is owned by
another Loan Party, (ii) with respect to any distribution center or warehouse
that is located in a Landlord Lien State, the applicable lessor has delivered to
the Agent, if requested by the Agent, a Collateral Access Agreement or the Agent
has established an Availability Reserve (in an aggregate amount not to exceed
two (2) months’ rent unless an

-18-



 

Event of Default has occurred and is continuing, in which event there shall be
no dollar limitation), or (iii) such Inventory is located at a distribution or
warehouse center where the aggregate book value of Inventory at such location is
less than $10,000,000;

 

(f)     Inventory of the Loan Parties in trailers but not processed at month end
and early receipts for non-quarter end months;

 

(g)     Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials (but not excluding, for example, blank apparel), or that constitute
spare parts, promotional, marketing, samples, labels, bags and other packaging
and shipping materials or supplies used or consumed in a Loan Party’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, (v) are layaway merchandise, (vi) are not in compliance in
all material respects with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, or (vi) are
bill and hold goods;

 

(h)     Inventory that is not subject to a perfected first-priority security
interest in favor of the Agent or is subject to any other Lien, other than the
Lien of the Agent and those permitted by clauses (a), (b), (e), and (o) of the
definition of Permitted Encumbrance (and in addition with respect to Eligible
In-Transit Inventory, statutory Liens in favor of carriers under clause (b) of
the definition of Permitted Encumbrances, subject to Agent’s right to establish
a Reserve in respect thereof) and any other Liens permitted under this Agreement
provided, that, such Liens are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such Lien and the Agent);

 

(i)     Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;

 

(j)     Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;

 

(k)     Inventory to be sold pursuant to the Loan Parties’ catalogue and
internet business;

 

(l)     Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party (i) from which any Loan
Party or any of its Subsidiaries has received written notice of a dispute in
respect of any such agreement that limits such Loan Party’s ability to sell such
Inventory or (ii) interferes with Agent’s right to Dispose of such Inventory
after the occurrence of an Event of Default; or

 

(m)     Inventory acquired in a Permitted Acquisition, until the Agent has
completed or received (A) an appraisal of such Inventory from appraisers
satisfactory to the Agent and establishes an advance rate and Inventory Reserves
(if applicable) therefor, and otherwise agrees that such Inventory shall be
deemed Eligible Inventory, and (B) such other due diligence as the Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Agent (provided that, if such Inventory is of a type usually sold in the
applicable Loan Party’s business, the Borrower may include up to $20,000,000 of
the such Inventory (using the formula set forth in the calculation of the
Borrowing Base) as Eligible Inventory without the necessity of Agent’s
conducting of a field examination or an appraisal of such Inventory).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,

-19-



 

licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to Hazardous Materials or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a plan amendment as a termination of a
Pension Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (g) the determination that any Pension Plan is considered to be an
“at-risk” plan, or that any Multiemployer Plan is considered to be in
“endangered” or “critical” status within the meaning of Sections 430, 431 and
432 of the Code or Sections 303, 304 or 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 8.01.

-20-



 

“Excluded Deposit and Securities Accounts” shall have the meaning given thereto
in the Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other Credit Party, the following: (a) Taxes imposed on or measured by net
income (however denominated) and franchise Taxes, in each case (i) imposed by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Loan Party is located, (c) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Lender with respect
to an applicable interest in any Loan or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loans or
Commitment (other than pursuant to an assignment request by the Borrower
pursuant to Section 10.13) or (ii) such Lender designates a new Lending Office,
except, in each case, to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding tax pursuant to Section 3.01(a), (d) any U.S. federal, state or
local backup withholding Tax, (e) Taxes attributable to the failure of the
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of the Loan Parties hereunder to comply
with Section 3.01(e) and (f) U.S. federal withholding Tax imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of January 27, 2012, by and among the Borrower, Bank of
America, N.A., as administrative agent and collateral agent thereunder, and the
lenders party thereto (as amended or otherwise modified and in effect
immediately prior to the effectiveness of this Agreement on the Closing Date).

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.03.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Guaranty, dated of even date herewith, made by the
Guarantors in favor of the Agent on behalf of the other Credit Parties in
substantially the form of Exhibit H hereto, as the same now exists or may
hereafter be amended, modified, supplemented, renewed or restated.

-21-



 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.

 

“Fee Letter” means the letter agreement, dated of event date herewith, among the
Borrower, the Agent and the Arranger.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each April, July, October and January of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to the last day in January of any calendar year.

 

“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable

-22-



 

or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien; provided that the term
“Guarantee” shall not include endorsements of checks, drafts and other items for
the payment of money for collection or deposit, in either case in the ordinary
course of business). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means each Subsidiary of the Borrower (other than an Immaterial
Subsidiary, Footlocker.com, Inc., Eastbay, Inc., CCS Direct LLC, Foot Locker
Australia, Inc., Foot Locker New Zealand, Inc. and any CFC), as more
particularly set forth on Schedule 1.01 hereto and each other Subsidiary of the
Borrower that shall be required to execute and deliver a Facility Guaranty
pursuant to Section 6.12, in each case, unless and until such Person is
released, pursuant to the terms of the Loan Documents as a Guarantor hereunder.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means those Persons specified on Schedule 1.02 hereto
and each other Subsidiary of the Borrower that has been designated by the
Borrower in writing to the Agent as an “Immaterial Subsidiary” for purposes of
this Agreement and the other Loan Documents, provided, that, for purposes of
this Agreement, at no time shall (i) the total assets of all Immaterial
Subsidiaries, as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b)
hereof, equal or exceed five percent (5%) of the Consolidated total assets of
the Borrower and its Subsidiaries (and in the event that the total assets of all
Immaterial Subsidiaries as tested at the end of any Fiscal Quarter exceed five
percent (5%) of the Consolidated total assets of the Borrower and its
Subsidiaries, such Subsidiaries shall no longer be deemed to be Immaterial
Subsidiaries and the Borrower shall cause such Subsidiaries to become Loan
Parties as set forth in Section 6.12 hereof), or (ii) the gross revenues of all
Immaterial Subsidiaries for any Measurement Period equal or exceed five percent
(5%) of the Consolidated gross revenues of the Borrower and its Subsidiaries for
such Measurement Period, in each case as determined in accordance with GAAP;
provided, that, no Loan Party shall at any time be deemed to be an Immaterial
Subsidiary.

 

“Increase Closing Date” shall have the meaning provided therefor in Section
2.15(a)(iii).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

-23-



 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Swap Contract;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than ninety (90) days after
the date on which such trade account payable was created);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     all Attributable Indebtedness of such Person;

 

(g)     all obligations of such Person with respect to Disqualified Stock,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture (but only to the extent of such
Indebtedness of such partnership or joint venture for which such Person is
liable), unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indenture” means that certain Indenture, dated as of October 10, 1991, by
Woolworth Corporation, as predecessor in interest to the Borrower, to The Bank
of New York, as Trustee, as in effect on the Closing Date.

 

“Information” has the meaning specified in Section 10.07.

 

“Information Certificate” has the meaning specified in the Security Agreement.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all

-24-



 

registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs), unpatented
inventions (whether or not patentable); patents and patent applications;
industrial design applications and registered industrial designs; any Loan
Party’s rights in any license agreements related to any of the foregoing; all
intellectual property rights in books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data and databases related thereto;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a LIBO Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day after the end of
each month and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its LIBO Rate Loan Notice or such other period that
is twelve (12) months or less requested by the Borrower and consented to by all
the Lenders; provided, that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period shall extend beyond the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“In-Transit Inventory” means, as of any date of determination thereof, Inventory
which has been shipped from a location outside of the United States for receipt
by a Loan Party, but which has not yet been delivered to such Loan Party.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Agent in its Permitted
Discretion with respect to the determination of the salability, at retail, of
the Eligible Inventory, which reflect such other factors as affect the market
value of the Eligible Inventory or which reflect claims and liabilities that the
Agent determines will need to be satisfied in

-25-



 

connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:

 

(a)     obsolescence;

 

(b)     seasonality;

 

(c)     Shrink;

 

(d)     imbalance;

 

(e)     change in Inventory character;

 

(f)     change in Inventory composition;

 

(g)     change in Inventory mix;

 

(h)     markdowns (both permanent and point of sale); and

 

(i)     retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) or (d) any acquisition of Store locations of any Person for
which the aggregate consideration payable in connection with such acquisition is
greater than $50,000,000, in each case in any transaction or group of
transactions which are part of a common plan. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, the Standby Letter of Credit Agreement or Commercial Letter
of Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Agent pursuant to which, among other things, a Person becomes a party to, and
bound by the terms of, this Agreement and/or the other applicable Loan Documents
(including without limitation, the Security Agreement, the Information
Certificate, and the Guaranty) in the same capacity and to the same extent as a
Guarantor.

-26-



 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.

 

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Borrower, with the consent of the
Agent (not to be unreasonably withheld or delayed) and such Lender), (b) with
respect to the Existing Letters of Credit and until such Existing Letters of
Credit expire or are returned undrawn, Bank of America, N.A., and (c) any other
Lender selected by the Borrower, with the consent of the Agent (not to be
unreasonably withheld or delayed) and such Lender. The L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer and/or for such Affiliate to act as an advising, transferring,
confirming and/or nominated bank in connection with the issuance or
administration of any such Letter of Credit, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“L/C Obligations” means, as at any date of determination, and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit. For purposes of computing the amounts available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
any rule under the ISP or any article of the UCP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

 

“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.

-27-



 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

 

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

 

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

 

“Letter of Credit Sublimit” means an amount equal to $80,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
that, if the Aggregate Commitments are reduced to an amount less than the Letter
of Credit Sublimit, then the Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Borrower’s option, less than) the Aggregate Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum rate which appears on the Reuters Screen LIBOR01 Page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Agent from another recognized
source or interbank quotation), for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBO Rate Loan requested (whether as an
initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a
conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrower in accordance
with this Agreement (and, if any such rate is below zero, the LIBO Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error. If such rate is not available at
such time for any reason, then the “LIBO Rate” for such Interest Period shall be
the rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo and with a term equivalent to such Interest Period
would be offered to Wells Fargo by major banks in the London interbank
eurodollar market in which Wells Fargo participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment
for security, encumbrance, lien (statutory or other), or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing) and
(b) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the

-28-



 

realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Agent, of any public, private or “going out of business”,
“store closing”, or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Control Agreements, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, each Request for
Credit Extension, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith (but excluding any instrument or
agreement executed and delivered in connection with any Cash Management Services
and Bank Products).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

 

“Master Agreement” has the meaning given in the definition of “Swap Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the Loan
Parties taken as a whole or the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Loan Parties, taken as a whole,
to perform their payment obligations under the Loan Documents; or (c) a material
impairment of the rights and remedies of the Agent or any Lender under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of the Loan Documents to which
it is a party.

 

“Material Indebtedness” means (a) Indebtedness (other than the Obligations) of
the Loan Parties in an aggregate principal amount exceeding $50,000,000 and (b)
Indebtedness incurred by the Loan Parties pursuant to the Indenture. For
purposes of determining the amount of Material Indebtedness at any time, (i) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, and (ii) undrawn committed or
available amounts shall be included.

 

“Maturity Date” means May 19, 2021.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) Fiscal Quarters for which Agent has received financial
statements as required under the terms of this Agreement; provided, that, if
Agent is requiring delivery of monthly financial statements, the Measurement
Period shall be the most recently completed twelve (12) Fiscal Months for which
Agent has received financial statements.

-29-



 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Proceeds” means:

 

(a)     with respect to any Disposition by any Loan Party, or any Extraordinary
Receipt received or paid to the account of any Loan Party, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents); plus (B) out-of-pocket fees and expenses incurred by such Loan Party
in connection with such transaction (including, without limitation, appraisals,
and brokerage, legal, title and recording or transfer tax expenses and
commissions and other taxes that are paid or reasonably expected to be payable
in connection therewith) paid by any Loan Party to third parties (other than
Affiliates); plus (C) amounts provided as a funded reserve against any
liabilities under any indemnification obligation or purchase price adjustment
associated with such Disposition (provided, that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Proceeds); plus (D) cash escrows (unless and until released to a Loan Party)
from the sale price of such Disposition.

 

(b)     with respect to the sale or issuance of any Equity Interest by any Loan
Party, or the incurrence or issuance of any Indebtedness by any Loan Party, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other out-of-pocket expenses (including, without limitation, legal expenses,
other fees and commissions and taxes that are paid or reasonably expected to be
payable in connection therewith), incurred by such Loan Party in connection
therewith.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Lender other than a Defaulting
Lender.

 

“Note” means (a) a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding,

-30-



 

regardless of whether such interest, fees, costs, expenses and indemnities are
allowed claims in such proceeding, and (b) all Other Liabilities; provided,
that, the Obligations shall not include any Excluded Swap Obligations.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

 

“Other Connection Taxes” means, with respect to the Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, Taxes imposed as a result of a present
or former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interests in any Loan or Loan Document).

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product Obligations.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, the following: that (a) no Default or Event of
Default then exists or would arise as a result of entering into such transaction
or the making of such payment, (b) immediately before and immediately after
giving effect to such transaction or payment, Availability is equal to or
greater than

-31-



 

fifteen (15%) of the Loan Cap, (c) immediately after giving effect to such
transaction or payment, projected Availability as of the last day of the
immediate six (6) Fiscal Months ending following such transaction or payment is
equal to or greater than fifteen percent (15%) of the Loan Cap after giving pro
forma effect to such transaction or payment as if such transaction had been
entered into or such payment had been made as of the first day of such six
(6)-month period, and (d) Agent shall have received a certificate of a
Responsible Officer of Borrower certifying as to compliance with the preceding
clauses (a) through (c) and demonstrating (in reasonable detail) the
calculations required thereby. Calculations of the Borrowing Base for purposes
of determining Availability pursuant to clause (b) above, shall be made using
the most recently delivered Borrowing Base Certificate required to be delivered
to Agent prior to such payment or transaction. It is understood and agreed that
projections of Availability required to be made pursuant to clause (c) above
shall be prepared in good faith and like all projections to be delivered
pursuant to Section 6.01(d) are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, and
that no assurance is given that any particular projected Availability will be
realized, and that actual results may differ and that such differences may be
material.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)     any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Loan Party under this Agreement;

 

(b)     the Loan Parties shall have satisfied the Payment Conditions
(determined, at the Borrower’s option, as of the closing date of such
Acquisition, or the date of the execution of the definitive agreement with
respect to such Permitted Acquisition, so long as the date upon which such
definitive agreement is executed is not more than sixty (60) days prior to the
closing date of such Acquisition),

 

(c)     if any Loans are then outstanding under this Agreement or if any
proceeds of the Loans shall be used to consummate such Acquisition and such
Acquisition involves consideration in excess of $50,000,000:

 

(i)     such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body) which is the subject of such Acquisition
and such Person shall not have announced that it will oppose such Acquisition
(or, if it previously has made such an announcement, shall have announced that
it no longer opposes such Acquisition), or shall not have commenced any action
which alleges that such Acquisition shall violate applicable Law,

 

(ii)     the Borrower shall have furnished the Agent with at least fifteen (15)
days’ prior written notice (or such shorter period as the Agent shall agree) of
such intended Acquisition and upon the reasonable request of the Agent and to
the extent readily available to the Loan Parties, shall have

-32-



 

furnished the Agent with a current draft of the primary acquisition documents
(and final copies thereof as and when executed), a summary of any due diligence
undertaken by the Loan Parties in connection with such Acquisition, and, to the
extent requested by the Agent, appropriate financial statements of the Person
which is the subject of such Acquisition for such periods as the Agent shall
reasonably request (which period shall extend no later than twelve (12) months
after the date of such Acquisition); provided that neither the Borrower nor any
of its Subsidiaries shall be required to provide any information (a) in respect
of which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on the Borrower or its Subsidiaries or the applicable acquisition target
or (b) that is subject to attorney-client privilege or similar privilege or
constitutes attorney work product.

 

“Permitted Discretion” means, as used in this Agreement with reference to Agent,
a determination made in good faith in the exercise of its reasonable business
judgment based on how an asset based lender with similar rights providing a
credit facility of the type set forth herein would act in similar circumstances
at the time with the information then available to it.

 

“Permitted Disposition” means any of the following:

 

(a)     Dispositions of Inventory in the ordinary course of business;

 

(b)     (i) so long as no Event of Default exists or would result therefrom,
bulk sales of other Dispositions of the Inventory and Equipment of a Loan Party
not in the ordinary course of business in connection with Store closings or
relocations, at arm’s length, provided, that such Store closures and related
Dispositions of Inventory shall not exceed (i) in any Fiscal Year of the
Borrower and its Subsidiaries, ten percent (10.0%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year (net of new Loan Party
Store openings) and (ii) in the aggregate from and after the Closing Date,
twenty percent (20.0%) of the number of the Loan Parties’ Stores in existence as
of the Closing Date (net of new Loan Party Store openings) through the term of
this Agreement, provided, that, Borrower shall notify Agent prior to all sales
of Inventory in connection with a material number of contemporaneous Store
closings, which sales of Inventory shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the Agent;
provided, that, that at all times that a Cash Dominion Event has occurred and is
continuing, all Net Proceeds received in connection therewith shall be paid to
the Agent for application to the Obligations in accordance with Section 2.05(d);
and (ii) so long as no Event of Default exists or would result therefrom, bulk
sales of other Dispositions of the Inventory and Equipment of a Subsidiary of
the Borrower that is not a Loan Party which Dispositions are not in the ordinary
course of business in connection with Store closings or relocations, and which
are arm’s–length transactions;

 

(c)     non-exclusive licenses and sublicenses of Intellectual Property of a
Loan Party or any of its Subsidiaries in the ordinary course of business;

 

(d)     Reserved;

 

(e)     Dispositions of Equipment and other assets (other than Borrowing Base
Type Collateral) in the ordinary course of business that is substantially worn,
damaged, obsolete or, in the judgment of a Loan Party, no longer material to or
necessary in its business or is no longer economical to maintain in light of its
use; provided, that, with respect to Dispositions of Intellectual Property,
Intellectual Property may be (i) abandoned or not renewed or preserved provided,
that, it is not, in the judgment of a Loan Party, material to or necessary in
its business or is no longer economical to maintain in light of its use or (ii)
otherwise disposed of provided, that, such Disposition would not interfere with
or

-33-



 

otherwise restrict or hinder Agent’s ability to Dispose of Collateral or have an
adverse impact on the value thereof;

 

(f)     Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 

(g)     Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;

 

(h)     (i) Dispositions of any Equity Interests in Loan Parties or any other
Subsidiary that is not a Loan Party to any other Subsidiary which is not a Loan
Party, provided, that, with respect to any Loan Party, the Equity Interests of
which are transferred pursuant to any Disposition permitted pursuant to this
clause (i), such entity shall remain a Loan Party hereunder and (ii)
dissolution, liquidation or winding up of any Subsidiary of the Borrower (that
is not a Loan Party); provided, that, (A) such dissolution, liquidation or
winding up would not reasonably be expected to result in a Material Adverse
Effect, and (B) if such Subsidiary is a Loan Party, any Borrowing Base Type
Collateral of such Person shall be transferred to another Loan Party prior to or
substantially concurrently with such dissolution, liquidation or winding-up.

 

(i)     Dispositions of any Indebtedness owed to a Loan Party by another Loan
Party or any other Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party, provided, that, after giving effect to such transfer,
such Indebtedness would otherwise be permitted under clause (b)(iv) of Permitted
Indebtedness;

 

(j)     as long as no Default or Event of Default then exists or would arise
therefrom, Dispositions of Real Estate of any Loan Party or any Subsidiary (or
sales of any Person or Persons created to hold such Real Estate or the Equity
Interests in such Person or Persons), including sale-leaseback transactions
involving any such Real Estate pursuant to leases on market terms, as long as
such Disposition is made for fair market value;

 

(k)     Dispositions consisting of the compromise, settlement or collection of
accounts receivable in the ordinary course of business, consistent with
practices in effect on the Closing Date or otherwise in accordance with then
current market practice for similar retailers;

 

(l)     leases, subleases, space leases, licenses or sublicenses, in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Subsidiaries, including licenses for the
conduct of licensed departments within the Stores in the ordinary course of
business; provided, that, if requested by the Agent, the Agent shall have
entered into an intercreditor agreement with the Person operating such licensed
department in a Loan Party’s Store on terms and conditions reasonably
satisfactory to the Agent;

 

(m)     Dispositions of cash, cash equivalents and Permitted Investments
described in clauses (a) through (e) and (r) of the definition of “Permitted
Investments” contained in this Agreement, in each case in the ordinary course of
business;

 

(n)     Dispositions of assets resulting from any casualty event or any taking
of power of eminent domain or by condemnation or similar proceeding;

 

(o)     other Dispositions of assets (but not Dispositions described in clause
(b), (h) and not Dispositions of Borrowing Base Type Collateral), provided,
that, the aggregate fair market value of all assets Disposed of in reliance upon
this clause (o) shall not exceed $20,000,000 during any Fiscal Year of the
Borrower;

-34-



 

(p)     to the extent constituting Dispositions, Permitted Encumbrances; and

 

(q)     other Dispositions of assets (but not Dispositions described in clause
(b) and not any other Dispositions of Borrowing Base Type Collateral), so long
as the Payment Conditions are satisfied at the time of such Disposition.

 

For the avoidance of doubt, (i) transactions which are permitted by Sections
7.01 and 7.02 of this Agreement which may be construed to constitute a
“Disposition” of property by a Loan Party or any of its Subsidiaries shall not
be prohibited by operation of Section 7.05, and (ii) any Disposition of
Intellectual Property permitted hereby shall not prohibit or interfere with
Agent’s rights to dispose of Collateral as set forth in Article VII of the
Security Agreement.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations, other than any Lien imposed by ERISA;

 

(d)     deposits to secure or relating to the performance of bids, trade
contracts, government contracts and leases (other than Indebtedness for borrowed
money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business or letter of credit guarantees issued in respect thereof;

 

(e)     Liens in respect of judgments, decrees, attachments or awards for
payment of money that do not constitute an Event of Default hereunder;

 

(f)     easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, encroachments, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business the Loan Parties and their Subsidiaries, taken as a
whole, and such other minor title defects or survey matters that are disclosed
by current surveys that, in each case, do not materially interfere with the
ordinary conduct of the business of the Loan Parties and their Subsidiaries
taken as a whole.

 

(g)     Liens on the assets of the Loan Parties and their Subsidiaries existing
on the Closing Date and listed on Schedule 7.01 and any renewals or extensions
thereof so long as such renewals or extensions of the Indebtedness secured
thereby is Permitted Refinancing Indebtedness;

 

(h)     Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary which secure Indebtedness permitted pursuant to clause (c) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition (except in the case of any refinancing of such
Indebtedness that is otherwise permitted hereunder) and (ii) such Liens shall
not extend to any other property or assets of the

-35-



 

Loan Parties, other than additions and/or accessions to such assets and the
proceeds and products thereof; provided that individual financings of assets
provided by one lender may be cross-collateralized with other financings of
assets provided by such lender;

 

(i)     Liens created pursuant to the Loan Documents;

 

(j)     statutory Liens of landlords and lessors in respect of rent not in
default for more than any applicable grace period or are being contested in
compliance with Section 6.04 and customary restrictions on subletting and
assignments set forth in Leases;

 

(k)     possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and other Permitted Investments, provided, that, such Liens (i) attach only to
such Investments or other Investments held by the applicable broker or dealer
and (ii) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;

 

(l)     Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

(m)     Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party or any Subsidiary thereof;

 

(n)     voluntary Liens on property (other than Borrowing Base Collateral) in
existence at the time such property is acquired pursuant to a Permitted
Acquisition or other Permitted Investment or on such property of a Subsidiary of
a Loan Party in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition or other Permitted Investment; provided, that, such Liens
are not incurred in connection with or in anticipation of such Permitted
Acquisition or other Permitted Investment and do not attach to any other assets
of any Loan Party or any Subsidiary;

 

(o)     Liens on goods in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods solely to the extent the following conditions are satisfied
(i) the obligations secured are not overdue by more than thirty (30) days or
(ii) (A) such Liens secure obligations that are being contested in good faith by
appropriate proceedings, and (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP; and

 

(p)     Liens (i) on advances or earnest money deposits in favor of the seller
of any property to be acquired in any Permitted Acquisition or other Permitted
Investment to be applied against the purchase price for such Investment, or (ii)
consisting of an agreement to transfer any property in a Permitted Disposition;

 

(q)     any interest or title of a lessor or sublessor under leases or subleases
or secured by a lessor’s or sublessor’s interests under leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business;

-36-



 

(r)     Liens solely on any cash advances or cash earnest money deposits made by
the Borrower or any of its Subsidiaries in connection with any letter of intent
or purchase agreement permitted hereunder;

 

(s)     Liens in respect of the licensing and sublicensing of patents,
copyrights, trademarks, trade names, other indications of origin, domain names
and other forms of Intellectual Property in the ordinary course of business;

 

(t)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Borrower or any of its
Subsidiaries;

 

(u)     Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;

 

(v)     Liens on assets other than assets constituting Borrowing Base Type
Collateral to secure Indebtedness permitted under clause (d) or (f) of
“Permitted Indebtedness”;

 

(w)     Liens on property of Domestic Subsidiaries which are not Loan Parties to
secure Indebtedness permitted under clause (r) of the definition of “Permitted
Indebtedness”;

 

(x)     licenses or sublicenses, in each case in the ordinary course of business
and which do not materially interfere with the business of the Borrower and its
Subsidiaries;

 

(y)     Liens on property (other than Borrowing Base Type Collateral) of Loan
Parties or Domestic Subsidiaries to secure Indebtedness permitted under clause
(s) of the definition of “Permitted Indebtedness” so long as (i) such
Indebtedness is permitted to be secured under the terms of such clause (s), and
(ii) to the extent such Indebtedness is secured by a Lien on Real Estate owned
by any Loan Party and such Real Estate is a distribution center or warehouse
where the aggregate value of Inventory at such location exceeds $10,000,000,
then if reasonably requested by the Agent or the Required Lenders, the holders
of such Indebtedness (or the agent or other representative thereof) shall enter
into an agreement, that provides the Agent with access to the Collateral, on
terms and conditions satisfactory to Agent, and

 

(z)     other Liens on assets (other than in the Borrowing Base Type Collateral)
securing obligations outstanding in an aggregate principal amount not to exceed
$20,000,000.

 

“Permitted Indebtedness” means each of the following:

 

(a)     Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided,
that, (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to any
unpaid accrued interest, premium or other amount paid (including any prepayment
premium or penalty), and fees, commissions and expenses reasonably incurred
(including any underwriting discounts, defeasance costs, upfront fees and
original issue discount), in each case on then current market terms, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the result of such extension, renewal or
replacement shall not be an earlier maturity date or decreased weighted average
life of such Indebtedness, and (iii) the terms relating to collateral (if any)
and subordination (if any), of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are not less favorable in any material respect,
when taken as a whole (and other than any

-37-



 

covenants, defaults and other provisions that apply only after the Maturity
Date) to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

(b)     Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary that is not a Loan Party to any Loan Party so long as the Payment
Conditions are satisfied at the time such Indebtedness is issued or incurred,
(iii) any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party, and (iv) any Loan Party to any Subsidiary that is not a Loan
Party in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding unless the Payment Conditions are satisfied (in which event such
dollar limitation shall not apply);

 

(c)     Without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party or any Subsidiary
thereof to finance the acquisition of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided, that, the terms relating to
collateral (if any) and subordination (if any), of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect, when taken as a whole (and other than any covenants,
defaults and other provisions that apply only after the Maturity Date) to the
Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(d)     obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided, that,
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates, energy or commodities prices or foreign exchange
rates, and not for purposes of speculation or taking a “market view”;

 

(e)     (i) Indebtedness in respect of performance bonds, bid bonds, customs and
appeal bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business and (ii) Indebtedness in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business consistent with current
practice in effect immediately prior to the Closing Date (or otherwise in
accordance with customary market practice) in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

 

(f)     Indebtedness incurred for the construction or acquisition or improvement
of, or to finance or to refinance, any Real Estate owned by any Loan Party or
any Subsidiary (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided, that, to the extent
Inventory is located at such location or records relating to any Borrowing Base
Collateral are located at such location, upon the reasonable request of the
Agent, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness (or the agent or other representative thereof) to
enter into a Collateral Access Agreement or Agent shall establish an

-38-



 

Availability Reserve (in an aggregate amount not to exceed two (2) months’ rent
unless an Event of Default has occurred and is continuing, in which event there
shall be no dollar limitation);

 

(g)     Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition or other Permitted Investment;

 

(h)     Indebtedness of any Person that becomes a Subsidiary of a Loan Party in
a Permitted Acquisition or other Permitted Investment, which Indebtedness is
existing at the time such Person becomes a Subsidiary of a Loan Party (other
than Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of a Loan Party);

 

(i)     the Obligations;

 

(j)     unsecured Indebtedness consisting of Securities (as defined in the
Indenture) issued pursuant to the Indenture and Permitted Refinancing
Indebtedness in respect thereof;

 

(k)     (i) Indebtedness constituting indemnification obligations or obligations
in respect of purchase price or other similar adjustments in connection with
Permitted Acquisitions and other Permitted Investments and Permitted
Dispositions; and (ii) Indebtedness consisting of obligations of the Borrower or
any Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with any Permitted Investment;

 

(l)     Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(m)     Indebtedness in respect of netting services, overdraft protections and
similar arrangements and related liabilities arising from treasury, depository
and cash management services, credit card processing services, other credit and
debit card programs and/or any automated clearing house transfers of funds in
the ordinary course of business (including, without limitation Guarantees of any
such obligations of any Subsidiary which is not a Loan Party);

 

(n)     unsecured guaranty obligations of the Borrower or any of its
Subsidiaries of the obligations of any joint ventures permitted under this
Agreement in which the Borrower or any of its Subsidiaries is a party, not
exceeding $20,000,000 in the aggregate at any time outstanding;

 

(p)     Indebtedness representing deferred compensation to directors, officers
and employees of the Borrower or any of its Subsidiaries incurred in the
ordinary course of business;

 

(q)     to the extent constituting Indebtedness, judgments, decrees, attachments
or awards not constituting an Event of Default under Section 8.01(h);

 

(r)     Indebtedness of any Domestic Subsidiary which is not a Loan Party;

 

(s)     so long as no Event of Default exists or would result therefrom, other
Indebtedness in an aggregate principal amount not to exceed $500,000,000 at any
time outstanding; provided, that, not more than $100,000,000 of such
Indebtedness may be secured; and

 

(t)     Guarantees of Indebtedness otherwise permitted under the definition of
“Permitted Indebtedness”.

 

“Permitted Investments” means each of the following:

-39-



 

(a)     readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (or with respect to a Subsidiary which is not a Loan Party, any country
(or instrumentality thereof, as applicable) in which such Subsidiary is
incorporated or otherwise formed or maintains its chief executive office,
principal place of business or in which such Subsidiary has significant
operations) having maturities of not more than one year from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States of America or such other country, as applicable, is pledged in support
thereof;

 

(b)     commercial paper issued by any Person organized under the laws of any
state of the United States of America (or with respect to a Subsidiary which is
not a Loan Party, any country in which such Subsidiary is incorporated or
otherwise formed or maintains its chief executive office, principal place of
business or in which such Subsidiary has significant operations) and rated, at
the time of acquisition thereof, at least “Prime-2” (or the then equivalent
grade) by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one year from the date of acquisition
thereof;

 

(c)     any Investments of the Loan Parties and their Subsidiaries consisting of
demand deposits or time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated, at the time of acquisition thereof, as described in clause (b) of this
definition and (iii) has combined capital and surplus of at least $500,000,000,
at the time of the acquisition thereof, in each case with maturities of not more
than one year from the date of acquisition thereof;

 

(d)     fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

 

(e)     Investments, classified in accordance with GAAP as current assets of the
Loan Parties or any of their Subsidiaries, in any money market fund, mutual
fund, or other investment companies that are registered under the Investment
Company Act of 1940, as amended, and which invest primarily in one or more of
the types of securities described in clauses (a) through (d) above;

 

(f)     Investments existing on the Closing Date, and set forth on Schedule
7.02, and replacements thereof, but not any increase in the amount thereof;

 

(g)     (i)     Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party or any Subsidiary thereof in any Loan Party, (iii)
additional Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party, and (iv) additional Investments by any Loan
Party in any Subsidiary that is not a Loan Party so long as the Payment
Conditions are satisfied at the time such Investment is made;

 

(h)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and

-40-



 

Investments received in satisfaction or partial satisfaction thereof in the
ordinary course of business consistent with current practices in effect on the
Closing Date or otherwise in accordance with customary market practice;

 

(i)     Guarantees constituting Permitted Indebtedness;

 

(j)     Investments in Swap Contracts not prohibited hereunder;

 

(k)     Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(l)     (i) advances of payroll payments to employees in the ordinary course of
business and (ii) other loans and advances to officers, directors and employees
of the Loan Parties and Subsidiaries in the ordinary course of business in an
aggregate amount not to exceed $10,000,000 at any time outstanding;

 

(m)     (i) Permitted Acquisitions (including the Acquisition of the Equity
Interests of any Person owning Store locations) and/or (ii) Investments
consisting of the acquisition of Store locations of any Person for which the
aggregate consideration payable in connection with such acquisition is less than
$50,000,000 in any transaction or group of transactions which are part of a
common plan;

 

(n)     Investments of any Person existing at the time such Person becomes a
Subsidiary of any Loan Party or consolidates or merges with the Borrower or any
of its Subsidiaries (including in connection with a Permitted Acquisition) so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger;

 

(o)     promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05 hereof;

 

(p)     lease, utility and other similar deposits (and Guarantees of the
obligations of any Loan Party or its Subsidiaries in respect of the same) in the
ordinary course of business;

 

(q)     Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers, in each case in the ordinary course of business consistent with past
practices as of the Closing Date or otherwise in accordance with customary
market practice;

 

(r)     with respect to any Subsidiary which is not a Loan Party, other
customarily utilized high-quality or cash equivalent-type Investments in the
country where such Subsidiary is incorporated or otherwise formed or maintains
its chief executive office or principal place of business or in which such
Subsidiary has significant operations; and

 

(s)     other Investments (other than Permitted Acquisitions), if immediately
prior to and after giving pro forma effect thereto, the Payment Conditions are
satisfied at the time such Investment is made;

 

provided, that, notwithstanding the foregoing, (i) if reasonably requested by
the Agent, Investments made by the Loan Parties at any time when Availability
has been less than seventy-five percent (75.0%) of the Loan Cap for at least
three (3) consecutive days, of the type specified in clauses (a) through (e)
shall be held in accounts that are subject to Control Agreements, and (ii) at
any time there is an Event of Default,

-41-



 

Investments made by Loan Parties specified in clauses (a) through (e) may
continue to be made so long as such Investments are held in accounts that are
subject to Control Agreements.

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

 

(a)     is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)     is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

 

(c)     is made to pay any other amount chargeable to any Loan Party hereunder;
and

 

(d)     together with all other Permitted Overadvances then outstanding, shall
not (i) exceed an amount equal to ten percent (10%) of the Aggregate Commitments
at any time or (ii) unless a Liquidation is occurring, remain outstanding for
more than forty-five (45) consecutive Business Days, unless in each case, the
Required Lenders otherwise agree.

 

provided, that, the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and provided, that, in no event shall
the Agent make an Overadvance, if after giving effect thereto, the principal
amount of the Credit Extensions would exceed the Aggregate Commitments (as in
effect prior to any termination of the Commitments pursuant to Section 2.06 or
Section 8.02 hereof).

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
Indebtedness issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting a Permitted Refinancing Indebtedness); provided, that, (a)
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced and unused commitments
thereunder (plus unpaid accrued interest and premiums (including any prepayment
premiums or penalties) thereon and underwriting discounts, defeasance costs,
fees (including upfront fees and original issue discount), commissions and
expenses), (b) except in the case of any revolving Indebtedness, the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the weighted average life to maturity of the Indebtedness being
Refinanced, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Credit Parties as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have direct or indirect obligors who were not
also obligors of the Indebtedness being Refinanced, or greater guarantees or
security, than the Indebtedness being Refinanced, (e) such Permitted Refinancing
Indebtedness shall be otherwise on terms not materially less favorable to the
Credit Parties than those contained in the documentation governing the
Indebtedness being Refinanced, in each case, taken as a whole, and other than
any covenants, defaults or other provisions that apply after the Maturity Date
and (f) at the time thereof, and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

-42-



 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Portal” has the meaning specified in Section 2.02(b).

 

“Pre-Increase Lenders” has the meaning specified in Section 2.15(c).

 

“Prepayment Event” means:

 

(a)     during the continuance of a Cash Dominion Event, the occurrence of any
Disposition (including pursuant to a sale and leaseback transaction) of any
property or asset of a Loan Party (other than the sale of Collateral in the
ordinary course of business and the transfer of any Collateral among Stores and
other locations of the Loan Parties and their Subsidiaries);

 

(b)     during the continuance of a Cash Dominion Event, the occurrence of any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of (and payments in lieu thereof), any
property or asset of a Loan Party, unless the proceeds therefrom are required to
be paid to the holder of a Lien on such property or asset having priority over
the Lien of the Agent;

 

(c)     the issuance by a Loan Party of any Equity Interests, other than any
such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for
a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

(d)     the incurrence by a Loan Party of any Indebtedness for borrowed money
pursuant to clause (j) of the definition of Permitted Indebtedness or for
borrowed money that is not Permitted Indebtedness; or

 

(e)     the receipt by any Loan Party of any Extraordinary Receipts.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Refinance” has the meaning specified in the definition of “Permitted
Refinancing Indebtedness”.

 

“Register” has the meaning specified in Section 10.06(c).

-43-



 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Reports” has the meaning provided in Section 9.12(b).

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or LIBO Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, the Lender or Lenders
(provided, that, if there is more than one Lender, it must be at least two (2)
Lenders) holding more than fifty percent (50%) of the Aggregate Commitments or,
if the commitment of each Lender to make Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, the Lender or Lenders (provided, that, if there is more than one Lender,
it must be at least two (2) Lenders) holding in the aggregate more than fifty
percent (50%) of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided, that, the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Reserves” means all Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer (or, for purposes of
Sections 4.01(a)(iii) and 2.15(b)(i)(A), the secretary or assistant secretary)
of a Loan Party or any of the other individuals designated in writing to the
Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

-44-



 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
in substantially the form of Exhibit I hereto, among the Loan Parties and the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed or restated.

 

“Security Documents” means, collectively, the following: (a) the Security
Agreement, (b) the Control Agreements, and the Credit Card Notifications, and
(c) each other security agreement or other instrument or document executed and
delivered by any Loan Party to the Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” with respect to any Person on a particular date, means
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Specified Event of Default” means the occurrence of any Event of Default
arising under any of (a) Sections 8.01(a), 8.01(b) (but only as a result of a
failure to comply with Sections 6.01, 6.02, 6.05(a), 6.13 and Article VII),
8.01(d) (but only with respect to Sections 5.05 and 5.20), 8.01(f), 8.01(j),
8.01(k), or 8.01(l) and (b) arising under Section 8.01(d) as a result of any
representation or warranty contained in any Borrowing Base Certificate being
incorrect or misleading in any material respect.

 

“Specified Representations” means (a) the representations and warranties
contained in Sections 5.01(a) (but only with respect to the Loan Parties),
5.02(a), 5.02(b)(i), 5.14(b), 5.19 (but only as it relates

-45-



 

to security interests that may be perfected solely through the filing of UCC
financing statements) and 5.20 and (b) the representations and warranties
contained in the acquisition agreement relating to such Acquisition as are
material to the interests of the Lenders, but only to the extent that Borrower
or any of its Affiliates has the right to terminate its or their obligations
under such acquisition agreement as a result of a breach of such representations
and warranties in such acquisition agreement.

 

“Spot Rate” means with respect to any currency, the rate determined by the Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided, that,
the Agent may obtain such spot rate from another financial institution
designated by the Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Standby Letter of Credit Sublimit” means $25,000,000.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D of the FRB. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the FRB or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or any of its Subsidiaries.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

-46-



 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Supermajority Lenders” means, as of any date of determination, the Lender or
Lenders (provided, that, if there is more than one Lender, it must be at least
two (2) Lenders) holding more than sixty-six and two-thirds percent (66 2/3%) of
the Aggregate Commitments or, if the commitment of each Lender to make Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Aggregate Commitments have
otherwise terminated or expired, the Lender or Lenders (provided, that, if there
is more than one Lender, it must be at least two (2) Lenders) holding in the
aggregate more than sixty-six and two-thirds percent (66 2/3%) of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided, that, the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

-47-



 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit C-2, payable to the order of the Swing Line Lender, evidencing
the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means an amount equal to the greater of (a) $40,000,000
and (b) 10% of the Aggregate Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of all
Commitments in accordance with the provisions of Section 2.06(a) hereof.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trading With the Enemy Act” has the meaning set forth in Section 10.18.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.01(e)(ii)(A)(3).

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
and (b) that, if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any

-48-



 

subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“UFCA” has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which was or has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than, in
the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, extended or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and

-49-



 

contract rights. An Event of Default shall be deemed to be continuing unless and
until that Event of Default has been waived, cured, or otherwise remedied, in
accordance with this Agreement.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)     Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations (or words of similar import)
shall mean the repayment in Dollars in full in cash or immediately available
funds (or, in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Cash Collateralization (or receipt of backstop
letters of credit reasonably satisfactory to the L/C Issuer and the Agent)) or
other collateral as may be reasonably satisfactory to the Agent, of all of the
Obligations other than (i) unasserted contingent indemnification Obligations,
(ii) any Other Liabilities that, at such time, are allowed by the applicable
Bank Product Provider or Cash Management Provider to remain outstanding without
being required to be repaid.

 

1.03     Accounting Terms

 

(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, except as otherwise specifically prescribed herein
(including, without limitation, as set forth in the definition of “Capital Lease
Obligations”).

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)     Adoption of International Financial Reporting Standards. In the event
that the Borrower elects to transition the accounting policies and reporting
practices of the Loan Parties from GAAP to the International Financial Reporting
Standards pursuant to Section 7.12 hereof, and any such adoption of the
International Financial Reporting Standards would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such adoption of the
International Financial Reporting Standards (subject to the approval of the
Required Lenders);provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
adoption of the International Financial Reporting Standards and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as

-50-



 

reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such adoption of the International Financial Reporting Standards.

 

1.04     Rounding. Any financial ratios required to be maintained by Borrower or
the other Loan Parties pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06     Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided, that,
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time;
provided, that, for purposes of calculating any Letter of Credit Fees hereunder,
such Letter of Credit Fees shall be calculated on the actual Stated Amount of
such Letter of Credit in effect at the time of such calculation, without giving
effect to automatic increases which have not yet occurred.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or (y)
such Lender’s Applicable Percentage of the Borrowing Base; subject in each case
to the following limitations:

 

(i)     after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,

 

(ii)     after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment,

 

(iii)     The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit, and

 

(iv)     The Outstanding Amount of the L/C Obligations with respect to Standby
Letters of Credit shall not exceed the Standby Letter of Credit Sublimit.

 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

-51-



 



(b)     The Inventory Reserves and Availability Reserves as of the Closing Date
are set forth in the Borrowing Base Certificate delivered pursuant to Section
4.01(c) hereof.

 

(c)     The Agent shall have the right, at any time and from time to time after
the Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves upon (three) 3 Business Days’ prior written notice to the Borrower,
(during which period the Agent shall be available to discuss in good faith any
such proposed Reserve with the Borrower and the Borrower may take such action as
may be required so that the event, condition or matter that is the basis for
such Reserve or modification no longer exists; provided, that, no such prior
notice shall be required (1) for changes to any Reserves resulting solely by
virtue of mathematical calculations of the amount of the Reserve in accordance
with the methodology of calculation previously utilized (such as, but not
limited to, rent and customer credit liabilities), or (2) for changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such three (3) Business Day period.

 

2.02     Borrowings, Conversions and Continuations of Committed Loans.

 

(a)     Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

 

(b)     Each request for a Committed Borrowing consisting of a Base Rate Loan
shall be made by electronic request of the Borrower through Agent’s Commercial
Electronic Office Portal or through such other electronic portal provided by
Agent (the “Portal”) by 11:00 a.m. on the requested date of such Committed
Borrowing. The Borrower hereby acknowledges and agrees that any request made
through the Portal shall be deemed made by a Responsible Officer of the
Borrower. Each request for a Committed Borrowing consisting of a LIBO Rate Loan
shall be made pursuant to the Borrower’s submission of a LIBO Rate Loan Notice,
which must be received by the Agent not later than 11:00 a.m. three (3) Business
Days prior to the requested date of any Borrowing or continuation of, or
conversion into, LIBO Rate Loans. Each LIBO Rate Loan Notice shall specify (i)
the requested date of the Borrowing or continuation, as the case may be (which
shall be a Business Day), (ii) the principal amount of LIBO Rate Loans to be
borrowed or continued (which shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof), and (iii) the duration of the
Interest Period with respect thereto. If the Borrower fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. On the requested date of any LIBO Rate Loan (other than any continuation
of any LIBO Rate Loan), (i) in the event that Base Rate Loans are outstanding in
an amount equal to or greater than the requested LIBO Rate Loan, all or a
portion of such Base Rate Loans shall be automatically converted to a LIBO Rate
Loan in the amount requested by the Borrower, and (ii) if Base Rate Loans are
not outstanding in an amount at least equal to the requested LIBO Rate Loan, the
Borrower shall make an electronic request via the Portal for additional Base
Rate Loans in an such amount, when taken with the outstanding Base Rate Loans
(which shall be converted automatically at such time), as is necessary to
satisfy the requested LIBO Rate Loan. If the Borrower fails to give a timely
notice with respect to any continuation of a LIBO Rate Loan, then the applicable
Committed Loans shall be converted to Base Rate Loans, effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBO
Rate Loans. If the Borrower requests a conversion to, or continuation of, LIBO
Rate Loans but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(c)     The Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is

-52-



provided by the Borrower, the Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Agent shall promptly as practicable, make all funds so received
available to the Borrower in like funds (and, in any event, shall use
commercially reasonable efforts to make all such fund available to the Borrower
by no later than 4:00 p.m. on the day of receipt by the Agent) either by (i)
crediting the account of the Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower.

 

(d)     The Agent, without the request of the Borrower, may advance any
interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby;
provided, that, notwithstanding the foregoing, Agent shall not, unless an Event
of Default has occurred and is continuing, advance any such amounts or payments
and/or charge the Loan Account with respect to fees and service charges of third
parties (including without limitation, legal fees, field examination fees and
appraisal fees) prior to third (3rd) day after the presentation of such invoices
to Borrower or prior to any other applicable grace period with respect to
payment of other charges and amounts as set forth in this Agreement. The Agent
shall advise the Borrower of any such advance or charge promptly after the
making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrower’s obligations under Section
2.05(c). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.

 

(e)     Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of an Event of Default, upon the request of the Required
Lenders, no Loans may be requested as, converted to or continued as LIBO Rate
Loans.

 

(f)     The Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Borrower and the Lenders of any change
in Wells Fargo’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

 

(g)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to LIBO Rate Loans.

 

(h)     The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances (i) without the consent of the Lenders, the Swing Line Lender or
the L/C Issuer but (ii) with the consent of the Borrower (unless an Event of
Default has occurred and is continuing, in which case the consent of the
Borrower shall not be required), and, in each case, the Borrower and each Lender
shall be bound thereby. Any Permitted Overadvance may, at the option of the
Agent, constitute a Swing Line Loan. A Permitted Overadvance is for the account
of the Borrower and shall constitute a Base Rate Loan and an Obligation and
shall be repaid by the Borrower in accordance with the provisions of Section
2.05(c). The making of any such Permitted Overadvance on

-53-



any one occasion shall not obligate the Agent or any Lender to make or permit
any Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding.

 

2.03     Letters of Credit.

 

(a)     Subject to the terms and conditions of this Agreement, upon the request
of the Borrower made in accordance herewith, and prior to the Maturity Date, the
L/C Issuer agrees to issue a requested Letter of Credit for the account of the
Loan Parties. By submitting a request to the L/C Issuer for the issuance of a
Letter of Credit, the Borrower shall be deemed to have requested that the L/C
Issuer issue the requested Letter of Credit. Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be irrevocable and shall be made in writing pursuant to
a Letter of Credit Application by a Responsible Officer and delivered to the L/C
Issuer and the Agent via telefacsimile or other electronic method of
transmission reasonably acceptable to the L/C Issuer not later than 11:00 a.m.
at least two Business Days (or such other date and time as the Agent and the L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
requested date of issuance, amendment, renewal, or extension. Each such request
shall be in form and substance reasonably satisfactory to the L/C Issuer and (i)
shall specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as the Agent
or the L/C Issuer may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that the L/C Issuer
generally requests for Letters of Credit in similar circumstances. The Agent’s
records of the content of any such request will be conclusive.

 

(b)     The L/C Issuer shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the Total Outstandings would
exceed Loan Cap, (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Commitment, or (iii) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit;

 

(c)     In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the L/C Issuer’s risk with respect to the participation in
such Letter of Credit of the Defaulting Lender, which arrangements may include
the Borrower cash collateralizing such Defaulting Lender’s participation with
respect to such Letter of Credit in accordance with Section 9.16(b).
Additionally, the L/C Issuer shall have no obligation to issue a Letter of
Credit if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit or
request that the L/C Issuer refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (B) the issuance of such
Letter of Credit would violate one or more policies of the L/C Issuer applicable
to letters of credit generally, or (C) if the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
either such Letter of Credit is Cash Collateralized on or prior to the date of
issuance of such Letter of Credit (or such later date as to which the Agent may
agree, if agreed to by

-54-



the L/C Issuer, in the L/C Issuer’s sole discretion so long as Borrower agrees
to, and executes any and all documents deemed necessary by the L/C Issuer to
Cash Collateralize such Letter of Credit on or prior to the Letter of Credit
Expiration Date) or all the Lenders have approved such expiry date.

 

(d)     Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall
notify the Agent in writing no later than the Business Day immediately following
the Business Day on which such L/C Issuer issued any Letter of Credit; provided,
that, (i) until the Agent advises any such L/C Issuer that the provisions of
Section 4.02 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Agent and such L/C Issuer, such L/C Issuer shall be required to so notify
the Agent in writing only once each week of the Letters of Credit issued by such
L/C Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Agent and such L/C Issuer may agree. The Borrower and the Credit
Parties hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by L/C
Issuer at the request of the Borrower on the Closing Date. Each Letter of Credit
shall be in form and substance reasonably acceptable to the L/C Issuer,
including the requirement that the amounts payable thereunder must be payable in
Dollars; provided, that, if the L/C Issuer, in its discretion, issues a Letter
of Credit denominated in a currency other than Dollars, all reimbursements by
the Borrower of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate. If the L/C Issuer makes a payment under
a Letter of Credit, the L/C Issuer shall notify the Borrower and the Agent in
writing of such payment, and the Borrower shall pay to Agent an amount equal to
the applicable Letter of Credit Disbursement no later than one (1) Business Day
following receipt of such notice and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Committed Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 4.02 hereof) and, initially, shall
bear interest at the rate then applicable to Committed Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Committed Loan
hereunder, the Borrower’ obligation to pay the amount of such Letter of Credit
Disbursement to the L/C Issuer shall be automatically converted into an
obligation to pay the resulting Committed Loan. Promptly following receipt by
the Agent of any payment from the Borrower pursuant to this paragraph, the Agent
shall distribute such payment to the L/C Issuer or, to the extent that the
Lenders have made payments pursuant to Section 2.03(e) to reimburse the L/C
Issuer, then to such Lenders and the L/C Issuer as their interests may appear.

 

(e)     Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.03(d), each Lender agrees to fund its
Applicable Percentage of any Committed Loan deemed made pursuant to Section
2.03(d) on the same terms and conditions as if the Borrower had requested the
amount thereof as a Committed Loan and the Agent shall promptly pay to the L/C
Issuer the amounts so received by it from the Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of the L/C Issuer or the Lenders, the
L/C Issuer shall be deemed to have granted to each Lender, and each Lender shall
be deemed to have purchased, a participation in each Letter of Credit issued by
the L/C Issuer, in an amount equal to its Applicable Percentage of such Letter
of Credit, and each such Lender agrees to pay to the Agent, for the account of
the L/C Issuer, such Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the L/C Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of the L/C
Issuer, such Lender’s Applicable Percentage of each Letter of Credit
Disbursement made by the L/C Issuer and not reimbursed by Borrower on the date
due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Agent or the L/C Issuer elects, based upon
the advice of counsel, to refund) to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to deliver to the Agent, for the
account of the L/C

-55-



Issuer, an amount equal to its respective Applicable Percentage of each Letter
of Credit Disbursement pursuant to this Section 2.03(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of a Default or Event of Default or the failure to satisfy any
condition set forth in Section 4.02 hereof. If any such Lender fails to make
available to the Agent the amount of such Lender’s Applicable Percentage of a
Letter of Credit Disbursement as provided in this Section, such Lender shall be
deemed to be a Defaulting Lender and the Agent (for the account of the L/C
Issuer) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

 

(f)     Borrower agrees to indemnify, defend and hold harmless each Credit Party
(including the L/C Issuer and its branches, Affiliates, and correspondents) and
each such Person’s respective directors, officers, employees, attorneys and
agents (each, including the L/C Issuer, a “Letter of Credit Related Person”) (to
the fullest extent permitted by Law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Section
3.01) (the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of:

 

(i)     any Letter of Credit or any pre-advice of its issuance;

 

(ii)     any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

 

(iii)     any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)     any independent undertakings issued by the beneficiary of any Letter of
Credit;

 

(v)     any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

 

(vi)     an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)     any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)     the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

-56-



(x)     the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that, such indemnity shall not be available
to any Letter of Credit Related Person claiming indemnification under clauses
(i) through (x) above to the extent that such Letter of Credit Indemnified Costs
may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Borrower hereby agrees to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.03(f). If and to the extent that the obligations of the Borrower under this
Section 2.03(f) are unenforceable for any reason, the Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable Law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

 

(g)     The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrower that are
caused directly by the L/C Issuer’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrower’s aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrower shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrower under or in connection with any Letter of Credit shall be reduced by an
amount equal to the sum of (x) the amount (if any) saved by the Borrowers as a
result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had the Borrower taken
all reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the L/C Issuer to effect a
cure.

 

(h)     The Borrower shall be responsible for preparing or approving the final
text of the Letter of Credit as issued by the L/C Issuer, irrespective of any
assistance the L/C Issuer may provide such as drafting or recommending text or
by the L/C Issuer’s use or refusal to use text submitted by the Borrowers. The
Borrower is solely responsible for the suitability of the Letter of Credit for
the Borrower’s purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
the L/C Issuer, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrower does not at any time
want such Letter of Credit to be renewed, the Borrower will so notify the Agent
and the L/C Issuer at least fifteen (15) calendar days before the L/C Issuer is
required to notify the beneficiary of such Letter of Credit or any advising bank
of such nonrenewal pursuant to the terms of such Letter of Credit.

-57-



(i)     The Borrower’s reimbursement and payment obligations under this Section
2.03 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

 

(i)     any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;

 

(ii)     payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)     the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)     the L/C Issuer or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 

(v)     the existence of any claim, set-off, defense or other right that
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, the L/C Issuer or any other Person;

 

(vi)     any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, the Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the L/C Issuer, the beneficiary or any
other Person; or

 

(vii)     the fact that any Default or Event of Default shall have occurred and
be continuing;

 

provided, that, subject to Section 2.03(g) above, the foregoing shall not
release the L/C Issuer from such liability to the Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrower to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.

 

(j)     Without limiting any other provision of this Agreement, the L/C Issuer
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to any Loan Party for, and the L/C Issuer’s rights and remedies
against the Loan Parties and the obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:

 

(i)     honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)     honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any

-58-



beneficiary or other Person required to sign, present or issue such Drawing
Document or (B) under a new name of the beneficiary;

 

(iii)     acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 

(iv)     the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

(v)     acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;

 

(vi)     any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrower;

 

(vii)     any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)     assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)     payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

 

(x)     acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

 

(xi)     honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;

 

(xii)     dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)     honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons;

 

provided, that, the foregoing shall not release the L/C Issuer or any other
Letter of Credit Related Person from liability with respect to actions referred
to in Sections 2.03(j)(i) through (vii) and (xii) (subject to the limitations on
liability of L/C Issuer in Section 2.03(g)) to any Loan Party, to the extent
determined

-59-



pursuant to a final non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the L/C
Issuer or such other Letter of Credit Related Person.

 

(k)     Upon the request of the Agent, (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Obligation that remains outstanding, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, within one Business Day after
such request, Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to one hundred three percent (103%) of the Outstanding Amount of
all L/C Obligations (other than L/C Obligations with respect to Letters of
Credit denominated in a currency other than Dollars, which L/C Obligations shall
be Cash Collateralized in an amount equal to one hundred fifteen percent (115%)
of the Outstanding Amount of such L/C Obligations), pursuant to documentation in
form and substance reasonably satisfactory to the Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). The Borrower hereby
grants to the Agent a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo
except that Permitted Investments of the type listed in clauses (a) through (e)
of the definition thereof may be made at the request of the Borrower at the
option and in the sole discretion of the Agent (and at the Borrower’s risk and
expense), in which case, interest or profits, if any, on such investments shall
accumulate in such account. If at any time the Agent reasonably determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Agent or that the total amount of such funds is less than
the aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations.

 

(l)     The Borrower shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin in respect
of LIBO Rate Loans (then in effect) times the daily Stated Amount under each
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and after the Letter of Credit Expiration
Date, on demand, and (ii) computed on a quarterly basis (for the calendar
quarter then ended) in arrears and shall be charged to the Borrower in
accordance with Section 2.02(d).

 

(m)     In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrower shall pay to the Agent for the account of the L/C Issuer as
non-refundable fees, commissions, and charges: (i) a fronting fee which shall be
imposed by the L/C Issuer upon the issuance of each Letter of Credit of 0.125%
per annum of the face amount thereof, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, the L/C Issuer, or by any adviser, confirming institution
or entity or other nominated person, relating to Letters of

-60-



Credit. Such amounts shall be (A) due and payable on the first day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, and after the Letter of
Credit Expiration Date, on demand, and (B) computed on a quarterly basis in
arrears and shall be charged to the Borrower in accordance with Section 2.02(d);
provided, that, the fees and other charges referred to in clause (m)(ii) above,
shall be due and payable when presented to Agent by the L/C Issuer or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit.

 

(n)     Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each Standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
Commercial Letter of Credit.

 

(o)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(p)     In the event of a direct conflict between the provisions of this Section
2.03 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.03 shall control and govern.

 

2.04     Swing Line Loans.

 

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, that, after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed Loan
Cap, and (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender at such time, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Commitment, and provided, that, the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at the rate applicable to Base Rate Loans. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
The Swing Line Lender shall have all of the benefits and immunities (A) provided
to the Agent in Article IX with respect to any acts taken or omissions suffered
by the Swing Line Lender in connection with Swing Line Loans made by it or
proposed to be made by it as if the term “Agent” as used in Article IX included

-61-



the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

 

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing by Swing Line Lender to Agent no less frequently than once each week (or
more frequently at Swing Line Lender’s discretion) in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Loan Cap and the conditions set forth in Section
4.02. Each Lender shall make an amount equal to its Applicable Percentage of the
amount of such outstanding Swing Line Loan available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s Office
not later than 1:00 p.m. on the day specified by the Swing Line Lender,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)     If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon

-62-



for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)     Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
that, each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)     Repayment of Participations.

 

(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

-63-



 

2.05     Prepayments.

 

(a)     The Borrower may, upon irrevocable (except in connection with a
termination of Commitments as set forth in Section 2.06 below) notice from the
Borrower to the Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that,
(i) such notice must be received by the Agent not later than 11:00 a.m. (A) two
(2) Business Days prior to any date of prepayment of LIBO Rate Loans and (B) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) unless a Cash Dominion Event has
occurred and is continuing, any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
provided, further, that such notice delivered by the Borrower may state that
such notice is conditioned on the funding or consummation of any transaction or
transactions specified therein (including, without limitation, any sale or
disposition of Collateral or the closing of any other financing transaction).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s)
of such Loans. The Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages. If the Borrower shall fail to specify the
Type(s) of Loans to be prepaid, then such prepayment shall be applied first to
Base Rate Loans, and then to LIBO Rate Loans. If the Borrower shall fail to
specify the Interest Period(s) of the Loans to be prepaid, then such prepayment
shall apply in direct order of Interest Payment Dates.

 

(b)     Upon irrevocable (except in connection with a termination of Commitments
as set forth in Section 2.06 below) notice from the Borrower to the Swing Line
Lender (with a copy to the Agent), at any time or from time to time, Borrower
shall voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided, that, (i) such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)     If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrower shall immediately prepay Loans, Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, that, the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Loan Cap
as (and any such Cash Collateralization shall only be required with respect to
such additional amount).

 

(d)     At any time that a Cash Dominion Event has occurred and is continuing,
the Borrower shall prepay the Loans and Cash Collateralize the L/C Obligations
with the proceeds and collections received by the Loan Parties to the extent so
required under the provisions of Section 2.03 and Section 6.13 hereof.

 

(e)     Prepayments made pursuant to Section 2.05(c), and (d) above, first,
shall be applied to the Swing Line Loans, second, shall be applied ratably to
the outstanding Committed Loans

-64-



 

(first to Base Rate Loans and then to LIBO Rate Loans), third, shall be used to
Cash Collateralize the remaining L/C Obligations; and, fourth, the amount
remaining, if any, after the prepayment in full of all Swing Line Loans and
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full may be retained by the Borrower for use in the
ordinary course of its business. Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.

 

(f)     Prepayments made pursuant to this Section 2.05 shall not reduce the
Aggregate Commitments hereunder.

 

2.06     Termination or Reduction of Commitments

 

(a)     The Borrower may, upon irrevocable (except as set forth below) notice
from the Borrower to the Agent, terminate the Aggregate Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided, that, (i) any such notice shall be received by the
Agent not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit provided,
further, that such notice delivered by the Borrower may state that such notice
is conditioned on the funding or consummation of any transaction or transactions
specified therein (including, without limitation, any sale or disposition of
Collateral or the closing of any other financing transaction).

 

(b)     If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

 

(c)     The Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees (including, without
limitation, commitment fees and Letter of Credit Fees) and interest in respect
of the Aggregate Commitments accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination. If, as a result of such termination or reduction, (i) the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, the Borrower shall contemporaneously
with such reduction or termination, Cash Collateralize such excess amount, and
(ii) the Committed Loans or the Swing Line Loans hereunder would exceed the
Aggregate Commitments or the Swing Line Sublimit, as applicable, the Borrower
shall contemporaneously with such reduction or termination, pay the Agent, for
the benefit of the Lenders, an amount equal to such excess.

-65-



 

2.07     Repayment of Loans.

 

(a)     The Borrower shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)     To the extent not previously paid, the Borrower shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

(c)     On the Termination Date, the Borrower shall Cash Collateralize the L/C
Obligations, and, if required pursuant to Section 10.11 hereof, the Other
Liabilities, in each case outstanding as of such date in accordance with the
terms hereof.

 

2.08     Interest.

 

(a)     Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)     (i)     If any amount payable under any Loan Document is not paid when
due (after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws for so long as
such Event of Default is continuing.

 

(ii)     If an Event of Default exists under Section 8.01(f) or (g), then all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws for so long as such Event of Default is continuing.

 

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09     Fees. In addition to certain fees described in subsections (l) and (m)
of Section 2.03:

 

(a)     Commitment Fee. The Borrower shall pay to the Agent for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) calculated on a per annum basis equal to the Applicable
Commitment Fee Percentage times the actual daily amount by which the Aggregate
Commitments exceed the Total Outstandings. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first day after the end of each calendar quarter,
commencing with the first such date to occur after the Closing Date (i.e., July
1, 2016), and on the last day of the Availability Period. The commitment fee
shall be calculated

-66-



 

quarterly in arrears. Outstanding Swing Line Loans will not be considered in the
calculation of the Commitment Fee.

 

(b)     Other Fees. The Borrower shall pay to the Arranger and the Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10     Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year (or 365 or 366 days, as the case
may be, in the case of Base Rate Loans) and actual days elapsed. Interest shall
accrue on each outstanding Loan beginning, and including the day on which the
such Loan is made and until (but not including) the day on which such Loan or
such portion thereof, for the day on which the Loan or such portion is paid,
provided, that, any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Agent, the Borrower shall
execute and deliver to such Lender (through the Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

 

(b)     In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

 

2.12     Payments Generally; Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in

-67-



 

immediately available funds not later than 2:00 p.m. on the date specified
herein. Subject to Section 2.14 hereof, the Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Agent after 2:00 p.m., at
the option of the Agent, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue until
such next succeeding Business Day. If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)     Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to (A) the proposed date of any Borrowing of
LIBO Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) or (B) the date that such Lender’s
participation in a Letter of Credit or Swing Line Loan is required to be funded,
that such Lender will not make available to the Agent such Lender’s share of
such Borrowing, the Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or in the case of a
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Agent, then the applicable Lender (on
demand) and, after giving effect to any reallocation under Section 9.16, the
Borrower (within two (2) Business Days after demand) severally agree to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.

 

(i)     Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this

-68-



 

Article II, and such funds are not made available to the Borrower by the Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof (subject to
the provisions of the last paragraph of Section 4.02 hereof), the Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13     Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided, that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14     Settlement Amongst Lenders

 

(a)     The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans and repayments of Loans
(including Swing Line Loans received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

-69-





(b)     The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Committed Loans
and Swing Line Loans for the period and the amount of repayments received for
the period. As reflected on the summary statement, (i) the Agent shall transfer
to each Lender its Applicable Percentage of repayments, and (ii) each Lender
shall transfer to the Agent (as provided below) or the Agent shall transfer to
each Lender, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Committed Loans made by each Lender shall
be equal to such Lender’s Applicable Percentage of all Committed Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent, equal to the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Agent in connection with the foregoing.

 

2.15     Increase in Commitments.

 

(a)     Uncommitted Increase.

 

(i)     Request for Increase. Upon notice to the Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments (each request being a “Commitment Increase”);
provided, that, (i) the aggregate principal amount of all Commitment Increases
shall not exceed $200,000,000, (ii) any such request for an increase shall be in
a minimum amount of $10,000,000, and (iii) the Borrower may make a maximum of
five (5) such requests.

 

(ii)     Lender Elections to Increase. The Borrower may request Commitment
Increases from existing Lenders and/or from other Eligible Assignees in
consultation with Agent; provided that (x) any existing Lender approached to
provide all or a portion of the Commitment Increase may elect or decline, in its
sole discretion, to provide all or any portion of such Commitment Increase
offered to it and (B) any potential Lender that is not an existing Lender or an
Affiliate of an existing Lender and agrees to make available a Commitment
Increase shall be required to be an Eligible Assignee and shall require approval
by the Agent (such approval not to be unreasonably withheld or delayed).

 

(iii)     Closing Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Borrower, shall determine the effective date of such Commitment Increase (the
“Increase Closing Date”) and the final allocation of such increase. The Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase and the Increase Closing Date and on the Increase Closing Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitments and Applicable Percentages of the Lenders.

 

(b)     Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Borrower shall deliver to the
Agent a certificate of each Loan Party dated as of the Increase Closing Date
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrower, certifying that,
immediately before and immediately after

-70-



giving effect to such Commitment Increase, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Closing Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date (provided that, if a representation and warranty is
qualified as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition; and provided, further, that, if the initial Loans made in
connection with a Commitment Increase (other than any such Loans deemed made as
a result of reallocation of outstanding Loans in connection with the
establishment of such Commitment Increase) will be used solely to fund a
Permitted Acquisition (including, without limitation, the payment of fees and
expenses and related transaction costs in connection therewith and repayment of
Indebtedness of the Person being acquired (or relating to the assets being
acquired) in such Permitted Acquisition), the representations and warranties to
be certified to under this clause (b)(i)(B)(1) (and the accuracy of which shall
be a condition to such Commitment Increase) shall be the Specified
Representations and, in each case, at the Borrower’s option, shall be tested at
the time of the Commitment Increase or at the time the definitive agreement with
respect to such Permitted Acquisition is entered into, so long as the date upon
which such definitive agreement is executed is not more than sixty (60) days
prior to the time of the Commitment Increase), (2) no Event of Default has
occurred and is continuing or would result therefrom; provided that, if the
initial Loans made in connection with a Commitment Increase (other than any such
Loans deemed made as a result of reallocation of outstanding Loans in connection
with the establishment of such Commitment Increase) will be used solely to fund
a Permitted Acquisition (including, without limitation, the payment of fees and
expenses and related transaction costs in connection therewith and repayment of
Indebtedness of the Person being acquired (or relating to the assets being
acquired), the absence of an Event of Default (other than the absence of a
Specified Event of Default) shall not be a condition to such Commitment Increase
(and the certification delivered under this clause (b)(i)(B)(2) shall be
similarly limited and (3) the other conditions to the effectiveness of such
Commitment Increase are satisfied, (ii) the Borrower, the Agent, and each
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require; (iii) the
Borrower shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Borrower and such Additional Commitment Lenders shall
agree; (iv) the Borrower shall have paid such arrangement fees to the Agent
and/or the arrangers of such Commitment Increase as the Borrower and the Agent
and/or such arrangers may agree; and (v) if requested by the Agent, the Borrower
shall deliver to the Agent and the Additional Commitment Lenders customary
opinions from counsel to the Borrower and dated the Increase Closing Date.

 

(c)     Adjustment of Loans. If there are any outstanding Loans or Letters of
Credit on any Increase Closing Date, then each of the Lenders having a
Commitment prior to such Increase Closing Date (such Lenders, the “Pre-Increase
Lenders”) shall assign or transfer to any Lender which is providing a new or
additional Commitment on the Increase Closing Date (such Lenders, the
“Additional Commitment Lenders”), and such Additional Commitment Lenders shall
purchase from each such Pre-Increase Lender, at the principal amount thereof,
such interests in the Loans and participation interests in L/C Obligations and
Swing Line Loans (but not, for the avoidance of doubt, the related Commitments)
outstanding on such Increase Closing Date as shall be necessary in order that,
after giving effect to all such assignments or transfers and purchases, such
Loans and participation interests in L/C Obligations and Swing Line Loans will
be held by Pre-Increase Lenders and Additional Commitment Lenders ratably in
accordance with their Commitments after giving effect to such Commitment
Increase (and after giving effect to any Loans made on the relevant Increase
Closing Date). Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by the Agent and shall not be
required to be effectuated in accordance with Section 10.06. In addition, the
Letter of Credit Sublimit and/or the Standby Letter of Credit Sublimit may be
increased by an amount not to exceed the amount of

-71-



any increase in Commitments with the consent of the L/C Issuers and the holders
of such Commitment Increase.

 

(d)     Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold.

 

(i)     Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding, except as required by applicable Laws. If
any applicable Laws (as determined in the good faith discretion of the Agent or
the applicable Loan Party) require the deduction or withholding of any Tax from
any such payment by the Agent or a Loan Party, then the Agent or such Loan Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.01(e).

 

(ii)     If any Loan Party or the Agent shall be required by applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from a payment
described in clause (i) above, then (x) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (y) the Loan Party or the Agent,
as applicable, shall make such deductions and (z) the Loan Party or the Agent,
as applicable, shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)     Tax Indemnification.

 

(i)     The Loan Parties shall indemnify the Agent, each Lender and the L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of the Agent, a Lender or the L/C Issuer,
shall be conclusive, binding and final for all purposes absent manifest error.

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, the Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Agent or a Loan Party in connection with any

-72-



Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive,
binding and final for all purposes absent manifest error. Each Lender and the
L/C Issuer hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender or the L/C Issuer, as the case may be, under
this Agreement or any other Loan Document against any amount due to the Agent
under this clause (ii).

 

(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(e)     Status of Lenders.

 

(i)     Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

(ii)     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States,

 

(A)     any Foreign Lender shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

 

(1)     duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate” and (y) duly executed originals of Internal Revenue
Service Form W-8BEN,

-73-



(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-RIMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner; and/or

 

(5)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(B)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (B), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

(f)     Treatment of Certain Refunds. If the Agent, any Lender or the L/C Issuer
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent, such Lender or the L/C Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent, such Lender or the L/C Issuer in
the event the Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

-74-



3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, any obligation of such Lender to make or continue LIBO Rate Loans or
to convert Base Rate Loans to LIBO Rate Loans shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all LIBO Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBO Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted but shall not be required to pay any
compensation pursuant to Section 3.05.

 

3.03     Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein but shall not be
required to pay any compensation pursuant to Section 3.05.

 

3.04     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;

 

(ii)     subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase

-75-



the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered as set forth in a certificate provided by such Lender or the
L/C Issuer, as applicable, pursuant to clause (c) below; provided that the
Borrower shall not be liable for such compensation if (x) the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto or (y)
such Lender invokes Section 3.02.

 

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered as set forth in a certificate provided by such Lender or the L/C
Issuer, as applicable, pursuant to clause (c) below.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, and the method for
calculating such amount or amounts as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided, that, the Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

3.05     Compensation for Losses. Upon demand of any Lender (which demand shall
be accompanied by a statement setting forth the basis for the amount being
claimed, and with a copy to the Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

-76-



(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)     any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13 (other than with respect to any Defaulting Lender);

 

including any net loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained but excluding any loss of
anticipated profits and/or interest rate margin (including the Applicable
Margin). The Borrower shall also pay any customary and reasonable administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amount that such Lender is
entitled to receive pursuant to this Section and setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.

 

3.07     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.



-77-



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01     Conditions of Initial Credit Extension. Except as set forth in Section
6.19, the obligation of the L/C Issuer and each Lender to make the initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)     the Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Agent:

 

(i)     executed counterparts of this Agreement;

 

(ii)     a Note executed by the Borrower in favor of each Lender requesting a
Note;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing (A) the authority of each Loan Party to enter into this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

 

(iv)     copies of each Loan Party’s Organization Documents and such other
documents and certifications, as Agent may reasonably request, to evidence that
each Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

 

(v)     favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom, LLP,
counsel to the Loan Parties and (ii) general corporate counsel to the Loan
Parties, in each case addressed to the Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Agent may reasonably
request;

 

(vi)     a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Loan Parties as of the Closing Date after giving effect
to the transactions contemplated hereby to occur on the Closing Date, and (D)
either that (1) no consents, licenses or approvals are required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, or (2)
that all such consents, licenses and approvals have been obtained and are in
full force and effect;

 

(vii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

-78-



(viii)     a payoff letter from the agent for the lenders under the Existing
Credit Agreement reasonably satisfactory to the Agent evidencing that the
Existing Credit Agreement has been, or concurrently with the Closing Date is
being, terminated, all obligations thereunder are being paid in full (other than
contingent obligations that are not yet due and Existing Letters of Credit that
will constitute Letters of Credit hereunder or are cash collateralized or
backstopped as required thereunder), and all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released;

 

(ix)     the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

 

(x)     the Facility Guaranty, duly executed by each Loan Party party thereto;

 

(xi)     (A) appraisals (based on net liquidation value) by a third party
appraiser acceptable to the Agent of all Inventory of the Loan Parties, the
results of which are satisfactory to the Agent and (B) a written report
regarding the results of a commercial finance examination of the Loan Parties,
which shall be satisfactory to the Agent;

 

(xii)     results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements, releases,
satisfactions, discharges or subordination agreements, as applicable, reasonably
satisfactory to the Agent are being tendered concurrently with the Closing Date
or with respect to which other arrangements satisfactory to the Agent have been
made;

 

(xiii)     Uniform Commercial Code financing statements, required by law to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents (to the extent such Liens can be
created or perfected by the filing of such financing statements) and the Agent
shall have been authorized to file, register or record such financing statements
on the Closing Date; and

 

(xiv)     such other assurances, certificates, documents, consents or opinions
as the Agent reasonably may require;

 

(b)     after giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $250,000,000;

 

(c)     the Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the quarter ended on January 30, 2016 and executed by
a Responsible Officer of the Borrower;

 

(d)     there shall not have been any Material Adverse Effect since the date of
the Audited Financial Statements;

 

(e)     the Agent shall have received and be reasonably satisfied with the
Consolidated income statement, balance sheet, and statement of cash flow, on a
quarterly basis for the period commencing on the Closing Date and ending with
the end of the Fiscal Year in which the Closing Date occurs and on an annual
basis for the 2016 through 2018 Fiscal Years (it being understood that such

-79-



projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no
assurance is given that any particular projections will be realized, that actual
results may differ and that such differences may be material);

 

(f)     there shall not be pending any litigation or other proceeding pending
before any Governmental Authority that challenges the legality of, or otherwise
seeks to enjoin, the transactions contemplated hereby;

 

(g)     the consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.

 

(h)     all fees required to be paid to the Agent or the Arranger on or before
the Closing Date shall have been paid in full, and all fees required to be paid
to the Lenders on or before the Closing Date shall have been paid in full or, in
each case, will be paid substantially concurrently with the initial funding of
the Loans hereunder;

 

(i)     the Borrower shall have paid all reasonable and documented fees, charges
and out-of-pocket disbursements of counsel to the Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such reasonable
and documented fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Closing Date (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Agent) or, in each case, will be paid substantially concurrently with the
initial funding of the Loans hereunder;

 

(j)     the Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act in each case, the results of which are
satisfactory to the Agent; and

 

(k)     no material adverse changes in governmental regulations or governmental
policies affecting any Loan Party or, to the extent related to the extensions of
credit hereunder, any Credit Party shall have occurred prior to the Closing
Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02     Conditions to all Credit Extensions After the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
a LIBO Rate Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of LIBO Rate Loans) and each L/C Issuer to issue
each Letter of Credit is subject to the following conditions precedent:

 

(a)     the representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality or “Material Adverse Effect”, they shall be
true and

-80-



correct in all respects, and (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01; provided, that, if
the initial Loans made in connection with a Commitment Increase (other than any
such Loans deemed made as a result of reallocation of outstanding Loans in
connection with the establishment of such Commitment Increase) are used solely
to fund a Permitted Acquisition (including, without limitation, the payment of
fees and expenses and related transaction costs in connection therewith and the
repayment of Indebtedness of the Person being acquired (or relating to the
assets being acquired), the representations and warranties required to be true
and correct (or true and correct in all material respects, as applicable) at the
time of such Commitment Increase and the making of such Loans shall be the
Specified Representations.

 

(b)     no Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;
provided that at the time of a Borrowing made in connection with a Commitment
Increase, if the proceeds of the Loans obtained in connection with such
Borrowing (other than any such Loans deemed made as a result of reallocation of
outstanding Loans in connection with the establishment of such Commitment
Increase) will be used solely to fund a Permitted Acquisition (including,
without limitations, the payment of fees and expenses and related transaction
costs in connection therewith and repayment of indebtedness of the Person being
acquired (or relating to the assets being acquired), the absence of a Default or
an Event of Default (other than the absence of a Specified Event of Default)
shall not be a condition to such Commitment Increase or the making of such
Loans);

 

(c)     the Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension, in accordance with the
requirements hereof;

 

(d)     since the date of the Audited Financial Statements, no event or
circumstance which could reasonably be expected to result in a Material Adverse
Effect shall have occurred; and

 

(e)     no Overadvance shall result from such Credit Extension.

 

Each Request for Credit Extension (other than a LIBO Rate Loan Notice requesting
a conversion of Committed Loans into another Type and/or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties, but until the Required Lenders otherwise direct
the Agent to cease making Loans and the L/C Issuer to cease issuing Letters of
Credit, the Lenders will fund their Applicable Percentage of all Loans and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
agreed to by the Agent, provided that the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Credit Party of the provisions of this Article IV on any future occasion
or a waiver of any rights or the Credit Parties as a result of any such failure
to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

-81-



5.01     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (as it relates to any Foreign Subsidiary and any Immaterial
Subsidiary), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Schedule 5.01 annexed
hereto sets forth, as of the Closing Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, (a) has been duly authorized by all necessary corporate or other
organizational action, and (b) does not and will not (i) contravene the terms of
any of such Person’s Organization Documents; (ii) conflict with or result in any
breach, termination, or contravention of, or constitute a default under (x) any
Material Indebtedness to which such Person is a party or (y) any order,
injunction, writ or decree of any Governmental Authority binding on a Loan
Party; (iii) result in or require the creation of any Lien upon any asset of any
Loan Party (other than Liens in favor under the Loan Documents); or (iv) violate
any Law, in the case of clause (b), except that could not reasonably be expected
to result in a Material Adverse Effect.

 

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement), (b) filings required with the SEC, (c) such as have
been obtained or made and are in full force and effect and (d) any approval,
consent, exemption, authorization, action or notice or filing, the failure to
obtain or make which could not reasonably be expected to result in a Material
Adverse Effect.

 

5.04     Binding Effect. This Agreement and each other Loan Document has been,
duly executed and delivered by each Loan Party that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with

-82-



GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)     The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated January 30, 2016, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)     The Consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to Section
6.01(d) were prepared in good faith on the basis of assumptions believed by the
Borrower to be reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ reasonable estimate of its future financial performance (it being
understood that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any of its Subsidiaries or against any of its
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.07     No Default. No Loan Party or any Subsidiary is in default under or with
respect to any Material Indebtedness. No Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08     Ownership of Property; Liens

 

(a)     Each of the Loan Parties and each Domestic Subsidiary thereof has good
title in fee simple to or valid leasehold interests in or rights to use, all
Real Estate necessary or material to the ordinary conduct of its business free
and clear of all Liens (other than Permitted Encumbrances), except for such
defects in title, or such default of the terms of any Lease, as could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Domestic Subsidiary thereof
has good title to, valid leasehold interests in, or valid rights to use all
personal property and assets material to the ordinary conduct of its business,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)     Schedule I.D to the Information Certificate sets forth the address
(including street address, county and state) of all material Real Estate that is
owned by the Loan Parties, together with a list of the holders of any mortgage
or other Lien (other than Permitted Encumbrances) thereon as of the Closing
Date. Schedule I.E to the Information Certificate sets forth the address
(including street address, county and state) of all material Leases of the Loan
Parties, together with a list of the lessor with respect to each such Lease as
of the Closing Date. To the knowledge of the Loan Parties, each of such Leases
is in full force and effect and

-83-



the Loan Parties are not in default of the terms thereof except, in each case,
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(c)     Schedule 7.01 sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Domestic Subsidiaries
(other than Excluded Property as defined in the Security Agreement) securing
Indebtedness in an outstanding principal amount in excess of $5,000,000, showing
as of the Closing Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Permitted Encumbrances.

 

(d)     Schedule 7.02 sets forth a complete and accurate list of all Investments
in excess of $5,000,000 held by any Loan Party or any Domestic Subsidiary of a
Loan Party on the Closing Date (other than (i) any Investment consisting of
Permitted Investments of the type described in clauses (a) through (e) or (r) of
the definition thereof or cash held in a Deposit Account and (ii) any Investment
by any Loan Party or any Domestic Subsidiary of a Loan Party in another Loan
Party or any Subsidiary of a Loan Party), showing as of the Closing Date the
amount, obligor or issuer and maturity, if any, thereof.

 

(e)     Schedule 7.03 sets forth a complete and accurate list of all Material
Indebtedness (other than Indebtedness pursuant to the Indenture) of each Loan
Party or any Domestic Subsidiary of a Loan Party on the Closing Date, showing as
of the Closing Date the amount, obligor or issuer and maturity thereof.

 

5.09     Environmental Compliance. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, or as
disclosed in Schedule 5.09:

 

(a)     no Loan Party or any Subsidiary thereof (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(b)     to the knowledge of the Loan Parties, (i) none of the properties
currently owned or operated by any Loan Party or any Subsidiary thereof is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof in violation of any
Environmental Law; (iii) there is no asbestos or asbestos-containing material on
any property currently owned or operated by any Loan Party or Subsidiary
thereof; and (iv) to the knowledge of the Loan Parties Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any Subsidiary thereof in
violation of any Environmental Law.

 

(c)     no Loan Party or any Subsidiary thereof is undertaking, and no Loan
Party or any Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof have been

-84-



disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any Subsidiary thereof.

 

5.10     Insurance. The properties (including without limitation, the
Collateral) of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies (or otherwise reasonably
acceptable to the Agent) which are not Affiliates of the Loan Parties (or
through self-insurance arrangements), in such amounts, (after giving effect to
any self-insurance) with such deductibles and covering such risks (including,
without limitation, workmen’s compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates, in each
case, determined as of the date on which such insurance was obtained. Schedule
VII to the Information Certificate sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date, and the
Agent and the Lenders acknowledge and agreed that such insurance and the
insurance carriers are acceptable and satisfy the requirements of Section 6.07.
As of the Closing Date, each insurance policy listed on Schedule VII to the
Information Certificate is in full force and effect and all premiums in respect
thereof that are due and payable have been paid.

 

5.11     Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties (including
without limitation, the Collateral), income or assets otherwise due and payable,
except (a) those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Liens (other than
Permitted Encumbrances on account thereof) have been filed and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation, or (b) which would not be
reasonably expected to result in a Material Adverse Effect. To the knowledge of
the Loan Parties, there is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, have a Material Adverse Effect. As of the
Closing Date, no Loan Party or any Subsidiary thereof is a party to any tax
sharing agreement (excluding agreements not principally related to Tax matters
and entered into in the ordinary course of business, such as a lease or credit
agreement) other than those set forth on Schedule VIII to the Information
Certificate.

 

5.12     ERISA Compliance.

 

(a)     The Borrower, each of its ERISA Affiliates, and each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Borrower, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Except as would not reasonably be expected to result in a Material Adverse
Effect: (i) the Loan Parties and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code
and to each Multiemployer Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Sections 412 or 430 of the Code
has been made with respect to any Pension Plan, and (ii) no Lien imposed under
the Code or ERISA exists or is likely to arise on account of any Pension Plan or
Multiemployer Plan.

 

(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or

-85-



violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13     Subsidiaries; Equity Interests.

 

As of the Closing Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and issued and
outstanding Equity Interests of each such Subsidiary. All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and, other than directors’ qualifying shares, are owned by a
Loan Party (or a Subsidiary of a Loan Party) in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except for those created under
the Loan Documents and Permitted Encumbrances. Except as set forth in Schedule
5.13, there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. The Loan Parties have no equity investments in any other corporation
or entity other than those specifically disclosed in Part(b) of Schedule 5.13.

 

5.14     Margin Regulations; Investment Company Act;

 

(a)     No Loan Party is engaged or will be engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for any purpose that
would violate Regulations T, U, or X issued by the FRB.

 

(b)     None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15     Disclosure. No written report, financial statement, certificate or
other information previously or hereafter furnished in writing by or on behalf
of any Loan Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information,
budgets and forecasts and general industry or economic data) (in each case, as
modified or supplemented by other information so furnished (including public
disclosures made pursuant to press releases and public filings prior to the
Closing Date) and when taken as a whole) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided, that, with respect to projected financial
information and any budget or forecast, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projected financial
information, budget or forecast is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no

-86-



assurance is given that any particular projections will be realized, that actual
results may differ and that such differences may be material).

 

5.16     Compliance with Laws. Each of the Loan Parties and each Subsidiary is
in compliance (A) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its properties
(including, without limitation, the Collateral), except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and (B) with
Section 10.18.

 

5.17     Intellectual Property; Licenses, Etc. Except, in each case, as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses. Except, in each case, as could not
reasonably be expected to have individually or in the aggregate, a Material
Adverse Effect, to the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any Subsidiary infringes upon any Intellectual Property
rights held by any other Person. Except as disclosed in Schedule 5.17, no claim
or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower, threatened against any Loan Party or Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18     Labor Matters.

 

Except to the extent a Material Adverse Effect would not reasonably be expected
to result therefrom, there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any material liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law, except to the extent that
any such violation could not reasonably be expected to have a Material Adverse
Effect. All material payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
as of the Closing Date, no Loan Party or any Subsidiary is a party to or bound
by any collective bargaining agreement. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries, which could
reasonably be expected to have a Material Adverse Effect.

 

5.19     Security Documents.

 

The Security Agreement, when executed and delivered, creates in favor of the
Agent, for the benefit of the Credit Parties referred to therein, a legal,
valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in

-87-



equity or at law. The UCC financing statements, releases and other filings are
in appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement (or the Agent has been authorized to make
such filings). Upon such filings and/or the obtaining of “control,” (as defined
in the UCC) and taking of other actions as may be necessary with the appropriate
Governmental Authorities (including payment of applicable filing and recording
taxes), subject to limitations on requirements to perfect contained in the
Security Agreement, the Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a UCC financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person to the extent required by the Loan Documents.

 

5.20     Solvency

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent.

 

5.21     Deposit Accounts; Credit Card Arrangements.

 

(a)     Annexed as Schedule I.B to the Information Certificate is a list of all
DDAs maintained by the Loan Parties, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Cash Management Bank, in each case, as of the
Closing Date.

 

(b)     Annexed as Schedule I.D to the Information Certificate is a list
describing all arrangements as to which any Loan Party is a party with respect
to the processing and/or payment to such Loan Party of the proceeds of any
credit card charges and debit card charges for sales made by such Loan Party, in
each case, as of the Closing Date.

 

5.22     Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

5.23     Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened in writing, termination or cancellation
of, any agreement or any material adverse modification or change in the business
relationship of any Loan Party with any supplier of any Loan Party which could
reasonably be expected to have a Material Adverse Effect.

 

5.24     Casualty. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Until payment in full of the Obligations and termination of the Commitments, the
Loan Parties shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each

-88-



Domestic Subsidiary to:

 

6.01     Financial Statements. Deliver to the Agent (for distribution to each
Lender):

 

(a)     as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Borrower (commencing with the Fiscal Year ended
January 30, 2016), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
unqualified opinion of KMPG LLP or another Registered Public Accounting Firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than any going concern or
similar qualification or exception related to the maturity or refinancing of
Indebtedness or prospective compliance with the financial maintenance
covenants);

 

(b)     as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
the Borrower (commencing with the Fiscal Quarter ended April 30, 2016), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Borrower’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)     if requested by Agent, then within thirty (30) days after the end of
each of the Fiscal Months of each Fiscal Year of the Borrower (or sooner if
available) (other than the third (3rd) Fiscal Month of any Fiscal Quarter, (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Month, and the related consolidated statements of income or
operations, cash flows for such Fiscal Month, and for the portion of the
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) the corresponding Fiscal Month of the previous Fiscal
Year and (B) the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, and cash flows of the Borrower and
its Subsidiaries as of the end of such Fiscal Month and (ii) reasonably detailed
calculations with respect to Availability for such period; and

 

(d)     as soon as available, but in any event within forty-five (45) days after
the end of each Fiscal Year of the Borrower, forecasts prepared by management of
the Borrower, in form reasonably satisfactory to the Agent (Agent acknowledges
that the form of the quarterly projections delivered by the Borrower in respect
of the 2016 year is acceptable), of consolidated balance sheets and statements
of income or operations and cash flows of the Borrower and its Subsidiaries, and
an Availability model, in each case on a quarterly basis for the immediately
following Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs), and as soon as available, any significant revisions to such forecast
with respect to such Fiscal Year, it being understood and agreed that (i) any
forecasts furnished hereunder are subject to significant uncertainties and
contingencies, which may be beyond the control of the Loan

-89-



Parties, (ii) no assurance is given by the Loan Parties that the results or
forecast in any such projections will be realized and (iii) the actual results
may differ from the forecasted results set forth in such projections and such
differences may be material.

 

6.02     Certificates; Other Information. Deliver to the Agent (for distribution
to each Lender), in form and detail satisfactory to the Agent:

 

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), (b) and (c) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended April 30, 2016), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, and in
the event of any material change in generally accepted accounting principles
used in the preparation of such financial statements, to the extent not
previously disclosed in the Borrower’s periodic reports with the SEC, the
Borrower shall also provide: (i) a statement of reconciliation conforming such
financial statements to GAAP and (ii) a copy of management’s discussion and
analysis with respect to such financial statements (except no discussion or
analysis shall be required with respect to the delivery of monthly financial
statements);

 

(b)     on the fifteenth (15th) day of each Fiscal Quarter end (or, if such day
is not a Business Day, on the next succeeding Business Day), a certificate in
the form of Exhibit F (a “Borrowing Base Certificate”) so long as no Event of
Default has occurred or is continuing and Availability is at least equal to an
amount greater than seventy-five percent (75%) of the Loan Cap showing the
Borrowing Base as of the close of business as of the last day of the immediately
preceding Fiscal Quarter (provided, that, the Appraised Value applied to the
Eligible Inventory set forth in each Borrowing Base Certificate shall be the
Appraised Value set forth in the most recent appraisal obtained by the Agent
pursuant to Section 6.10 hereof for the applicable period to which such
Borrowing Base Certificate relates), each Borrowing Base Certificate to be
certified as complete and correct in all material respects by a Responsible
Officer of the Borrower; provided, that, (i) at any time that either an Event of
Default (other than a Specified Event of Default) has occurred and is continuing
or Borrower has failed to maintain Availability at least equal to twelve and
one-half percent (12.50%) of the Loan Cap but equal to or less than seventy-five
percent (75%) of the Loan Cap, such Borrowing Base Certificate shall be
delivered on the fifteenth (15th) Business Day of each month (or, if fifteenth
(15th) Business Day is not a Business Day, on the next succeeding Business Day),
as of the close of business of the immediately preceding month; or (ii) at any
time that either a Specified Event of Default has occurred and is continuing or
Borrower has failed to maintain Availability at less than twelve and one-half
percent (12.5%) of the Loan Cap, such Borrowing Base Certificate shall be
delivered on the third Business Day of each week as of the close of business on
the immediately preceding week; notwithstanding the foregoing reporting
thresholds based on Availability, more frequent reporting shall occur only if
Borrower fails to meet the then applicable Availability threshold for at least
three (3) consecutive days and shall continue until such time as Borrower has
maintained Availability at the higher level for at least forty-five (45)
consecutive days;

 

(c)     promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, but only to the extent that such
reports, letters or recommendations could reasonably be expected to materially
adversely impact (i) the calculation of the Borrowing Base or Availability or
(ii) the accuracy of any financial statements furnished under Section 6.01
hereof;

 

(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements (other than

-90-



registration statements on Form S-8 or its equivalent) which any Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Agent pursuant hereto;

 

(e)     the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;

 

(f)     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of the Indenture or any other indenture, loan or
credit or similar agreement relating to Material Indebtedness and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

 

(g)     promptly after the Agent’s request therefor, copies of all material
documents evidencing Material Indebtedness;

 

(h)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, in each case could reasonably expected to
have a Material Adverse Effect; and

 

(i)     promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or
Section 6.02(c), (e) or (g) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 (as
updated from time to time by notice to the Agent); or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided,
that, the Borrower shall deliver paper copies of such documents to the Agent or
any Lender (through the Agent) that requests the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Agent or such Lender. The Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it (through the Agent) or maintaining its copies of such documents.

 

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arrangers will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use

-91-



commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Arrangers, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) the Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

It is understood and agreed that nothing in this Section 6.02 shall require the
Borrower or any of its Subsidiaries to provide any documents or information
secrets or, (a) in respect of which disclosure to the Agent or any Lender (or
their respective representatives) is prohibited by any applicable law or any
bona fide agreement binding on the Borrower or any of its Subsidiaries or (b)
that is subject to attorney-client privilege or similar privilege or constitutes
attorney work product.

 

6.03     Notices. Promptly notify the Agent of the following promptly after any
Responsible Officer of the Borrower obtains knowledge thereof:

 

(a)     the occurrence of any Default or Event of Default;

 

(b)     any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

 

(c)     any breach or non-performance of, or any default with respect to
Material Indebtedness of any Loan Party or any Subsidiary thereof;

 

(d)     any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws that would be required to be reported in the Loan
Parties’ public filing (provided, that, Borrower shall only be required to give
Agent telephonic notice of such dispute, litigation, investigation, proceeding
or suspension and, to the extent practicable, at a time reasonably prior to any
such public disclosure) or could otherwise could be reasonably be expected to
result in a Material Adverse Effect;

 

(e)     the occurrence of any ERISA Event in which the liability is reasonably
expected to be in excess of $25,000,000 in any year or that could otherwise
reasonably be expected to result in a Material Adverse Effect;

 

(f)     of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof other than any such change
that is made in accordance with GAAP;

 

(g)     of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

-92-



(h)     the entry into any collective bargaining agreement or other material
labor contract to which a Loan Party becomes a party, or the application for the
certification of a collective bargaining agent;

 

(i)     the filing of any Lien against any Loan Party for unpaid Taxes in amount
equal to or in excess of $15,000,000, either individually or in the aggregate;

 

(j)     any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

 

(k)     of any failure by any Loan Party to pay rent at (i) any distribution
center or warehouse where the aggregate book value of Inventory at such location
is more than $10,000,000 if such failure continues for thirty (30) days beyond
the applicable due date and the amount of unpaid rent that is not subject to a
bona fide dispute is more than $2,500,000; (ii) ten (10%) or more of such Loan
Party’s locations (other than the locations referred to in clause (i) above); or
(iii) any of a Loan Party’s locations if such failure continues for more than
thirty (30) days following the day on which such rent first came due and such
failure would be reasonably likely to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating any action the applicable Loan Party or its
Subsidiary has taken and proposes to take with respect thereto.

 

It is understood and agreed that nothing in this Section 6.03 shall require the
Borrower or any of its Subsidiaries to provide any notice, (a) in respect of
which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on the Borrower or any of its Subsidiaries or (b) that is subject to
attorney-client privilege or similar privilege or constitutes attorney work
product.

 

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and other carriers) which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case, where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect. Nothing contained in this Section 6.04 shall be deemed to limit the
rights of the Agent with respect to determining and establishing Reserves
pursuant to this Agreement, including in the event that (i) any such contest
does not effectively suspend collection of the contested obligation and
enforcement of any Lien securing such obligation or (ii) a Lien has been filed
with respect thereto (other than Permitted Encumbrances of the type described in
clauses (a), (b) and (e) of such definition).

 

6.05     Preservation of Existence, Etc.

 

(a)     Preserve, renew and maintain in full force and effect its legal
existence (and, to the extent applicable and except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect, good
standing) under the Laws of the jurisdiction of its organization or

-93-



formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its Intellectual Property,
except as is permitted in a transaction permitted by Section 7.04 or 7.05 and to
the extent such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties or that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

6.06     Maintenance of Properties

 

Except to the extent that the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (a)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and casualty events excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07     Maintenance of Insurance.

 

(a)     Maintain with financially sound and reputable insurance companies (or
otherwise reasonably acceptable to the Agent) which are not Affiliates of the
Loan Parties (or through self-insurance arrangements reasonably acceptable to
the Agent), insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Agent. The Agent and the Lenders acknowledge that
the insurance described in Schedule 5.10 as of the Closing Date and the
insurance carriers providing such insurance are acceptable and satisfy the
requirements of this Section 6.07.

 

(b)     Fire and extended coverage policies shall be maintained with respect to
any Collateral and shall be endorsed or otherwise amended to include (i) a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent (and the Agent agrees,
unless a Cash Dominion Event is then continuing or the proceeds are required to
be applied to the Obligations and Other Liabilities in accordance with the
provisions of Sections 2.05(c), to deliver such insurance proceeds to the
Borrower (or otherwise, as to how the Borrower may direct)), (ii) a provision to
the effect that none of the Loan Parties, Credit Parties or any other Person
shall be a co-insurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Agent as an additional insured. Business interruption policies maintained by the
Loan Parties shall name the Agent as a loss payee and shall be endorsed or
amended to include (i) a provision that, from and after the Closing Date, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Agent (and the Agent agrees, unless a Cash Dominion
Event is then continuing or the proceeds are required to be applied to the
Obligations and Other Liabilities in accordance with the provisions of Sections
2.05(c) or 2.05(e), to deliver such insurance proceeds as the Borrower may
direct), (ii) a provision to the effect that none of the Loan Parties, the
Agent, the Agent or any other party shall be a co-insurer and (iii) such other
provisions as the Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Each such policy referred to in this Section
6.07(b) shall also provide that it shall not be canceled or not renewed (i) by
reason of nonpayment of premium except upon not less than ten (10) days’ prior
written

-94-



notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent. The Borrower shall deliver to the Agent, prior to the cancellation or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Agent of payment of the premium therefor.

 

(c)     None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by any Credit Party under this Section 6.07
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

 

(d)     Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

 

6.08     Compliance with Laws. Comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP or (ii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Section 10.18.

 

6.09     Books and Records; Accountants

 

(a)     Maintain proper books of record and account, in which true and correct,
in all material respects, entries in conformity with GAAP shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

 

(b)     at all times retain KPMG LLP or another Registered Public Accounting
Firm of nationally recognized standing or another accounting firm which is
reasonably satisfactory to the Agent and shall instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Agent; provided that the Borrower shall be given a reasonably opportunity to
participate in any such discussions between the Agent and the Registered Public
Accounting Firm.

-95-





6.10     Inspection Rights

 

(a)     Permit representatives and independent contractors of the Agent to visit
and inspect any of its properties (provided that the Agent shall use
commercially reasonable efforts to minimize disruption to the business of the
Loan Parties), to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its officers, and Registered Public Accounting Firm, and
permit the Agent or professionals (including investment bankers, consultants,
accountants and lawyers) retained by the Agent to conduct evaluations of the
Loan Parties’ business plan, forecasts and cash flows, no more than once per
year at the expense of the Loan Parties (but more than once, at Lenders’
expense) and at such reasonable times during normal business hours and as may be
reasonably requested, upon reasonable advance notice to the Borrower; provided,
that, if an Event of Default exists or has occurred and is continuing, Agent (or
any of its representatives or independent contractors) may do as many of the
foregoing at the expense of the Loan Parties during normal business hours and
without advance notice.

 

(b)     Upon the request of the Agent after reasonable prior notice and subject
to the following sentence, permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent
to conduct commercial finance examinations and other evaluations, including,
without limitation, of (i) the Borrower’s practices in the computation of the
Borrowing Base and (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. Without limiting the foregoing, the Loan
Parties acknowledge and agree that so long as Availability is greater than fifty
percent (50%) of the Loan Cap, Agent will not conduct or cause to be conducted
any commercial finance examinations and in the event that Availability is equal
to or less than fifty percent (50%) of the Loan Cap for three (3) consecutive
days, Agent shall conduct or cause to be conducted no more than one (1)
commercial finance examination in such Fiscal Year at the Loan Parties’ expense.
Notwithstanding the foregoing, the Agent may cause additional commercial finance
examinations to be conducted (A) as it in its discretion deems necessary or
appropriate, at its own expense, (B) if required by Law or if a Default or Event
of Default exists or has occurred and be continuing, at the expense of the Loan
Parties and without advance notice or (C) if requested by the Borrower in
connection with a Permitted Acquisition, at the expense of Borrowers; it being
understood and agreed that no such appraisals shall be required for the Borrower
to include up to $20,000,000 of the acquired inventory or accounts or credit
card receivables in the Borrowing Base.

 

(c)     Upon the request of the Agent after reasonable prior notice and subject
to the following sentence, permit the Agent or professionals (including
appraisers) retained by the Agent to conduct appraisals of the Collateral,
including, without limitation, the assets included in the Borrowing Base,
Without limiting the foregoing, the Loan Parties acknowledge and agree that so
long as Availability is greater than fifty percent (50%) of the Loan Cap, Agent
will not conduct or cause to be conducted any appraisals of Inventory and in the
event that Availability is equal to or less than fifty percent (50%) of the Loan
Cap for three (3) consecutive days, Agent shall conduct or cause to be conducted
no more than one (1) appraisal of Inventory in such Fiscal Year at the Loan
Parties’ expense. Notwithstanding the foregoing, the Agent may cause additional
appraisals to be conducted (A) as it, in its discretion, deems necessary or
appropriate, at its own expense, (B) if required by Law or if a Default or Event
of Default shall have occurred and be continuing, at the expense of the Loan
Parties and without advance notice or (C) if requested by the Borrower in
connection with a Permitted Acquisition, at the expense of Borrowers; it being
understood and agreed that no such appraisals shall be required for the Borrower
to include up to $20,000,000 of the acquired inventory or accounts or credit
card receivables in the Borrowing Base.

 

(d)     Nothing in this Section 6.10, shall require the Borrower or any of its
Subsidiaries to provide, or permit the inspection of any documents or
information provided that neither the Borrower nor any of its Subsidiaries shall
be required to provide any information (a) in respect of which disclosure

-96-



to the Agent or any Lender (or their respective representatives) is prohibited
by any applicable law or a bona fide contractual obligation binding on the
Borrower or any of its Subsidiaries or (b) that is subject to attorney-client
privilege or similar privilege or constitutes attorney work product.

 

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions (a) on the
Closing Date, to refinance Indebtedness under the Existing Credit Agreement and
to pay fees, costs and expenses in connection therewith, (b) to finance the
acquisition of working capital assets of the Borrower and its Subsidiaries,
including the purchase of inventory and equipment, in each case in the ordinary
course of business, (c) to finance capital expenditures of the Loan Parties and
their Subsidiaries, and (d) for general corporate purposes of the Loan Parties
and their Subsidiaries (including the financing of Permitted Acquisitions and
Permitted Investments and Restricted Payments), in each case to the extent under
applicable Law and the Loan Documents; provided, that, no proceeds of any Credit
Extension, whether directly or indirectly for any purpose that would violate
Regulations T, U, or X issued by the FRB. The Borrower will not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any Sanctioned Country (as such term is defined in
Section 10.18 below) to the extent such activities, businesses or transaction
would be prohibited by Sanctions (as such term is defined in Section 10.18
below) if conducted by a corporation incorporated in the United States or in a
European Union member state or (ii) in any other manner that would result in a
violation of Sanctions by any party hereto. No part of the proceeds of the Loans
or any Letter of Credit will be used, directly or, to the knowledge of the
Borrower, indirectly, for any payments that could constitute a violation of any
applicable anti-bribery law.

 

6.12     Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Domestic Subsidiary that the Borrower in its sole discretion elects to
cause such Subsidiary to become a Loan Party or if the Borrower in its sole
discretion elects to cause any of its other Subsidiaries that is not a Loan
party to become a Loan Party (it being acknowledged by the Credit Parties that
the Borrower is not obligated to cause any such Subsidiary to become a Loan
Party). If the Borrower elects to cause any such Subsidiary to become a Loan
Party, cause such Person (a) to become a Loan Party by executing and delivering
to the Agent a Joinder Agreement, (b) to grant a Lien to secure the Obligations
to the Agent on such Person’s assets of the same types of assets which
constitute Collateral under the Security Documents (subject to the limitations
contained therein), and (c) to deliver to the Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and, if reasonably
requested by the Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above).

 

6.13     Cash Management.

 

(a)     On or before the date required pursuant to Section 6.19, (or such later
date as the Agent shall agree in its sole discretion):

 

(i)     deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G, which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 6.19; and

 

(ii)     enter into a Control Agreement with each Cash Management Bank (the
accounts covered by such Control Agreements, collectively, the “Blocked
Accounts”).

 

(b)     Whether or not a Cash Dominion Event has occurred and is continuing, the
Loan Parties shall (i) ACH or wire transfer, with such frequency as is
consistent with their respective business

-97-



practices in effect on the Closing Date or as otherwise agreed to by the Agent
(and whether or not there are then any outstanding Obligations) to a Blocked
Account or the Concentration Account, all amounts on deposit and available in
each DDA (net of any minimum balance as may be required to be kept in such DDA
by the depository institution at which such DDA is maintained provided, that,
during a Cash Dominion Event, such minimum balance shall not exceed the greater
of $2,500 individually or the minimum balance required by any applicable Cash
Management Bank, but in any event not more than $2,000,000 in the aggregate,
(ii) cause (A) all cash receipts, all collections of Accounts and all other
proceeds of the sales of Inventory and other Collateral, including, without
limitation, all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event to be
deposited into a Blocked Account, and (iii) cause all funds in each Blocked
Account and payments due from credit card processors to be forwarded with such
frequency as is consistent with their respective business practices in effect on
the Closing Date (which Borrower acknowledges is on a daily basis on each
Business Day) or as otherwise agreed to by the Agent to a deposit account
maintained by Borrower at J.P. Morgan Chase Bank, N.A. (or such other depositary
institution (which shall be a Lender or an Affiliate of a Lender at the time
such account is established or a nationally recognized banking institution or
another bank acceptable to the Agent) as the Borrower may select from time to
time; the “Concentration Account”) which is subject to a Control Agreement.

 

(c)     At any time that a Cash Dominion Event exists, after delivery of a
notice thereof from the Agent (at Agent’s option or at the request of the
Required Lenders) to the applicable Cash Management Bank), the Cash Management
Bank shall ACH or wire transfer no less frequently than once each Business Day
all funds in such Concentration Account and any other Blocked Account to the
Agent Payment Account.

 

(d)     The Concentration Account shall at all times be subject to a Control
Agreement, except as permitted pursuant to Section 6.19. The Loan Parties hereby
acknowledge and agree that (i) upon the occurrence and during the continuation
of a Cash Dominion Event, the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and (iii)
upon the occurrence and during the continuation of a Cash Dominion Event, the
funds on deposit in the Concentration Account and any other Blocked Account
shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, if at any time during the
continuation of a Cash Dominion Event, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Agent, shall not
be deposited in any account of such Loan Party (other than a Blocked Account)
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.

 

(e)     Upon the written request of the Agent at any time that a Cash Dominion
Event exists, the Loan Parties shall use commercially reasonable efforts to
cause bank statements and/or other reports to be delivered to the Agent not less
often than monthly (or at such other intervals as the applicable Cash Management
Bank customarily provides such bank statements and/or other reports)..

 

(f)     So long as no Cash Dominion Event has occurred and is continuing, Loan
Parties may add or replace a DDA or Cash Management Bank provided, that, no
later than thirty (30) days after the time of the opening of such Deposit
Account, the applicable Loan Party and such applicable Cash Management Bank
shall have executed and delivered to Agent a Control Agreement (including any
acknowledgement and agreement of the Cash Management Bank or securities
intermediary with respect thereto). Notwithstanding the foregoing, Borrower may
not establish a new Concentration Account after

-98-



the date hereof, without prior notice to Agent and delivery of a Control
Agreement, contemporaneously with the opening of such Concentration Account.

 

(g)     So long as no Cash Dominion Event has occurred and is continuing, Loan
Parties may add or replace Credit Card Processors and Credit Card Issuers and
shall upon such addition or replacement provide to Agent no later than fifteen
(15) days after the time of entering into such new arrangements, applicable
Credit Card Notifications.

 

6.14     Information Regarding the Collateral.

 

(a)     Furnish to the Agent at least ten (10) Business Days’ prior written
notice (or such shorter period as the Agent may agree) of any change in any Loan
Party’s legal name.

 

(b)     Furnish to the Agent at least twenty (20) days prior written notice (or
such shorter period as the Agent may agree) of any change in: (i) the location
of any Loan Party’s chief executive office or its principal place of business;
(ii) any Loan Party’s type of organization or jurisdiction of organization
(subject to Section 7.04); or (iii) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization;

 

(c)     Furnish to the Agent prompt written notice of any change in any trade
name used to identify it in the conduct of its business or in the ownership of
its properties.

 

(d)     The Loan Parties agree not to effect or permit any change referred to in
the clauses (a) and (b) unless all filings have been made under the UCC (or the
Agent has been given all information required to make such filings) that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral for
its own benefit and the benefit of the other Credit Parties as required by this
Agreement and the Security Agreement.

 

6.15     Physical Inventories.

 

(a)     Cause not less than one physical inventory to be undertaken, at the
expense of the Loan Parties, in each consecutive twelve (12) month period and
periodic cycle counts, in each case consistent with past practices or as
otherwise agreed to by the Agent in its discretion, conducted by such inventory
takers as are satisfactory to the Agent and following such methodology as is
consistent with the methodology used in the immediately preceding inventory or
as otherwise may be satisfactory to the Agent. The Agent, at the expense of the
Loan Parties, may observe each scheduled physical count of Inventory which is
undertaken on behalf of any Loan Party. The Borrower, within sixty (60) days
following the completion of such inventory, shall provide the Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

 

(b)     Permit the Agent, in its discretion, if any Event of Default exists, to
cause additional such inventories to be taken as the Agent determines (each, at
the expense of the Loan Parties).

 

6.16     Environmental Laws.

 

(a)     Except, in each case, where failure to do so could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all

-99-



investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of its owned Real Estate or to
otherwise comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
provided, that, neither a Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP.

 

6.17     Further Assurances.

 

(a)     Subject to the exceptions and limitations set forth in the applicable
Loan Documents, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording (or authorizing the Agent to file and record) of financing
statements and other documents), that may be required under any applicable Law,
or which the Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.

 

(b)     If any assets (which are of type constituting Collateral, other than any
such assets that will not be required to constitute Collateral and subject to
the limits on perfection requirements contained in the Security Documents) are
acquired by any Loan Party after the Closing Date (other than assets
constituting Collateral under the Security Documents that become subject to the
Lien under the Security Documents upon acquisition thereof), notify the Agent
thereof, and, after the acquisition thereof, the applicable Loan Parties will
cause such assets to be subjected to a Lien securing the Obligations and will
take such actions (or provide the Agent with the information and documents
necessary to take such actions) as shall be necessary to grant and perfect such
Liens, including actions described in subsection (a) of this Section 6.17, all
at the expense of the Loan Parties.

 

6.18     Compliance with Terms of Leaseholds

 

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect, (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled and (c) cause each of its
Subsidiaries to do so, except, in each case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

 

6.19     Post-Closing Matters

 

Perform, or cause to be performed, the covenants and agreements set forth on
Schedule 6.19 within the time frame set forth therein, in each case, as such
time frame may be extended by the Agent in its discretion.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Until payment in full of the Obligations and termination of the Commitments, no
Loan Party shall, nor shall it permit any Domestic Subsidiary to, directly or
indirectly:

-100-



7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction an effective financing statement that names any Loan Party or
any Subsidiary thereof as debtor, other than, as to all of the above, Permitted
Encumbrances; provided, that, if any such financing statement is filed without
the knowledge or consent of the Borrower, the Borrower shall have a reasonable
period of time after obtaining knowledge thereof to obtain its termination.

 

7.02     Investments. Make any Investments, except Permitted Investments.

 

7.03     Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock.

 

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom:

 

(a)     any Subsidiary may merge with (i) a Loan Party, provided that a Loan
Party shall be the continuing or surviving Person (and in any merger involving
the Borrower, the Borrower shall be the continuing or surviving Person), or (ii)
any one or more other Subsidiaries which are not Loan Parties, provided, that,
when any Wholly Owned Subsidiary is merging with another Subsidiary, such Wholly
Owned Subsidiary shall be the continuing or surviving Person;

 

(b)     in connection with a Permitted Acquisition or other Permitted
Investment, any Loan Party or Subsidiary of a Loan Party may merge with or into
or consolidate with any other Person or permit any other Person to merge with or
into or consolidate with it; provided, that, (i) if such merger or consolidation
involves a Loan Party, the Person surviving such merger or consolidation shall
be a Loan Party (and any merger involving the Borrower, the Borrower shall be
the surviving entity in accordance with the provisions of Section 6.12 hereof,
and (ii) in the case of any such merger or consolidation to which any Loan Party
is a party, such Loan Party is the surviving Person; and

 

(c)     any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Loan Parties and is not materially disadvantageous or
materially adverse to the Credit Parties.

 

In no event, without the prior written consent of Agent, shall any Loan Party
change its jurisdiction of organization (including, without limitation, by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reincorporating or incorporating in any other jurisdiction or pursuant to
Section 6.14 hereof ) to a jurisdiction outside of the United States.

 

7.05     Dispositions. Make any Disposition except Permitted Dispositions.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)     so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom (i) each Subsidiary may make Restricted Payments
to any Loan Party, and (ii) each Subsidiary that is not a Loan Party may make
Restricted Payments to any other Subsidiary;

-101-



(b)     so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom the Loan Parties and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)     if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it;

 

(d)     Borrower may declare or pay cash dividends to its stockholders if the
Payment Conditions are satisfied at the time such dividend is declared (so long
as such dividend is paid within 60 days of such declaration) and/or at the time
such dividend is made, and

 

(e)      so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom the Loan Parties may issue and sell Equity
Interests provided, that, (i) (A) with respect to any Equity Interests, all
dividends (other than cash dividends to be paid by the Borrower in accordance
with clause (d) above) in respect of which are to be paid (and all other
payments in respect of which are to be made) shall be in additional shares of
such Equity Interests, in lieu of cash, (B) such Equity Interests shall not be
subject to redemption other than redemption at the option of the Loan Party
issuing such Equity Interests, and (C) all payments in respect of such Equity
Interests are expressly subordinated to the Obligations, and (ii) no Loan Party
shall issue any additional Equity Interests in a Subsidiary.

 

7.07     Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) payment in respect of the Obligations, (b)
regularly scheduled or mandatory repayments and prepayments, repurchases,
redemptions or defeasances of Permitted Indebtedness (but excluding any such
payments in violation of the subordination terms governing any Subordinated
Indebtedness), (c) voluntary prepayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (but excluding voluntary prepayments,
repurchases, redemptions or defeasances of Subordinated Indebtedness in
violation of the subordination terms governing any Subordinated Indebtedness) so
long as the Payment Conditions are satisfied, (d) payment of Permitted
Indebtedness to the extent such payment is in kind, (e) refinancings and
refundings of such Indebtedness to the extent permitted hereunder, and (f)
Permitted Refinancing Indebtedness in respect of any such Indebtedness.

 

7.08     Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business substantially related, complementary, ancillary or incidental thereto.

 

7.09     Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable, taken as a whole, to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided, that, the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) a transaction between or
among any Subsidiaries of the Borrower that are not Loan Parties, (c)
transactions, arrangements, reimbursements and indemnities permitted between or
among such parties under this Agreement, (d) transactions described on Schedule
7.09 hereto, (e) advances for commissions, travel and other similar purposes in
the ordinary course of business to directors, officers and employees, (f) the
issuance of Equity Interests in the Borrower to any officer, director, employee
or consultant of the Borrower or any of its

-102-



Subsidiaries, (g) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any of its Subsidiaries, and (h) any issuances of securities of the
Borrower (other than Disqualified Stock and other Equity Interests not permitted
hereunder) or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors, or (f)
non-exclusive, royalty-free licenses of any of the Borrower’s’ or Subsidiaries’
trademarks, trade names and business systems by Loan Parties to Subsidiaries
which are not Loan Parties.

 

7.10     Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document and except in
the case of restrictions and conditions imposed by law) that limits (a) the
ability (i) of any Domestic Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to make or repay loans to a Loan Party,
or (iii) of the Loan Parties to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, that, this Section
7.10 shall not prohibit (A) any restriction incurred or provided in favor of any
holder of Indebtedness permitted under clauses (c) or (f) of the definition of
Permitted Indebtedness solely to the extent any such restriction relates to the
property financed by or the subject of such Indebtedness, (B) customary
anti-assignment provisions in licenses and other contracts entered into in the
ordinary course of business restricting the assignment thereof or in contracts
for the Disposition of any assets or any Subsidiary, provided, that, the
restrictions in any such contract shall apply only to the assets or Subsidiary
that is subject to such contract or to be Disposed of, (C) provisions in leases
of real property that prohibit mortgages or pledges of the lessee’s interest
under such lease or restricting subletting or assignment of such lease; (D) any
encumbrance or restriction contained in any agreement of a Person acquired in a
Permitted Investment, which encumbrance or restriction was in existence at the
time of such Permitted Investment (but not created in connection therewith or in
contemplation thereof) and which encumbrance or restriction is not applicable to
any Person or the properties or assets of any Person, other than the Person or
the property and assets of the Person so acquired, (E) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder, (F)
prohibitions, restrictions or conditions contained in any agreement of a Person
that becomes a Subsidiary of Borrower after the Closing Date which existed prior
to the date that such Person became a Subsidiary; provided that such
prohibitions, restrictions or conditions existed at the time that such Person
became a Subsidiary and were not created in contemplation of such Person
becoming a Subsidiary and do not apply to any other Subsidiary or any assets
other than those of the Subsidiary so acquired, (G) restrictions or conditions
contained in any agreement or document governing the Indenture (or Permitted
Refinancing Indebtedness in respect thereof), provided that such restrictions
and conditions permit Liens securing the Obligations (or any Indebtedness
incurred to refinance or replace any of the Obligations) on any asset or
property of the type included in the Collateral; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person or (H) restrictions contained in Indebtedness
permitted under clause (s) of the definition of Permitted Indebtedness and other
Indebtedness not prohibited hereunder that are, taken as a whole, in each case,
nor materially more restrictive than those contained in this Agreement, taken as
a whole.

 

7.11     Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents in a manner materially
adverse to the Credit Parties, or (b) obligations under any Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder), in each case to the extent that such amendment,
modification or waiver would (i) result in an Event of Default under any of the
Loan Documents, (ii) otherwise would be reasonably likely to have a Material
Adverse Effect, or (iii) in the case of the Indebtedness outstanding under the
Indenture, shorten the maturity date of the Indebtedness evidenced thereby, or
any increase the amount of the

-103-



scheduled amortization thereof, or the frequency of such payments from the terms
in effect on the date hereof.

 

7.12     Fiscal Year. Either (a) change the Fiscal Year of any Loan Party, or
(b) change the accounting policies or reporting practices of the Loan Parties,
except as required or permitted by GAAP or except for the adoption by the
Borrower of the International Financial Reporting Standards (subject to Section
1.03 hereof).

 

7.13     Financial Covenant. Borrower and its Subsidiaries, on a consolidated
basis, will maintain a minimum Consolidated Fixed Charge Coverage Ratio of not
less than 1.00 to 1.00 as of the end of each Fiscal Quarter, based on the four
(4) immediately preceding Fiscal Quarters ending on the last Fiscal Quarter for
which Agent has received financial statements of the Loan Parties, provided,
that, compliance with such financial covenant shall only be required during a
Covenant Compliance Period, in which case such financial covenant shall be
tested as of the last day of the then most recently completed Fiscal Quarter for
which financial statements have been received by Agent and for each quarter-end
thereafter until the Covenant Compliance Period ends; provided, that, in the
event Agent is requiring delivery of monthly financial statements in accordance
with Section 6.01(c), compliance with this covenant shall be tested as of the
last day of each Fiscal Month for which financial statements have been delivered
(for the twelve (12) consecutive months then ended) and at the end of each month
(for the twelve (12) consecutive months then ended) until the Covenant
Compliance Period ends.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)     Non-Payment. The Borrower or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, which failure continues for three Business Days, or (iii) any
other amount payable hereunder or under any other Loan Document, which failure
continues for three Business Days; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.07, 6.10, 6.11, 6.12, 6.13, 6.14, 6.19 or Article VII, provided, that, no
Event of Default shall be deemed to have arisen herein (i) with respect to
Sections 6.02(a) and 6.02(b), unless such failure continues for two Business
Days and such failure has not occurred more than twice in any consecutive twelve
month period, (ii) with respect to Section 6.14(a), unless such failure
continues for two Business Days (and providing such information shall be deemed
to cure any such Default or Event of Default), or (iii) with respect to Section
6.14(b), unless such failure continues for five Business Days (and providing
such information shall be deemed to cure any such Default or Event of Default);
or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Agent or the
Required Lenders to the Borrower; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including,

-104-



without limitation, any Borrowing Base Certificate), or in completing any
request for a Borrowing via the Portal, shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)     Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such payment is not made within any
applicable grace period in respect of any Material Indebtedness (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided,
that, this clause (i)(B) shall not apply to secured Indebtedness of a Loan Party
or a Subsidiary permitted hereunder that becomes due upon the sale or transfer
by such Loan Party or Subsidiary of the assets securing such Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined in such Swap Contract) under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is an Affected Party (as so defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Loan
Party or such Subsidiary as a result thereof is greater than $50,000,000 and
such Loan Party or Subsidiary is unable to pay such amount upon such
termination; or

 

(f)     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) institutes, consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof (other than any Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due in
the ordinary course of business, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) calendar days after its issuance or levy; or

 

(h)     Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $50,000,000 and
such judgment(s) or order(s) shall continue unsatisfied or unstayed for a period
of thirty (30) consecutive days (to the extent not covered by third party
insurance as to which the applicable insurer has been notified of the claim and
has not disputed coverage), or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have,

-105-



individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) such judgment or order, by reason of a pending appeal or
otherwise, shall not have been satisfied, vacated, discharged, stayed or bonded
for a period of thirty (30) consecutive days; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC which would reasonably likely result in a
Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would reasonably likely result in a
Material Adverse Effect; or

 

(j)     Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
thereof or any Governmental Authority contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be (other than pursuant
to the terms thereof or as a result of an act or failure to Act by the Agent or
any other Credit Party), or shall be asserted by any Loan Party or any
Subsidiary of any Loan Party or any Governmental Authority, not to be, a valid
and perfected Lien on any Collateral (other than an immaterial portion of the
Collateral which is not Borrowing Base Type Collateral), with the priority
required by the applicable Security Document, except to the extent resulting
from the failure of the Agent to file UCC continuation statements or to maintain
“control” (as such term is defined in the UCC), as applicable; or

 

(k)     Change of Control. There occurs any Change of Control; or

 

(l)     Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of all
or a material portion of the business of the Loan Parties, taken as a whole, in
the ordinary course, including, without limitation, the liquidation of all or a
material portion of the assets or Store locations of the Loan Parties, taken as
a whole or the employment of an agent or other third party to conduct a program
of closings, liquidations or “Going-Out-Of-Business” sales of any material
portion of its business; or

 

(m)     Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or

 

(n)     Indictment. The indictment of, or institution of any legal process or
proceeding against, any Loan Party, under any applicable Law for a felony and
such indictment remains unquashed or such legal process remains undismissed for
a period of 90 days or more, unless the Agent, in its discretion, determines
that such indictment or legal process is not material; or

 

(o)     Guaranty. The termination or attempted termination of any Facility
Guaranty by any Loan Party except as expressly permitted hereunder or under any
other Loan Document; or

 

(p)     Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness, or the provisions of any
intercreditor agreement entered into

-106-



by Agent after the date hereof, in each case in respect of any Material
Indebtedness, any such provisions being referred to as the “Intercreditor
Provisions”, shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Indebtedness; or (ii) Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Intercreditor Provisions governing
Material Indebtedness or that the Obligations or the Liens securing the same for
any reason shall not have the priority contemplated by this Agreement, the other
Loan Documents, or such Intercreditor Provisions or (B) that the Intercreditor
Provisions exist for the benefit of the Credit Parties.

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

 

(a)     declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations (other than Other
Liabilities) to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

 

(c)     require that the Loan Parties Cash Collateralize the L/C Obligations;
and

 

(d)     whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, that, upon the occurrence of any Event of Default with respect to any
Loan Party or any Subsidiary thereof under Section 8.01(f), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

Each of the Credit Parties agrees that, notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, no Credit Party shall
have any right individually to commence any legal or equitable proceedings to
enforce any Loan Document against any Loan Party (including, without limitation,
the Facility Guaranty) or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral; it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Agent on behalf of the Credit Parties in accordance with
the terms hereof, and all powers, rights and remedies hereunder and under the
other Loan

-107-



Documents may be exercised solely by the Agent.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations (other than Bank
Product Obligations), and fees (including Letter of Credit Fees), ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Fifth payable to them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;

 

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

 

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other Liabilities), ratably among the Credit Parties in proportion
to the respective amounts described in this clause Ninth held by them;

 

Tenth, to payment of that portion of Other Liabilities in respect of Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

Eleventh, to payment of all Other Liabilities consisting of Bank Product
Obligations to the extent

-108-



secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c) amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Other Liabilities shall be excluded from the
application described above if the Agent has not received written notice
thereof, together with such supporting documentation as the Agent may request,
from the applicable provider of Bank Products or Cash Management Services, as
the case may be. Each provider of Bank Products or Cash Management Services not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
THE AGENT

 

9.01     Appointment and Authority. Each of the Lenders, L/C Issuers, and the
Swing Line Lender hereby irrevocably appoints Wells Fargo to act on its behalf
as the Agent hereunder and under the other Loan Documents (other than the Swap
Contracts) and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions (except
with respect to Borrower’s right to consent to a replacement Agent to the extent
set forth in Section 9.06 and the Loan Parties rights to receive evidence of
releases to the extent set forth in Section 9.10).

 

9.02     Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though they were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
hereunder and without any duty to account therefor to the Lenders.

 

9.03     Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

-109-



(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided, that, the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

9.04     Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written

-110-



notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Agent may consult with
legal counsel (who may be counsel for any Loan Party), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05     Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent.

 

9.06     Resignation of Agent. The Agent may at any time give written notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States provided that such Affiliate is a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations section 1.1441-1. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the L/C Issuer and with the consent of the Borrower, appoint a successor
Agent meeting the qualifications set forth above; provided that, if the Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
10.04 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent hereunder.

 

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

-111-



9.07     Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.

 

9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, or Co-Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the Agent, a
Lender or the L/C Issuer hereunder.

 

9.09     Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i), and 2.03(j) as applicable, 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

 

9.10     Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,

-112-





(a)     to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon payment in full of the Obligations, (ii)
constituting property being sold or otherwise Disposed of in accordance with the
Loan Documents (provided that, if requested by the Agent, the Borrower shall
certify to Agent that such sale or other Disposition is a Permitted Disposition
(and Agent may rely conclusively on any such certificate, without further
inquiry)), (iii) constituting property in which any Loan Party did not own an
interest at the time the security interest, mortgage or lien was granted or at
any time thereafter, (iv) having a value in the aggregate in any twelve (12)
month period of less than $10,000,000, and to the extent Agent may release its
Lien upon any such Collateral in connection with the sale or other Disposition
thereof, such sale or other Disposition shall be deemed to have been consented
to by all Lenders, (v) if required or permitted under the terms of any of the
other Loan Documents, or any subordination or other intercreditor agreement, or
(vi) if approved, authorized or ratified in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents) in accordance with Section 10.01;

 

(b)     to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances;

 

(c)     to release any Guarantor from its obligations under the Facility
Guaranty (and each other applicable Loan Document) if such Person ceases to be a
Domestic Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Agent at any time, the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) will confirm in writing the Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Facility Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agent will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment, Lien and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

9.11     Notice of Transfer.

 

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Assumption shall have become effective
as set forth in Section 10.06.

 

9.12     Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

(a)     agrees to furnish the Agent after the occurrence and during the
continuance of a Cash Dominion Event (and thereafter at such frequency as the
Agent may reasonably request) with a summary of all Other Liabilities due or to
become due to such Lender. In connection with any distributions to be made
hereunder, the Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Agent has received written
notice thereof from such Lender;

-113-



(b)     is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);

 

(c)     expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

 

(d)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

 

(e)     agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

(f)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

9.13     Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession. Should any Lender (other than
the Agent) obtain possession of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

 

9.14     Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent, the L/C
Issuer and any Related Party, as the case may be, ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, the L/C Issuer and their Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Agent, the L/C Issuer and
their Related Parties in connection therewith; provided, that, no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

-114-



9.15     Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.

 

9.16     Defaulting Lenders.

 

(a)     Notwithstanding the provisions of Section 2.14 hereof, the Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by the
Borrower to the Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments (i) first, to the Swing Line Lender to the extent of
any Swing Line Loans that were made by the Swing Line Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to the
L/C Issuer, to the extent of the portion of a Letter of Credit Disbursement that
was required to be, but was not, paid by the Defaulting Lender, (iii) third, to
each Non-Defaulting Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulting Lender’s portion of a Loan
(or other funding obligation) was funded by such other Non-Defaulting Lender),
(iv) to the Cash Collateral Account, the proceeds of which shall be retained by
the Agent and may be made available to be re-advanced to or for the benefit of
the Borrower (upon the request of the Borrower and subject to the conditions set
forth in Section 4.02) as if such Defaulting Lender had made its portion of the
Loans (or other funding obligations) hereunder, and (v) from and after the date
on which all other Obligations have been paid in full, to such Defaulting
Lender. Subject to the foregoing, the Agent may hold and, in its discretion,
re-lend to the Borrower for the account of such Defaulting Lender the amount of
all such payments received and retained by the Agent for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Applicable
Percentages in connection therewith) and for the purpose of calculating the fee
payable under Section 2.09(a), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that, the foregoing shall not apply to any of the matters governed by Section
10.01(a) through (c). The provisions of this Section 9.16 shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which all of the Non-Defaulting Lenders, the Agent, the L/C Issuer, and the
Borrower shall have waived, in writing, the application of this Section 9.16 to
such Defaulting Lender, or (z) the date on which such Defaulting Lender pays to
the Agent all amounts owing by such Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by the Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by the Agent pursuant to
Section 9.16(b) shall be released to the Borrower). The operation of this
Section 9.16 shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower or any Loan Party of its
duties and obligations hereunder to the Agent, the L/C Issuer, the Swing Line
Lender, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrower, at its option, upon written notice to the Agent, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to the Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Assumption in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than any Other Liabilities, but
including (1) all interest, fees (except any Commitment Fees or Letter of Credit
Fees not due to such Defaulting Lender in accordance with the terms of this
Agreement), and other amounts that may be due and payable in respect thereof,
and (2) an assumption of

-115-



its Applicable Percentage of its participation in the Letters of Credit);
provided, that, any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Credit Parties’ or the
Loan Parties’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 9.16 and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 9.16 shall control and govern.

 

(b)     If any Swing Line Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

 

(i)     such Defaulting Lender’s Applicable Percentage of the Outstanding amount
of all L/C Obligations or any Swing Line Loan shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the Outstanding Amount of all Non-Defaulting
Lenders’ Applicable Percentages of the Outstanding Amount of all L/C Obligations
and Swing Line Loans, plus such Non-Defaulting Lender’s Loans does not exceed
the total of all Non-Defaulting Lenders’ Commitments;

 

(ii)     if the reallocation described in clause (b)(i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Loans (after giving effect to any
partial reallocation pursuant to clause (b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such L/C Obligations are
outstanding; provided, that, the Borrower shall not be obligated to cash
collateralize any Defaulting Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations if such Defaulting Lender is also the L/C Issuer;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s participation in Letters of Credit pursuant to this Section 9.16(b),
the Borrower shall not be required to pay any Letter of Credit Fees to the Agent
for the account of such Defaulting Lender pursuant to Section 2.03 with respect
to such cash collateralized portion of such Defaulting Lender’s participation in
Letters of Credit during the period such participation is cash collateralized;

 

(iv)     to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.16(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section
2.03 shall be adjusted in accordance with such reallocation;

 

(v)     to the extent any Defaulting Lender’s participation in Letters of Credit
is neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;

 

(vi)     so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to make any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend, or increase any Letter of Credit, in each case, to
the extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letter of Credit cannot be reallocated pursuant to this Section

-116-



9.16(b) or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not
otherwise entered into arrangements reasonably satisfactory to the Swing Line
Lender or the L/C Issuer, as applicable, and the Borrower to eliminate the Swing
Line Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and

 

(vii)     Without limitation of any claims, damages, liabilities or remedies the
Loan Parties may have with respect to any Defaulting Lender, each Defaulting
Lender shall indemnify the Agent and each non-Defaulting Lender from and against
any and all loss, damage or expenses, including but not limited to reasonable
attorneys’ fees and funds advanced by the Agent or by any non-Defaulting Lender,
on account of a Defaulting Lender’s failure to timely fund its Applicable
Percentage of a Loan or to otherwise perform its obligations under the Loan
Documents.

 

(viii)     The Agent may release any cash collateral provided by the Borrower
pursuant to this Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply
any such cash collateral to the payment of such Defaulting Lender’s Applicable
Percentage of any Letter of Credit Disbursement that is not reimbursed by the
Borrower pursuant to Section 2.03.

 

9.17     Other Liabilities.

 

(a)     Except as otherwise expressly set forth herein or in any other Loan
Documents, no Lender or any Affiliate of a Lender that is owed any Other
Liabilities under any Cash Management Services shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or an L/C Issuer and, in such case, only to the extent expressly provided in the
Loan Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Other
Liabilities under Cash Management Services. Each Person (other than Wells Fargo,
unless requested by the Agent) providing Bank Products or Cash Management
Services will provide written notice of the Bank Product Obligations or the
obligations under such Cash Management Services, as the case may be, pursuant to
a Bank Product Provider Letter Agreement or Cash Management Provider Letter
Agreement, as applicable to Agent, together with such supporting documentation
with respect thereto as the Agent may request, including the amounts owing in
respect thereof. Each Person that is owed any Bank Product Obligations or Other
Liabilities in respect of Cash Management Services will from time to time,
promptly upon the request of Agent, provide a summary of all Other Liabilities
in respect of Cash Management Services, as the case may be, owing to it or its
Affiliates. The Borrower and each Person at any time providing Bank Products or
Cash Management Services consents to the disclosure of any information
concerning such Bank Products or Cash Management Services to any other Lender or
the Agent at any time and from time to time, provided, that, in no event shall
such disclosure be deemed a representation or warranty by Agent of the accuracy
or completeness of such information.

 

(b)     Each Lender hereby agrees that the benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Person that is a Lender (and to its
Affiliates) at the time that it establishes a Bank Product or Cash Management
Service until such time as it ceases to be a Lender so long as, by accepting
such benefits, such Person agrees, as among Agent and all other Credit Parties,
that such Person is bound by (and, if requested by the Agent, shall confirm such
agreement in a writing in form and substance reasonably acceptable to the Agent)
this Article IX and Sections 3.01, 10.04, 10.07, 10.08, 10.16, and the decisions
and actions of Agent, or the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders or other
parties hereto as required herein) to the same extent a Lender is bound;
provided, that, notwithstanding the foregoing in this clause (b), (i) such
Person

-117-



shall be bound by Section 10.04 only to the extent of liabilities, reimbursement
obligations, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements with respect to or otherwise relating to the
Liens and Collateral held for the benefit of such Person, in which case the
obligations of such Person thereunder shall not be limited by any concept of pro
rata share or similar concept, (ii) each of the Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act in its sole discretion, without
regard to the interest of such Person, regardless of whether any Obligation to
such Person thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Person or any such Obligation
and (iii) such Person shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

 

9.18     Co-Syndication Agent; and Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Co-Syndication Agent or a Documentation
Agent nor the Arrangers shall have any powers, rights, duties, responsibilities
or liabilities with respect to this Agreement and the other Loan Documents.

 

ARTICLE X
MISCELLANEOUS

 

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the consent of the Required Lenders, and the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that, no such amendment, waiver or
consent shall:

 

(a)     extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)     as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents to the applicable Lenders (or any of
them) without the written consent of such Lender entitled to such payment, or
(ii) any scheduled or mandatory reduction or termination of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of such Lender;

 

(c)     as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written consent of each Lender entitled to such amount; provided,
that, only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(d)     as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of such Lender;

 

(e)     change any provision of this Section or the definition of “Required
Lenders”, “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders

-118-



required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(f)     except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party, or permit any Loan
Party to assign its rights under the Loan Documents, in each case, without the
written consent of each Lender;

 

(g)     except for Permitted Dispositions and other Dispositions permitted
pursuant to the terms of the Loan Documents, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
consent of each Lender;

 

(h)     change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrower would be increased without the written consent of the
Supermajority Lenders, provided, that, the foregoing shall not limit the
discretion of the Agent to change, establish eliminate or reduce any Reserves;

 

(i)     modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for
which a Permitted Overadvance may remain outstanding without the written consent
of each Lender; and

 

(j)     except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;

 

and, provided, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above, affect the rights or duties of the Agent under this Agreement or
any other Loan Document, (v) in connection with any increase in Commitments
pursuant to Section 2.15, the Borrower and Agent may effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of Agent, to effect the provisions of Section 2.15,
and this clause (v) shall supersede any provisions of this Agreement to the
contrary, and (vi) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) (i) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or

-119-



holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or any Loan Party, and (ii) any instrument or agreement relating to
Bank Products or Cash Management Services may be amended by the parties thereto
without the consent of any other Person, and (y) any Loan Document may be
amended and waived with the consent of the Agent at the request of the Borrower
without the need to obtain the consent of any other Lender if such amendment or
waiver is delivered in order (i) to comply with local Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause any Loan Document
to be consistent with this Agreement and the other Loan Documents.

 

If any Lender does not approve(a “Non-Consenting Lender”) any proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each affect Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided, that, such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

 

10.02     Notices; Effectiveness; Electronic Communications.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic communication as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)     if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided, that, the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided, that, approval of such
procedures may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail

-120-



address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that,
if such notice or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, that, in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)     Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number or electronic address for notices and other communications hereunder, by
notice to the other parties hereto. Each other Lender may change its address,
telecopier number or electronic address for notices and other communications
hereunder by notice to the Borrower, the Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(e)     Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, all requests for Credit Extensions) purportedly given by or
on behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties (including, without limitation, pursuant to any requests for Credit
Extensions). All telephonic notices and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

-121-



10.03     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Borrower shall pay all Credit Party Expenses.

 

(b)     Indemnification by the Loan Parties. Without duplication of any Credit
Party Expenses or any amounts under Section 2.03, the Loan Parties shall
indemnify the Agent (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee but excluding Taxes, which shall be governed by
Section 3.01), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Cash Management Bank or other Person which has entered into a
Control Agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party or any of the
Loan Parties’ directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) arise from a breach of the obligations of
such Indemnitee or any of its Related Parties, (B) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties, (C) result from a claim brought by a Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(D) relate to a dispute solely among Indemnitees and their Related Parties,
other than claims against the Agent in such capacity fulfilling its agency role
hereunder.

-122-



(c)     Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable on demand
(accompanied by back-up documentation to the extent available) therefor.

 

(f)     Survival. The agreements in this Section shall survive the resignation
of the Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05      Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns

-123-



permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder (it being understood that a merger or
consolidation not prohibited by this Agreement shall not constitute an
assignment or transfer) or under any other Loan Document without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.06(b), (ii) by
way of participation in accordance with the provisions of subsection Section
10.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 10.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed; provided, that,
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment (provided that,
for the avoidance of doubt, no assignment

-124-



shall be made to a Competitor without the Borrower’s consent at any time) or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(B)     the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Commitment if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

 

(C)     the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, that, the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the Closing Date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)     Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice. This Section 10.06(c) shall be construed
so that the Loans and L/C Obligations are at all times maintained in “registered
form” within the meaning of section 163(f), 871(h)(2) and 881(c) of the Code.

-125-



(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person, a Competitor or the Loan Parties or any of the
Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided, that, (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agent, the Lenders and the L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b); provided that such Participant agrees to be subject to the
provisions of Section 3.06 as though it were a Lender. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Sections 3.06
and 10.13 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it records the name and address of each participant and the
principal amounts of each participant’s interest (and stated interest with
respect thereto) in the Loans and Commitments (each, a “Participant Register”).
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Unless otherwise required by
the Internal Revenue Service, any disclosure required by the foregoing sentence
shall be made by the relevant Lender directly and solely to the Internal Revenue
Service. For the avoidance of doubt, the Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Loan Parties, to comply with Section 3.01(e) as though it were a Lender.

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure

-126-



obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that, no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

  

(h)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon ten (10) Business Days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon ten (10) Business Days’ notice to
the Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, that, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans
pursuant to Section 2.03(c). If Wells Fargo resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the Closing Date of
such resignation, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Wells
Fargo to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.

 

10.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as

-127-



a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source (only if such Credit Party has no knowledge that such source itself is
not in breach of a confidentiality obligation) other than the Loan Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, (provided,
that, if such information is furnished by a source known to such Credit Party to
be subject to a confidentiality obligation, such source, to the knowledge of
such Credit Party, is not in violation of such obligation by such disclosure) in
the case of information received from any Loan Party or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Agent or the Required Lenders, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Agent promptly after any such setoff and
application, provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the

-128-



Borrower. In determining whether the interest contracted for, charged, or
received by the Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01 and Section 4.02, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than any contingent obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding. Further, the provisions of Sections 3.01, 3.04,
3.05 and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agent may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities and (z) any Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
that may thereafter arise under Section 10.04.

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or if any Lender delivers a notice described in Section 3.02, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at their sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to

-129-



assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06(b)), all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

 

(a)     the Borrower shall have paid to the Agent the assignment fee specified
in Section 10.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, together with accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)     such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(b)     SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE UNITED STATED DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

-130-





(c)     WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax

-131-



advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

 

10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act. No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

10.18     Foreign Assets Control Regulations and Anti-Bribery Laws.

 

(a)     Neither of the advance of the Loans nor the use of the proceeds of any
thereof nor the issuance of any Letter of Credit or any draw in respect thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

 

(b)     None of the Borrower, any of its Subsidiaries, or, to the knowledge of
the Borrower, any director, officer, or any employee, agent, or Affiliate, of
the Borrower or any of its Subsidiaries is an individual or entity that is, or
is owned or controlled by Persons that are, (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or the Hong Kong
Monetary Authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of comprehensive Sanctions (each, a “Sanctioned Country”), which countries and
territories include, as of the Closing Date, the Crimea Region of Ukraine, Cuba,
Iran, North Korea, Sudan and Syria.

 

(c)     None of the Borrower, nor to the knowledge of the Borrower, any
director, officer, agent, employee, Affiliate or other person acting on behalf
of the Borrower or any of its Subsidiaries is aware of or has taken any action
that would result in a material violation by such Persons of any applicable
anti-bribery law, including but not limited to, the United Kingdom Bribery Act
2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”). Furthermore,

-132-



the Borrower has implemented and maintains policies and procedures reasonably
designed to ensure continued material compliance by the Borrower and its
Subsidiaries with applicable anti-bribery laws.

 

10.19     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.20     Press Releases.

 

(a)     Each Credit Party agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of the
Agent or its Affiliates or referring to this Agreement or the other Loan
Documents without at least two (2) Business Days’ prior notice to the Agent and
without the prior written consent of the Agent unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under applicable Law
and then, in any event, such Credit Party or Affiliate will consult with the
Agent before issuing such press release or other public disclosure.

 

(b)     Each Credit Party agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of the
Borrower or its Subsidiaries without at least two (2) Business Days’ prior
notice to the Agent and the Borrower and without the prior written consent of
the Agent and the Borrower; provided that the Borrower’s consent shall not be
required if (and only to the extent that) such Credit Party or Affiliate is
required to do so under applicable Law and then, in any event, such Credit Party
or Affiliate will consult with the Borrower before issuing such press release or
other public disclosure. Subject to the foregoing, each Loan Party consents to
the publication by Agent or any Lender of advertising material consisting of any
customary “tombstone” advertising relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark, in each case, upon the Borrower’s approval, not to be
unreasonably withheld. The Agent or such Lender shall provide a draft reasonably
in advance of any advertising material to the Borrower for review and comment
prior to the publication thereof. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

-133-





10.21     Additional Waivers.

 

(a)     The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

 

(b)     The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)     To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)     Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations and the termination
of the Commitments. In addition, any indebtedness of any Loan Party now or
hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be

-134-



paid to the Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Loan
Party shall, under this Agreement as a joint and several obligor, repay any of
the Obligations constituting Loans made to the Borrower hereunder or other
Obligations incurred directly and primarily by any other Loan Party (an
“Accommodation Payment”), then the Loan Party making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Loan Parties in an amount, for each of such other Loan
Parties, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Loan Party’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Loan Parties. As of
any date of determination, the “Allocable Amount” of each Loan Party shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Loan Party hereunder without (a) rendering such Loan
Party “insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code
of the United States, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Loan Party with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code of the United States, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code of
the United States or Section 4 of the UFTA, or Section 5 of the UFCA.

 

10.22     No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23     Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

10.24     Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, that, each Qualified ECP Guarantor shall only be liable under this
Section 10.24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.24, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.24 constitute, and this
Section 10.24 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



-135-



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 



  BORROWER:           FOOT LOCKER, INC.           By: /s/ John A. Maurer    
Name: John A. Maurer     Title: Vice President and Treasurer            
GUARANTORS:             FOOT LOCKER RETAIL, INC.     TEAM EDITION APPAREL, INC.
    FOOT LOCKER STORES, INC.     FOOT LOCKER SPECIALTY, INC.     ROBBY’S
SPORTING GOODS, INC.     FOOT LOCKER CORPORATE SERVICES, INC.     FOOT LOCKER
HOLDINGS, INC.     FOOT LOCKER SOURCING, INC.     FOOT LOCKER OPERATIONS, LLC  
  FL RETAIL OPERATIONS LLC     FL EUROPE HOLDINGS, INC.     FL CANADA HOLDINGS,
INC.     FOOT LOCKER ASIA, INC.     FOOT LOCKER CARD SERVICES LLC     as to each
of the foregoing             By: /s/ John A. Maurer     Name: John A. Maurer    
Title: Vice President and Treasurer  

 

Signature Page to Credit Agreement

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent         By: /s/ Maggie S. Townsend     Name: Maggie S. Townsend    
Title: Vice President  

 

Signature Page to Credit Agreement

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as L/C Issuer, Swing Line Lender and a Lender         By: /s/ Maggie S. Townsend
    Name: Maggie S. Townsend     Title: Vice President  

 

Signature Page to Credit Agreement

 



  BANK OF AMERICA, N.A., as a Lender       By: /s/ Christine Hutchinson    
Name: Christine Hutchinson     Title: Director  

 

Signature Page to Credit Agreement

 



  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Michael Lockery
    Name: Michael Lockery     Title: Director  

 

Signature Page to Credit Agreement

 



  HSBC Bank USA National Association,   as a Lender       By: /s/ Brian Gingue  
  Name: Brian Gingue     Title: Senior Vice President  

 

Signature Page to Credit Agreement

 



  JPMORGAN CHASE BANK, N.A.,   as a Lender       By: /s/ Salvatore P. Demma    
Name: Salvatore P. Demma     Title: Authorized Officer  

 

Signature Page to Credit Agreement

 



  U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Carol Anderson    
Name: Carol Anderson     Title: Vice President  

 

Signature Page to Credit Agreement

 



  BRANCH BANKING AND TRUST COMPANY,   as a Lender       By: /s/ Thomas J.
Lockwood     Name: Thomas J. Lockwood     Title: Vice President  

 

Signature Page to Credit Agreement

 



EXHIBITS
TO
CREDIT AGREEMENT

 



A Form of LIBO Rate Loan Notice     B Form of Swing Line Loan Notice     C-1
Form of Note     C-2 Form of Swing Line Note     D Form of Compliance
Certificate     E Form of Assignment and Assumption     F Form of Borrowing Base
Certificate     G Form of Credit Card Notifications     H Form of Facility
Guaranty     I Form of Security Agreement     J Form of Bank Product Provider
Letter Agreement     K Form of Cash Management Provider Letter Agreement





 



EXHIBIT A
to
CREDIT AGREEMENT

 

Form of LIBO Rate Loan Notice

 

To:Wells Fargo Bank, National Association, as Administrative Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 19, 2016 (as amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Foot Locker,
Inc., a New York corporation (“Borrower”), each Guarantor from time to time
party thereto, each lender from time to time party thereto (individually, a
“Lender” and collectively, the “Lenders”), Wells Fargo Bank, National
Association (“Wells Fargo”), as administrative agent (in such capacity, “Agent”)
and Wells Fargo, as L/C Issuer and Swing Line Lender. All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Borrower hereby requests [a LIBO Borrowing][a continuation of LIBO Rate Loans]1:

 

(a)        On _____________ (a Business Day)2

 

(b)        In the amount of $_____________________3

 

(c)        Comprised of LIBO Rate Loans

 

(d)        With an Interest Period of ____ months4

 

[Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Credit Agreement have been satisfied on and as
of the date specified in Item 1(a) above.]5

 

[Signature Page Follows]

 

 

1 A LIBO Borrowing must have the same Interest Period.

 

2 Each notice of a LIBO Borrowing must be received by Agent not later than 11:00
a.m. three (3) Business Days prior to the requested date of such LIBO Borrowing.

 

3 Each LIBO Borrowing or continuation of LIBO Rate Loans must be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

4 Borrower may request a LIBO Borrowing with an Interest Period of one, two,
three or six months, or such other period that is twelve (12) months or less,
which period shall be consented to by all the Lenders. If no election of
Interest Period is specified, then Borrower will be deemed to have specified an
Interest Period of one month.

 

5 To be included for LIBO Borrowings only.

A-1



Dated as of the date above first written.

 



  FOOT LOCKER, INC., as Borrower       By:       Name:       Title:    

A-2



EXHIBIT B
to
CREDIT AGREEMENT

 

Form of Swing Line Loan Notice

 

To:Wells Fargo Bank, National Association, as Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 19, 2016 (as amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Foot Locker,
Inc., a New York corporation (“Borrower”), each Guarantor from time to time
party thereto, each lender from time to time party thereto (individually, a
“Lender” and collectively, the “Lenders”), Wells Fargo Bank, National
Association (“Wells Fargo”), as administrative agent (in such capacity, “Agent”)
and Wells Fargo as L/C Issuer and Swing Line Lender. All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Borrower hereby requests a Swing Line Borrowing:

 

1.        On
                                                                                           
(a Business Day)1

 

2.        In the amount of $______________________2

 

Borrower hereby represents and warrants that the conditions specified in Section
4.02(a) and (b) of the Credit Agreement have been satisfied on and as of the
date specified in Item 1 above.

 

  FOOT LOCKER, INC., as Borrower       By:       Name:       Title:    

 

 

1 Each notice of a Swing Line Borrowing must be received by Swing Line Lender
and Agent not later than 1:00 p.m. on the requested date of any Swing Line
Borrowing.

 

2 Each Swing Line Borrowing must be in a minimum amount of $100,000.

B-1



EXHIBIT C-1
to
CREDIT AGREEMENT

 

Form of Note

 

 

NOTE

 

 

$______________________________, ____

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to
_____________________ or its registered assigns (hereinafter, with any
subsequent holders, the “Payee”), c/o Wells Fargo Bank, National Association,
One Boston Place, 18th Floor, Boston, Massachusetts 02108, the principal sum of
___________________ DOLLARS ($______________), or, if less, the aggregate unpaid
principal balance of Committed Loans made by Payee to or for the account of
Borrower pursuant to the Credit Agreement, dated as of May 19, 2016 (as amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Borrower, each
Guarantor from time to time party thereto, each lender from time to time party
thereto (individually, a “Lender” and collectively, the “Lenders”), Wells Fargo
Bank, National Association (“Wells Fargo”), as administrative agent (in such
capacity, “Agent”) and Wells Fargo, as L/C Issuer and Swing Line Lender, with
interest at the rate and payable in the manner stated therein.

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

Agent’s books and records concerning the Committed Loans, the accrual of
interest thereon, and the repayment of such Committed Loans, shall be prima
facie evidence of the indebtedness to Payee hereunder.

 

No delay or omission by Agent or Payee in exercising or enforcing any of Agent’s
or Payee’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

 

Borrower, and each endorser and guarantor of this Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof. Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by
Agent and/or Payee with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of Borrower or any other Person
obligated on account of this Note.

 

This Note shall be binding upon Borrower, and upon its successors and assigns,
and shall inure to the benefit of Payee and its permitted successors and
permitted assigns.

C-1-2



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

Borrower iRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. BORROWER AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT AGENT OR PAYEE MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE AGAINST BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

Borrower IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN
ANY COURT REFERRED TO ABOVE. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

EACH OF BORROWER AND PAYEE, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST SUCH
PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT). EACH OF
BORROWER AND PAYEE, BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

C-1-3



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set forth above.

 



  FOOT LOCKER, INC., as Borrower       By:       Name:       Title:    

C-1-4



EXHIBIT C-2
to
CREDIT AGREEMENT

 

Form of Swing Line Note

 

 

SWING LINE NOTE

 

 



$______________________________, ____

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to WELLS FARGO BANK,
NATIONAL ASSOCIATION or its registered assigns (hereinafter, with any subsequent
holders, the “Swing Line Lender”), [_________________________________], the
principal sum of __________________ DOLLARS ($____________), or, if less, the
aggregate unpaid principal balance of Swing Line Loans made by the Swing Line
Lender to or for the account of Borrower pursuant to the Credit Agreement, dated
as of May 19, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Borrower, each Guarantor from time to time party thereto, each lender
from time to time party thereto (individually, a “Lender” and collectively, the
“Lenders”), Wells Fargo Bank, National Association (“Wells Fargo”), as
administrative agent (in such capacity, “Agent”) and Wells Fargo, as L/C Issuer
and Swing Line Lender, with interest at the rate and payable in the manner
stated therein.

 

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Agent’s books and records concerning the Swing Line Loans, the accrual of
interest thereon, and the repayment of such Swing Line Loans, shall be prima
facie evidence of the indebtedness to the Swing Line Lender hereunder.

 

No delay or omission by Agent or Swing Line Lender in exercising or enforcing
any of Agent’s or Swing Line Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by Agent and/or Swing Line Lender with respect to this Swing Line Note
and/or any Collateral or any extension or other indulgence with respect to any
other liability or any collateral given to secure any other liability of
Borrower or any other Person obligated on account of this Swing Line Note.

 

This Swing Line Note shall be binding upon Borrower, upon its successors and
assigns, and shall inure to the benefit of the Swing Line Lender and its
permitted successors and permitted assigns.

C-2-1



THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

Borrower iRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SWING LINE NOTE SHALL
AFFECT ANY RIGHT THAT AGENT OR SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

Borrower IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING
LINE NOTE IN ANY COURT REFERRED TO ABOVE. BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

EACH OF BORROWER AND THE SWING LINE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH OF BORROWER AND THE SWING LINE LENDER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS SWING LINE
NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

C-2-2



IN WITNESS WHEREOF, Borrower has caused this Swing Line Note to be duly executed
as of the date set forth above.

 



  FOOT LOCKER, INC., as Borrower       By:       Name:       Title:    

C-2-3



EXHIBIT D
to
CREDIT AGREEMENT

 

Form of Compliance Certificate

 

[Prepare on Borrower’s letterhead]

 

To:Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Portfolio Manager – Foot Locker

 

Re:        Compliance Certificate dated                                  

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 19, 2016 (as amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Foot Locker,
Inc., a New York corporation (“Borrower”), each Guarantor from time to time
party thereto, each lender from time to time party thereto (individually, a
“Lender” and collectively, the “Lenders”), Wells Fargo Bank, National
Association (“Wells Fargo”), as administrative agent (in such capacity, “Agent”)
and Wells Fargo as L/C Issuer and Swing Line Lender. All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Pursuant to Schedule 6.02 of the Credit Agreement, the undersigned, in his or
her capacity as a duly authorized and acting Responsible Officer of Borrower,
and not in an individual capacity, hereby certifies on behalf of Borrower, that:

 

1.        The financial information of Borrower and its Subsidiaries is
furnished in Schedule 1 attached hereto [and fairly presents in all material
respects the financial condition, results of operations, Shareholder’s Equity
and cash flows of Borrower and its Subsidiaries as of the end of the Fiscal
Quarter ending __________ in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes]1[and fairly presents in
all material respects the financial condition, results of operations, and cash
flows of Borrower and its Subsidiaries as of the end of the Fiscal Month ending
__________]2.

 

2.        Such Responsible Officer has reviewed the terms of the Credit
Agreement and has made, or caused to be made under his/her supervision, a review
in reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 6.02 of the Credit Agreement.

 

3.        Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any Default or Event of

 

 

1 Include if the financial statements being delivered are fiscal quarter-end
financial statements.

2 Include if the financial statements being delivered are fiscal month-end
financial statements.

D-1



Default[, except as set forth on Schedule [2] attached hereto, which Schedule
identifies such Default and/or Event of Default and what curative action, if
any, Borrower and its Subsidiaries have taken, are taking, or propose to take
with respect thereto]3.

 

5.        [Attached hereto on Schedule [3] hereof is a list of the Immaterial
Subsidiaries of the Borrower as of the date of the financial statements
furnished in Schedule 1 attached hereto.]4

 

6.        [In connection with a material change in generally accepted accounting
principles used in the preparation of any financial statements described in
Section 1 above, attached hereto as Schedule [4] is Borrower’s statement of
reconciliation conforming such financial statements to GAAP, and attached hereto
as Schedule [5] is a discussion and analysis prepared by management of Borrower
with respect to such financial statements.]5

 

 



3 Include if any Default or Event of Default exists as of the date hereof.

4 Include if the Compliance Certificate is being delivered in connection with a
Fiscal Year end.

5 Include in the event of any material change in generally accepted accounting
principles used in the preparation of the financial statements described in
Section 1, to the extent not previously disclosed in Borrower’s periodic reports
with the SEC.

D-2



IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first written above.

 



  FOOT LOCKER, INC., as Borrower       By:       Name:       Title:    

D-3



SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

Financial Information

D-4



[SCHEDULE 2

TO

COMPLIANCE CERTIFICATE

 

Default or Event of Default]13

 



 

13 Include if any Default or Event of Default exists on the date hereof.

D-5



[SCHEDULE [3]

TO

COMPLIANCE CERTIFICATE

 

Immaterial Subsidiaries]14

 

 



14 Include if Compliance Certificate is being delivered in connection with a
Fiscal Year end.

D-6



[SCHEDULE [4]

TO

COMPLIANCE CERTIFICATE

 

Statement of Reconciliation]15

 

 



15 Include in the event of any material change in generally accepted accounting
principles used in the preparation of the financial statements described in
Section 1.

D-7



[SCHEDULE [5]

TO

COMPLIANCE CERTIFICATE

 

Management’s Discussion and Analysis]16

 

 



16 Include in the event of any material change in generally accepted accounting
principles used in the preparation of the financial statements described in
Section 1.

D-8



EXHIBIT E
to
CREDIT AGREEMENT

 

Form of Assignment and Assumption Agreement

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement, other Loan Documents and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and Swing Line Loans included in such facilities5) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

Assignor[s]:                                                                                                          

 

 



1          For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2          For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3          Select as appropriate.

4          Include bracketed language if there are either multiple Assignors or
multiple Assignees.

5          Include all applicable subfacilities, if any.

E-1



Assignee[s]:                                                                                                          

 

[for Assignee(s), indicate [Affiliate(s)][Approved Fund(s)] of [identify
Lender]]

 

Borrower:        Foot Locker, Inc., a New York corporation

 

Agent:   Wells Fargo Bank, National Association, as the administrative agent
under the Credit Agreement

 

Credit Agreement:   Credit Agreement, dated as of May 19, 2016 (as amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Borrower, each
Guarantor (as defined therein) from time to time party thereto, each lender from
time to time party thereto (individually, a “Lender” and collectively, the
“Lenders”), Wells Fargo Bank, National Association (“Wells Fargo”), as
administrative agent (in such capacity, “Agent”) and Wells Fargo, as L/C Issuer
and Swing Line Lender (each, as defined therein)

 

Assigned Interest:

 

Assignor[s]6 Assignee[s]7 Facility
Assigned 8 Aggregate Amount
of
Commitment/Loans
for all Lenders9 Amount of
Commitment/
Loans
Assigned10 Percentage
Assigned of
Commitment/
Loans11       $ $ %

 

[Trade
Date:                                                                                                         ]12

 

Effective Date:                             , 20         [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Signature Pages Follow]

 

 

 



6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption.

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and to the proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.

11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-2



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR:           [NAME OF ASSIGNOR]             By:         Name:      
Title:             ASSIGNEE:             [NAME OF ASSIGNEE]             By:    
    Name:       Title:          

[Consented to and]13 Accepted:       Wells Fargo Bank, National Association,
as Agent       By:       Name:     Title:         [Consented to:]14 Foot Locker,
Inc., as Borrower       By:       Name:     Title:         [Consented to:]15    
  By:       Name:     Title:  

 

 



13 To be added only if the consent of Agent is required under Sections
10.06(b)(i)(B) or 10.06(b)(iii)(B) of the Credit Agreement.

14 To be added only if the consent of Borrower is required under Sections
10.06(b)(i)(B) or (10.06(b)(iii)(A) of the Credit Agreement.

15 To be added only if the consent of L/C Issuer or Swing Line Lender is
required under Sections 10.06(b)(iii)(C) or 10.06(b)(iii)(D) of the Credit
Agreement.

E-3



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

Representations and Warranties.

 

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant thereto (other than this
Assignment and Assumption), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, any Loan Document or any other instrument or document
furnished pursuant thereto, or (iv) the performance or observance by the Loan
Parties or any other Person of any of their respective obligations under the
Credit Agreement, any Loan Document or any other instrument or document
furnished pursuant thereto.

 

1.2         Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement) and all other requirements under the Credit Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee (including, without limitation, the documentation required,
pursuant to Section 3.01(e) of the Credit Agreement) and (viii) appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under or pursuant to the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (b) agrees that (i) it will, independently
and without reliance upon Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

E-4



1.3 Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued up to but excluding the Effective Date and to [the][the
relevant Assignee] for amounts which have accrued from and after the Effective
Date.

 

1.4 General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other means of electronic communication shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claim, controversy or dispute arising
under or related to this Assignment and Assumption, whether in tort, contract
(at law or in equity) or otherwise, shall be governed by, construed and
interpreted in accordance with, the law of the State of New York without giving
effect to the conflict of laws principles thereof, but including Section 5-1401
of the New York General Obligations Law.

E-5



EXHIBIT F
to
CREDIT AGREEMENT

 

Form of Borrowing Base Certificate

 

(See attached.)

F-1



Foot Locker, Inc.   As of Date:       Borrowing Base Certificate              
Certificate # 1                     Credit Card Receivables             Total
Credit Card Receivables   1/0/1900   $ -   Less: Outstandings > 5 Business Days
        -   Less: Credit Card Fees         -   Eligible Credit Card Receivables
        0   Credit Card Advance Rate         90.0%   Total Credit Card
Receivables Availability       $ -                 Ending Inventory as of:  
1/0/1900         Stock Ledger Ending Inventory at Cost             Foot Locker  
    $ -   Lady Foot Locker       $ -   Kids Foot Locker       $ -   Footaction  
    $ -   Champs       $ -   Total       $ -   Less Ineligibles:            
Claims Center Inventory         -   RTV Warehouse         -   Damages         -
  Other         -   Total Ineligible Inventory       $ -               Eligible
Inventory   NOLV   $ -   Advance Rate (90.0% of NOLV) 90.0% 79.1%     71.1900%  
Total Eligible Inventory Availability       $ -                 Gross Borrowing
Base Availability       $ -                 Less: Availability Reserves        
    Gift Certificates and Gift Cards (50% of GL Balance, net) 1/0/1900 -     -  
Customer Credits (100%)         -   Landlord Lien Reserve (2 Months Rent PA, VA
and WA)         -   Rent Reserve (2 Months Rent NYC HQ and Milwaukee Data
Center)         -   Other         -   Total Availability Reserves       $ -    
            Total Uncapped Borrowing Base         -   Total Borrowing Base
(Capped at $400,000,000)       $ -                 Availability Calculation    
  $ -                 Beginning Principal Balance as of: 4/30/2016   $ -   ADD:
  Prior days advance         ADD:   Fees charged today         LESS:   Prior
day’s paydown         Ending principal balance       $ -                 ADVANCE
REQUEST       $ -                 Ending principal balance       $ -   ADD:  
Standby Letters of Credit     -   ADD:   Commercial Letters of Credit     -    
            Total exposure       $ -                 Total Excess Availability  
    $ -   The undersigned, a Responsible Officer of Borrower, represents and
warrants that the information set forth above and the supporting documentation
and information delivered herewith (i) is complete and correct in all material
respects, and (ii) has been prepared in accordance with the requirements of the
Credit Agreement, dated as of May 19, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by, among others, Borrower, the Guarantors party thereto, the
Lenders party thereto and Agent. Capitalized terms used, and not defined, herein
shall have the meanings set forth in the Credit Agreement.   Responsible Officer
          Name / Title  

 



EXHIBIT G
to
CREDIT AGREEMENT

 

Form of Credit Card Notification

 

[Prepare on Borrower’s letterhead – One for each Processor]

 

__________, ____

 

To: [Name and Address of Credit Card Processor] (The “Processor”)

 

Re: [___________] (the “Company”)   Merchant Account Number: ____________

 

Dear Sir/Madam:

 

Pursuant to the Credit Agreement, dated as of May 19, 2016 (as amended,
restated, amended and restated, supplemented, or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Foot Locker,
Inc., a New York corporation (“Borrower”), each Guarantor (as defined therein)
from time to time party thereto, each lender from time to time party thereto
(individually, a “Lender” and collectively, the “Lenders”), Wells Fargo Bank,
National Association (“Wells Fargo”), as administrative agent (in such capacity,
“Agent”) and Wells Fargo, as L/C Issuer and Swing Line Lender (each, as defined
therein), and the other Loan Documents (as defined in the Credit Agreement) ,
the Company has granted to Agent, for its own benefit and the benefit of the
Lenders, a security interest in and to, among other things, all payments with
respect to credit card charges (the “Charges”) submitted by the Company to the
Processor for processing and the amounts which the Processor owes to the Company
on account thereof (the “Credit Card Proceeds”).

 

1.          Until the Processor receives written notification from an officer of
Agent that the interest of the Agent and the other Credit Parties in the Charges
and Credit Card Proceeds has been terminated, all amounts as may become due from
time to time from the Processor to the Company shall continue to be transferred
only as follows:

 

  (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:  
        [Name of Bank]     ABA #:_________________________     Account No.:
____________________     Re: _______________________         or  

 

  (b) As the Processor may be instructed from time to time in writing by an
officer of Agent.

G-1



2.          Upon request of Agent, a copy of each periodic statement provided by
the Processor to the Company should be provided to Agent at the following
address (which address may be changed upon seven (7) days’ written notice given
to the Processor by Agent):

 

  Wells Fargo Bank, National Association   One Boston Place, 18th Floor  
Boston, Massachusetts 02108   Attention: Portfolio Manager – Foot Locker  
Re: ________________

 

3.          The Processor shall be fully protected in acting on any order or
direction by Agent respecting the Charges and the Credit Card Proceeds without
making any inquiry whatsoever as to Agent’s right or authority to give such
order or direction or as to the application of any payment made pursuant
thereto. Nothing contained herein is intended to, nor shall it be deemed to,
modify the rights and obligations of the Company and Agent under the terms of
the Credit Agreement and the Loan Documents executed in connection therewith
between, among others, the Company and Agent.

 

This Credit Card Notification may be amended only by the written agreement of
the Processor, the Company, and an officer of Agent and may be terminated solely
by written notice signed by an officer of Agent.

 

  Very truly yours,           [                ], as the Company             By:
      Name:       Title:  

 

cc:

 

Wells Fargo Bank, National Association

G-2



EXHIBIT H
to
CREDIT AGREEMENT

 

Form of Facility Guaranty

 

See attached.



H-1





[Execution]

 

GUARANTY

 

GUARANTY (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the provisions hereof, this
“Guaranty”), dated as of May 19, 2016, is executed and delivered by the
Guarantors (as defined in the Credit Agreement, defined below) from time to time
party hereto, in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as agent for the Credit Parties (as defined
in the Credit Agreement) pursuant to the Credit Agreement (in such capacity and
together and together with any successors in such capacity, “Agent”).

 

W I T N E S S E T H

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented, or
otherwise modified hereafter, the “Credit Agreement”), by and between, Foot
Locker, Inc. a New York corporation (“Borrower”), the Guarantors, Agent, L/C
Issuer, Swing Line Lender, and the Lenders (each, as defined therein).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Lenders have agreed to make Loans to the Borrower, and the L/C
Issuer has agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the availability of the credit facility provided for in the Credit
Agreement, from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the L/C Issuer.

 

WHEREAS, the obligations of the Lenders to make Loans and of the L/C Issuer to
issue Letters of Credit are each conditioned upon, among other things, the
execution and delivery by the Guarantors of a guaranty in the form hereof. As
consideration therefor, and in order to induce the Lenders to make Loans and the
L/C Issuer to issue Letters of Credit, the Guarantors are willing to execute
this Guaranty.

 

Accordingly, each Guarantor hereby agrees as follows:

 

SECTION 1.     Guaranty. Each Guarantor irrevocably and unconditionally
guaranties to Agent, for the benefit of the Credit Parties, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the due and punctual payment when due (whether at the stated maturity, by
required prepayment, by acceleration or otherwise) and performance by the
Borrower of all Obligations (collectively, the “Guarantied Obligations”),
including all such Guarantied Obligations which shall become due but for the
operation of the Bankruptcy Code, but excluding all Excluded Swap Obligations.
Each Guarantor further agrees that the Guarantied Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon this Guaranty notwithstanding any extension or
renewal of any Guarantied Obligation. Notwithstanding the exclusion of Excluded
Swap Obligations from the Guarantied Obligations as set forth above, the failure
of a Guarantor to constitute an “eligible contract participant” (as defined in
the Commodity Exchange Act) shall not in any manner affect or impair (a) such
Guarantor’s obligation or liability in respect of the Guarantied Obligations
other than Excluded Swap Obligations, (b) the obligation or liability of any
Guarantor that constitutes an “eligible contract participant” in respect of the
Guarantied Obligations, including the Swap Obligations of any other Loan Party,
and (c) the legality, validity and enforceability of the remaining provisions of
this Guaranty or the other Loan Documents.

1



SECTION 2.     Guarantied Obligations Not Affected. To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guarantied
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind (except if such notice
is specifically required to be given to such Guarantor under this Guaranty or
any other Loan Document). To the fullest extent permitted by applicable Law, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guarantied Obligations or the release of such Guarantor
in accordance with Section 9 hereof), including any claim of waiver, release,
surrender, alteration or compromise of any of the Guarantied Obligations, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guarantied Obligations or otherwise, including by reason
of (a) the failure of Agent or any other Credit Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of the Credit Agreement, any other Loan Document or
otherwise or against any other party with respect to any of the Guarantied
Obligations, (b) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of this Guaranty, any other Loan
Document or any other agreement, with respect to any other Loan Party or with
respect to the Guarantied Obligations (except as set forth in such rescission,
waiver, amendment or modification), (c) the failure to perfect any security
interest in, or the release of, any of the Collateral held by or on behalf of
Agent or any other Credit Party, (d) the lack of legal existence of any other
Loan Party or legal obligation to discharge any of the Guarantied Obligations by
any other Loan Party for any reason whatsoever, including, without limitation,
in any insolvency, bankruptcy or reorganization of any Loan Party, or (e) any
default, failure or delay, willful or otherwise, in the performance of the
Guarantied Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
payment in full of the Guarantied Obligations or the release of such Guarantor
in accordance with Section 9 hereof).

 

SECTION 3.     Security. Each of the Guarantors hereby acknowledges and agrees
that Agent on behalf of itself and the other Credit Parties may (a) take and
hold security in the manner set forth in the Loan Documents for the payment of
this Guaranty and the Guarantied Obligations and exchange, enforce, waive and
release any such security, (b) apply such security and direct the order or
manner of sale thereof as provided in the Credit Agreement and the other Loan
Documents, and (c) release or substitute any one or more endorsees, the
Borrower, other Guarantors or other obligors, in each case without affecting or
impairing in any way the liability of any Guarantor hereunder.

 

SECTION 4.     Guaranty of Payment. Each of the Guarantors further agrees that
this Guaranty constitutes a guaranty of payment and performance when due of all
Guarantied Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by Agent or any other Credit Party to any of the Collateral or other security
held for payment of the Guarantied Obligations or to any balance of any deposit
account or credit on the books of Agent or any other Credit Party in favor of
any Loan Party or any other Person or to any other guarantor of all or part of
the Guarantied Obligations. Any payment required to be made by the Guarantors
hereunder may be required by Agent or any other Credit Party on any number of
occasions and shall be payable to Agent, for the benefit of Agent and the other
Credit Parties, in the manner provided in the Credit Agreement.

 

SECTION 5.     Defenses of Loan Parties Waived. To the fullest extent permitted
by applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guarantied
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than payment in full of the Guarantied
Obligations or the release of such Guarantor in accordance with Section 9
hereof. Each Guarantor hereby acknowledges that Agent and the other Credit
Parties may, at their election, foreclose on any security held

2



by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guarantied Obligations, make any other accommodation with any Loan
Party, or exercise any other right or remedy available to them against any Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent that the Guarantied Obligations have been paid in
full or such Guarantor has been released in accordance with Section 9 hereof.
Pursuant to, and to the extent permitted by, applicable Law, each of the
Guarantors waives any defense arising out of any such election and waives any
benefit of and right to participate in any such foreclosure action, even though
such election operates, pursuant to applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any Loan Party, as the case may be, or any security. Each
Guarantor agrees that it shall not assert any claim in competition with any
Agent or any other Credit Party in respect of any payment made hereunder in
connection with any proceeding under any Debtor Relief Law.

 

SECTION 6.     Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that Agent or any other Credit Party
has at law or in equity against any Guarantor by virtue hereof, in the event
that Borrower fails to pay any Guarantied Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, and such failure shall continue beyond any applicable grace or notice
and cure period, each of the Guarantors hereby promises to and will forthwith
pay, or cause to be paid, to Agent or such other Credit Party as designated
thereby in cash an amount equal to such unpaid Guarantied Obligations at the
place and in the manner specified in the Credit Agreement or the relevant Loan
Document. Upon payment by any Guarantor of any sums to Agent or any other Credit
Party as provided above, all rights of such Guarantor against any Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior payment in full of all the Guarantied
Obligations. In addition, any indebtedness of Borrower or any other Loan Party
now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment in full of all of the Guarantied Obligations, but
may be paid in the ordinary course of business or as permitted by Section 7.07
of the Credit Agreement. If any amount shall erroneously be paid to any
Guarantor on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to Agent to be credited against the payment of the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

 

SECTION 7.     Limitation on Guaranty of Guarantied Obligations. In any action
or proceeding with respect to any Guarantor involving any state corporate law,
the Bankruptcy Code or any other Debtor Relief Law, if the obligations of such
Guarantor under SECTION 1 hereof would otherwise be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under said SECTION 11,
then, notwithstanding any other provision hereof to the contrary, the amount of
such liability shall, without any further action by such Guarantor, any Credit
Party, Agent or any other Person, be automatically limited and reduced to the
highest amount which is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

SECTION 8.     Information. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the financial condition and assets of
Borrower, and of all other circumstances bearing upon the risk of nonpayment of
the Guarantied Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that Agent or the other
Credit Parties will not have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.

3



SECTION 9.     Termination.

 

(a)     This Guaranty (i) shall terminate when the Commitments shall have
expired or been terminated, and the Guarantied Obligations shall have been paid
in full, and (ii) shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guarantied
Obligation is rescinded or must otherwise be restored by any Credit Party or any
Guarantor upon the bankruptcy or reorganization of any Loan Party or otherwise.

 

(b)     A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction (i) permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary of
Borrower or becomes an Immaterial Subsidiary or (ii) to which the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for in the Credit Agreement) shall have consented pursuant to Section
10.01 of the Credit Agreement.

 

In connection with any release pursuant to this Section 9, Agent will, at the
Guarantor’s expense, execute and deliver to such Guarantor such documents as
such Guarantor may reasonably request to release such Guarantor from its
obligations under this Guaranty and each other applicable Loan Document, in each
case in accordance with the terms of the Loan Documents.

 

SECTION 10.     Binding Effect; Several Agreement; Assignments. This Guaranty,
and all covenants, promises and agreements by or on behalf of the Guarantors
that are contained herein, shall be binding upon each of the Guarantors and
their respective successors and assigns, and shall inure to the benefit of Agent
and the other Credit Parties, and their respective successors and permitted
assigns, except that no Guarantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such attempted
assignment or transfer shall be void), except as expressly permitted by this
Guaranty or the Credit Agreement (it being understood that a merger or
consolidation not prohibited by the Credit Agreement shall not constitute an
assignment). This Guaranty shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 11.     Waivers; Amendment.

 

(a)     The rights, remedies, powers, privileges, and discretions of Agent
hereunder and under applicable Law (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or failure by Agent in exercising or enforcing any of
Agent’s Rights and Remedies shall operate as, or constitute, a waiver thereof.
No waiver by Agent of any Event of Default or of any default under any other
agreement shall operate as a waiver of any other default hereunder or under any
other agreement (except as set forth in such waiver). No single or partial
exercise of any of Agent’s Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between Agent and any
Person, at any time, shall preclude the other or further exercise of Agent’s
Rights and Remedies. No waiver by Agent of any of Agent’s Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver. Agent’s Rights and Remedies may be exercised
at such time or times and in such order of preference as Agent may determine.
Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Guarantied Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in the
same, similar or other circumstances.

4



(b)     Neither this Guaranty nor any provision hereof may be waived, amended or
modified except in accordance with Section 10.01 of the Credit Agreement.

 

SECTION 12.     Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

SECTION 13.     Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Guarantors may be delivered to Borrower on behalf of each of the
Guarantors.

 

SECTION 14.     Survival of Agreement; Severability. All covenants, agreements,
indemnities, representations and warranties made by the Guarantors herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Guaranty, the Credit Agreement or any other Loan Document shall be
considered to have been relied upon by Agent and the other Credit Parties and
shall survive the execution and delivery of this Guaranty, the Credit Agreement
and the other Loan Documents and the making of any Loans by the Lenders and the
issuance of any Letters of Credit by the L/C Issuer, regardless of any
investigation made by Agent or any other Credit Party or on their behalf and
notwithstanding that Agent or other Credit Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended, and shall continue in full force
and effect until such time that this Guaranty has been terminated or, with
respect to any Guarantor that has been released from its obligations hereunder,
such time as such Guarantor has been so released, in each case in accordance
with Section 9 hereof. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 15.     Counterparts. This Guaranty may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original but all of which, when taken together,
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or other electronic image scan
transmission (e.g., a “pdf” or “tif” via email) shall be as effective as
delivery of a manually executed counterpart of this Guaranty.

 

SECTION 16.     Rules of Interpretation. The rules of interpretation specified
in Sections 1.02 through 1.05 of the Credit Agreement shall be applicable to
this Guaranty.

 

SECTION 17.     Jurisdiction; Consent to Service of Process. 

 

(a)     EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
UNITED STATED DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE GUARANTORS HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE

5



GUARANTORS HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(b)     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 18.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[SIGNATURE PAGE FOLLOWS]

6



IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.

 

  FL CANADA HOLDINGS, INC.,     a Delaware corporation     FL EUROPE HOLDINGS,
INC.,     a Delaware corporation     FL RETAIL OPERATIONS LLC,     a New York
limited liability company     FOOT LOCKER ASIA, INC.,     a Delaware corporation
    FOOT LOCKER CARD SERVICES LLC,     a Virginia limited liability company    
FOOT LOCKER CORPORATE SERVICES, INC.,     a Delaware corporation     FOOT LOCKER
HOLDINGS, INC.,     a New York corporation     FOOT LOCKER OPERATIONS, LLC,    
a Delaware limited liability company     FOOT LOCKER RETAIL, INC.,     a New
York corporation     FOOT LOCKER SOURCING, INC.,     a Delaware corporation    
FOOT LOCKER SPECIALTY, INC.,     a New York corporation     FOOT LOCKER STORES,
INC.,     a Delaware corporation     ROBBY’S SPORTING GOODS, INC.,     a Florida
corporation     TEAM EDITION APPAREL, INC.,     a Florida corporation          
  By:       Name:       Title:    

 

[Signature Page to Guaranty (Foot Locker)]



 



EXHIBIT I
to
CREDIT AGREEMENT

 

Form of Security Agreement

 

See attached.

 





[Execution]

 

 

SECURITY AGREEMENT

 

by

 

FOOT LOCKER, INC.

 

as Borrower

 

and

 

THE GUARANTORS PARTY HERETO
FROM TIME TO TIME

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent



Dated as of May 19, 2016

 

 



Table of Contents

 



ARTICLE I DEFINITIONS AND INTERPRETATION 2     SECTION 1.1 Definitions 2 SECTION
1.2 Interpretation 4 SECTION 1.3 Information Certificate 4     ARTICLE II GRANT
OF SECURITY AND SECURED OBLIGATIONS 4     SECTION 2.1 Pledge; Grant of Security
Interest 4 SECTION 2.2 Secured Obligations 5 SECTION 2.3 Security Interest 5    
ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL 5    
SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest 5 SECTION 3.2 Other Actions 6 SECTION 3.3 Supplements; Further
Assurances 8     ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS 8    
SECTION 4.1 Title 8 SECTION 4.2 Limitation on Liens; Defense of Claims;
Transferability of Collateral 8 SECTION 4.3 Chief Executive Office; Change of
Name; Jurisdiction of Organization 8 SECTION 4.4 Locations of Inventory 9
SECTION 4.5 No Conflicts, Consents, etc. 9     ARTICLE V CERTAIN PROVISIONS
CONCERNING ACCOUNTS AND CREDIT CARD RECEIVABLES 9     SECTION 5.1 Special
Representations and Warranties 9 SECTION 5.2 Maintenance of Records 10 SECTION
5.3 Legend 10 SECTION 5.4 Modification of Terms, Etc. 10 SECTION 5.5 Collection
10     ARTICLE VI GRANT OF LICENSE IN INTELLECTUAL PROPERTY 10     ARTICLE VII
REMEDIES 11     SECTION 7.1 Remedies 11 SECTION 7.2 Notice of Sale 12 SECTION
7.3 Waiver of Notice and Claims 12 SECTION 7.4 Reserved 13 SECTION 7.5 No
Waiver; Cumulative Remedies 13 SECTION 7.6 Application of Proceeds 13    
ARTICLE VIII MISCELLANEOUS 13     SECTION 8.1 Concerning Agent 13 SECTION 8.2
Agent May Perform; Agent Appointed Attorney-in-Fact 14 SECTION 8.3 Expenses 14
SECTION 8.4 Continuing Security Interest; Assignment 14 SECTION 8.5 Termination;
Release 15 SECTION 8.6 Modification in Writing 15 SECTION 8.7 Notices 16

ii



SECTION 8.8 GOVERNING LAW 16 SECTION 8.9 CONSENT TO JURISDICTION; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL 16 SECTION 8.10 Severability of Provisions 17
SECTION 8.11 Execution in Counterparts; Effectiveness 17 SECTION 8.12 No Release
17 SECTION 8.13 Obligations Absolute 17



iii



SCHEDULES
TO
SECURITY AGREEMENT

 

SCHEDULE I Filings, Registrations and Recordings SCHEDULE II Instruments and
Tangible Chattel Paper

iv



SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of May 19, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Security Agreement”) made by (i) FOOT LOCKER,
INC., a New York corporation (together with any other borrowers from time to
time party hereto by execution of a joinder agreement, the “Borrower”), and (ii)
the Guarantors (as defined in the Credit Agreement, defined below) from time to
time party hereto, as pledgors, assignors, grantors and debtors (collectively
with the Borrower, in such capacities and together with any successors in such
capacities, the “Grantors,” and each, a “Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as
agent for the Credit Parties (as defined in the Credit Agreement) pursuant to
the Credit Agreement, as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Agent”).

 

R E C I T A L S :

 

A.          The Borrower, each Guarantor, the Agent, and the Lenders (as defined
in the Credit Agreement) party thereto, among others, have, in connection with
the execution and delivery of this Security Agreement, entered into that certain
Credit Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.          The Guarantors have, pursuant to that certain Guaranty dated as of
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guaranty”), among other things,
unconditionally guaranteed the Guarantied Obligations (as defined in the
Guaranty).

 

C.          The Borrower and the Guarantors will receive substantial benefits
from the execution, delivery and performance of the Obligations and the
Guarantied Obligations (as defined in the Guaranty) and each is, therefore,
willing to enter into this Security Agreement.

 

D.          This Security Agreement is given by each Grantor in favor of the
Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).

 

E.          It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement and a condition to the L/C Issuer (as defined
in the Credit Agreement) issuing Letters of Credit (as defined in the Credit
Agreement) under the Credit Agreement that each Grantor execute and deliver the
applicable Loan Documents, including this Security Agreement.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Agent hereby agree as follows:

 



ARTICLE I

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1 Definitions.

 

(a)          Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used but not otherwise defined herein that are defined in the
UCC shall have the meanings assigned to them in the UCC.

 

(b)          Other than as described in clause (a) above, capitalized terms used
but not otherwise defined herein that are defined in the Credit Agreement shall
have the meanings given to them in the Credit Agreement.

 

(c)          The following terms shall have the following meanings:

 

“Agent” shall have the meaning assigned to such term in the Preamble hereof.

 

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

 

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

 

“Control” shall mean (a) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (b) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

 

“Control Agreements” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Credit Parties” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Excluded Deposit and Securities Accounts” shall mean any of the following:

 

(a)          any Deposit Account or Securities Account of a Grantor which is
subject to a Permitted Encumbrance described in clause (c), (d), (h), (p), (r)
and (u) of the definition thereof;

 

(b)          any Deposit Account or Securities Account of a Grantor that
contains solely Excluded Property;

 

(c)          any Deposit Account or Securities Account of any Grantor used
solely for payroll, taxes, 401(k) plans, retiree benefits, healthcare benefits
(including any flexible spending accounts) or other employee benefits, deferred
compensation or withholding tax;

 

(d)          any Deposit Account or Securities Account of any Grantor used for
escrow, customs or other fiduciary purposes established in the ordinary course
of such Grantors’ business, in each

2



case, that solely contains property not beneficially owned by any Grantor and
accounts established to comply with legal requirements, to the extent such legal
requirements prohibit the granting of a Lien thereon; and

 

(e)          any Deposit Account or Securities Account of any Grantor (excluding
any Deposit Accounts or Securities Accounts referred to in clauses (a) through
(d) above, and any Concentration Account or Blocked Account) so long as the
average daily balance (determined on a monthly basis) is less than $250,000
individually and less than $2,000,000 in the aggregate for all such Deposit
Accounts and Securities Accounts.

 

“Excluded Property” shall mean the following:

 

(a)          any license, permit, lease, contract or agreement to which any
Grantor is a party, any of its rights or interests thereunder or any assets
subject thereto or any property rights of such Grantor of any nature if the
grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Grantor therein or result in such Grantor’s loss of use of such asset or
(ii) in a breach or termination pursuant to the terms of , or a default under
any such lease, contract, property rights or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable Law (including the Bankruptcy
Code) or principles of equity;

 

(b)          any license, permit, lease, contract, property rights or agreement
to which any Grantor is a party, any of its rights or interests thereunder or
any assets subject thereto to the extent that any applicable law prohibits the
creation of a security interest thereon (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable Law (including the Bankruptcy Code) or
principals of equity;

 

(c)          any of any Grantor’s right, title and interest in Intellectual
Property and rights to sue for past, present or future infringements thereof;

 

(d)          any Equity Interests held by any Grantor;

 

(e)          any of any Grantor’s intercompany debt; and

 

(f)          Excluded Deposit and Securities Accounts;

 

provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, permit, lease, contract, agreement or
applicable Law validly prohibits the creation of a Lien on such property in
favor of the Agent and, upon the termination of such prohibition (howsoever
occurring), such property shall cease to constitute “Excluded Property”;
provided, further, that “Excluded Property” shall not include the right to
receive any Proceeds of any such license, permit, lease, contract, or other
agreement or any Proceeds, substitutions or replacements of any Excluded
Property (unless such Proceeds, substitutions or replacements would otherwise
constitute Excluded Property).

 

“Grantor” and “Grantors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Guaranty” shall have the meaning assigned to such term in Recital B hereof.

3



“Information Certificate” shall mean that certain Information Certificate, dated
as of the date hereof, executed and delivered by the Borrower in favor of the
Agent for the benefit of the Credit Parties.

 

“Secured Obligations” shall mean the Obligations and the Guarantied Obligations
(as defined in the Guaranty).

 

“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant to
such Act.

 

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

SECTION 1.2 Interpretation. Section 1.02 of the Credit Agreement shall be
applicable to this Security Agreement, mutatis mutandis.

 

SECTION 1.3 Information Certificate. The Agent and each Grantor agree that the
Information Certificate, and all schedules, amendments and supplements thereto
are and shall at all times remain a part of this Security Agreement.

 

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1 Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges and grants to the Agent for its benefit and for the benefit of
the other Credit Parties, a lien on and security interest in and to all of the
right, title and interest of such Grantor in, to and under the following
personal property and interests in property, wherever located, and whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Collateral”):

 

(a)          all Accounts;

 

(b)          all Deposit Accounts;

 

(c)          all Inventory;

 

(d)          all Payment Intangibles constituting Credit Card Receivables and
otherwise relating to Accounts and Inventory;

 

(e)          all Securities Accounts;

4



(f)          all Documents, Instruments and Chattel Paper relating to or arising
from such Grantor’s Accounts, Credit Card Receivables, and/or Inventory;

 

(g)          all General Intangibles relating to or arising from such Grantor’s
Accounts, Credit Card Receivables, and/or Inventory;

 

(h)          all books and records relating to or arising from the Collateral
(including any electronic information relating to such Grantor’s Credit Card
Receivables, Inventory and Accounts);

 

(i)          all Supporting Obligations relating to or arising from the
Collateral;

 

(j)          all Letters of Credit and Letter-of-Credit Rights relating to or
arising from the Collateral;

 

(k)          all proceeds of business interruption insurance; and

 

(l)          all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all proceeds of any insurance,
claims against third parties, indemnity, warranty or guaranty payable to such
Grantor from time to time with respect to any of the foregoing.

 

Notwithstanding anything to the contrary contained in clauses (a) through (l)
above, the security interest created by this Security Agreement shall not
constitute a grant of security interest in and the term “Collateral” shall not
include, any Excluded Property. If an Event of Default has occurred and is
continuing, at the reasonable request of the Agent, Grantors shall provide Agent
with a list of, and such other information as Agent may reasonably request
regarding, Excluded Property.

 

SECTION 2.2 Secured Obligations. This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.

 

SECTION 2.3 Security Interest. (a) Each Grantor hereby irrevocably authorizes
the Agent at any time and from time to time to authenticate and file in any
relevant jurisdiction any financing statements and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including, without limitation, (i) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) a description of the
Collateral as “all assets of the Grantor, wherever located, whether now owned or
hereafter acquired and the products and proceeds thereof”. Each Grantor agrees
to provide all information described in clause (i) of the immediately preceding
sentence to the Agent promptly upon request.

 

(b)          Each Grantor hereby ratifies its prior authorization for the Agent
to file in any relevant jurisdiction any financing statements or amendments
thereto relating to the Collateral if filed prior to the date hereof.

 

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

 

SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. As of the Closing Date, each Grantor represents and warrants
that the only filings, registrations and recordings necessary to create,
preserve and perfect the security interest granted by each Grantor to

5



the Agent (for the benefit of the Credit Parties) pursuant to this Security
Agreement in respect of the Collateral in which a security interest may be
perfected by the filing of a financing statement are listed on Schedule I
hereto. Each Grantor represents and warrants that all such filings,
registrations and recordings referred to on Schedule I hereto have been
delivered to the Agent in completed, and, to the extent necessary, duly executed
form, for filing in the governmental, municipal or other office specified in
Schedule I. Each Grantor agrees that at the sole cost and expense of the
Grantors, (a) such Grantor will maintain the security interest created by this
Security Agreement in the Collateral as a perfected first priority security
interest and shall defend such security interest against the claims and demands
of all Persons (other than with respect to Permitted Encumbrances having
priority under applicable Law), (b) if an Event of Default has occurred and is
continuing, such Grantor shall furnish to the Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request in
writing, all in reasonable detail and (c) at any time and from time to time,
upon the written request of the Agent, such Grantor shall promptly and duly
execute and deliver, and file and have recorded, such further instruments and
documents and take such further action as the Agent may reasonably request (or
shall provide Agent with the information to take such action), including the
filing of any financing statements, continuation statements and other documents
(including this Security Agreement) under the UCC (or other applicable Laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, to the extent required by
the Loan Documents, all in form reasonably satisfactory to the Agent and in such
offices wherever required by applicable Law in each case to perfect, continue
and maintain a valid, enforceable, first priority security interest in the
Collateral as provided herein (subject only to Permitted Encumbrances having
priority under applicable Law) and to preserve the other rights and interests
granted to the Agent hereunder, as against the Grantors and third parties (other
than with respect to Permitted Encumbrances having priority under applicable Law
with respect to the Collateral).

 

SECTION 3.2 Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Collateral, each Grantor represents, warrants and
agrees, in each case at such Grantor’s own expense, with respect to the
following Collateral that:

 

(a)          Instruments and Tangible Chattel Paper. As of the date hereof (i)
no amount payable under or in connection with any of the Collateral is evidenced
by any Instrument or Tangible Chattel Paper with a face amount in excess of
$5,000,000 individually, other than such Instruments and Tangible Chattel Paper
listed in Schedule II hereto and (ii) each Instrument and each item of Tangible
Chattel Paper listed in Schedule II hereto, with a face amount in excess of
$5,000,000 individually, to the extent requested by the Agent, has been properly
endorsed, assigned and delivered to the Agent, accompanied by instruments of
transfer or assignment and letters of direction duly executed in blank. If after
the date hereof any amount payable under or in connection with any of the
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper with a
face amount in excess of $5,000,000 individually, the Grantor acquiring such
Instrument or Tangible Chattel Paper shall promptly notify the Agent, and to the
extent requested by the Agent, shall endorse, assign and deliver the same to the
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Agent may reasonably request from time to time.

 

(b)          Deposit Accounts. As of the date hereof (i) Grantors do not
maintain any Deposit Accounts other than the accounts listed in Section II.C of
the Information Certificate, and (ii) the Agent has a perfected first priority
security interest in each Blocked Account (subject only to Permitted
Encumbrances having priority under applicable Law). No Grantor shall grant
Control of any Deposit Accounts or any Blocked Account to any Person other than
Agent (other than, for the avoidance of doubt, any Excluded Account).

6



(c)          Securities Accounts.

 

(i)          As of the date hereof Grantors do not maintain any Securities
Accounts other than those listed in Section II.A of the Information Certificate.

 

(ii)          If any Grantor holds any Permitted Investment that is required by
the last proviso in the definition of Permitted Investments set forth in the
Credit Agreement to be held in a Securities Account, then Grantor shall promptly
deliver such Permitted Investment into a Securities Account with respect to
which such Grantor shall have entered, or which such Grantor shall promptly
enter into, a Control Agreement in favor of the Agent.

 

(iii)          The Agent agrees with each Grantor that the Agent shall not give
any entitlement orders or instructions or directions to any issuer of
uncertificated securities or Securities Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default exists or has occurred and is continuing.

 

(iv)          As between the Agent and the Grantors, the Grantors shall bear the
investment risk with respect to the Securities Accounts, whether in the
possession of, or subject to the control of, the Agent, a Securities
Intermediary, any Grantor or any other Person; provided, however, that nothing
contained in this Section 3.2(b) shall release or relieve any Securities
Intermediary of its duties and obligations to the Grantors or any other Person
under any Control Agreement or under applicable Law. If an Event of Default has
occurred and is continuing, in the event any Grantor shall fail to make such
payment contemplated in the immediately preceding sentence, the Agent may do so
for the account of such Grantor and the Grantors shall promptly reimburse and
indemnify the Agent for all costs and expenses incurred by the Agent under this
Section 3.2(b) and under Section 8.3 hereof.

 

(d)          Electronic Chattel Paper and Transferable Records. As of the date
hereof no amount payable under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with a face amount
in excess of $5,000,000 individually, other than such Electronic Chattel Paper
or transferrable record listed in Schedule II hereto. If, after the date hereof,
any amount payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record with a face
value in excess of $5,000,000 individually, the Grantor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the Agent
thereof and, if requested by the Agent, shall take such action as the Agent may
reasonably request to vest in the Agent control under UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Agent agrees with such Grantor
that the Agent will arrange, pursuant to procedures reasonably satisfactory to
the Agent and such Grantor and so long as such procedures will not result in the
Agent’s loss of control, for such Grantor to make alterations to the Electronic
Chattel Paper or transferable record permitted under UCC Section 9-105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act of Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

 

(e)          Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a Letter of Credit (as defined in the UCC) relating to or
arising from the Collateral, other than a “Letter of Credit” under, and as
defined in, the Credit Agreement) with a face value in excess of $5,000,000
individually

7



now or hereafter issued in favor of such Grantor, such Grantor shall promptly
notify the Agent thereof and such Grantor shall, at the reasonable request of
the Agent, use commercially reasonable efforts to, pursuant to an agreement in
form and substance reasonably satisfactory to the Agent, either (i) arrange for
the issuer and any confirmer of such Letter of Credit to consent to an
assignment to the Agent of, and to pay to the Agent, the proceeds of, any
drawing under the Letter of Credit or (ii) arrange for the Agent to become the
beneficiary of such Letter of Credit, with the Agent agreeing, in each case,
that the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement.

 

SECTION 3.3 Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Agent such additional
assignments, agreements, supplements, powers and instruments, as the Agent may
in its reasonable judgment deem necessary or appropriate, wherever required by
Law, in order to perfect, preserve and protect the security interest in the
Collateral, to the extent required and as provided herein, and the rights and
interests granted to the Agent hereunder, to carry into effect the purposes
hereof or better to assure and confirm unto the Agent or permit the Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Collateral. If an Event of Default has occurred and is continuing, the Agent
may institute and maintain, in its own name or in the name of any Grantor, such
suits and proceedings as the Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in or the
perfection thereof in the Collateral. All of the foregoing shall be at the sole
cost and expense of the Grantors. The Grantors and the Agent acknowledge that
this Security Agreement is intended to grant to the Agent for the benefit of the
Credit Parties a security interest in and Lien upon the Collateral and shall not
constitute or create a present assignment of any of the Collateral.

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

 

SECTION 4.1 Title. No effective financing statement or other public notice
indicating the existence of a valid Lien on all or any part of the Collateral is
on file or of record in any public office, except such as have been filed in
favor of the Agent pursuant to this Security Agreement or as are permitted by
the Credit Agreement or with respect to which arrangements reasonably
satisfactory to the Agent have been made. No Person other than the Agent has
control or possession of all or any part of the Collateral, except as not
prohibited by the Credit Agreement.

 

SECTION 4.2 Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other than
the Liens and security interest created by this Security Agreement and Permitted
Encumbrances. Each Grantor shall, at its own cost and expense, defend title to
the Collateral pledged by it hereunder and the security interest therein and
Lien thereon granted to the Agent and the priority thereof against all claims
and demands of all Persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Agent or any other Credit Party other than
Permitted Encumbrances.

 

SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of
Organization.

8



(a)          As of the Closing Date, the exact legal name, type of organization,
jurisdiction of organization, federal taxpayer identification number,
organizational identification number and chief executive office of such Grantor
is indicated next to its name in Section I of the Information Certificate; no
changes in respect of any of the foregoing may be made other than as permitted
in the Credit Agreement.

 

(b)          The Agent may rely on opinions of counsel as to whether any or all
UCC financing statements of the Grantors need to be amended as a result of any
of the changes described in Section 6.14 of the Credit Agreement. If any Grantor
fails to provide information to the Agent about such changes on a timely basis,
the Agent shall not be liable or responsible to any party for any failure to
maintain a perfected security interest in such Grantor’s property constituting
Collateral, for which the Agent needed to have information relating to such
changes. The Agent shall have no duty to inquire about such changes if any
Grantor does not inform the Agent of such changes, the parties acknowledging and
agreeing that it would not be feasible or practical for the Agent to search for
information on such changes if such information is not provided by any Grantor.

 

SECTION 4.4 Locations of Inventory. As of the Closing Date, all Eligible
Inventory of Grantors, other than in-transit inventory and inventory having an
aggregate value of less than $1,000,000, is located at the distribution centers,
the owned real estate locations or the leased real estate locations listed in
Sections I.C., I.D. and I.E. of the Information Certificate.

 

SECTION 4.5 No Conflicts, Consents, etc. As of the date hereof, no consent of
any party (including, without limitation, equity holders or creditors of such
Grantor) and no consent, authorization, approval, license or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
or other Person is required (a) for the grant of the security interest by such
Grantor of the Collateral pledged by it pursuant to this Security Agreement or
for the execution, delivery or performance hereof by such Grantor, (b) for the
exercise by the Agent of the voting or other rights provided for in this
Security Agreement or (c) for the exercise by the Agent of the remedies in
respect of the Collateral pursuant to this Security Agreement except, in each
case, for such consents which have been obtained prior to the date hereof.

 

Following the occurrence and during the continuation of an Event of Default, if
the Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Security Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the Agent, such
Grantor agrees to use commercially reasonable efforts to assist and aid the
Agent to obtain as soon as commercially practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.

 

ARTICLE V

CERTAIN PROVISIONS CONCERNING ACCOUNTS AND CREDIT CARD RECEIVABLES

 

SECTION 5.1 Special Representations and Warranties. As of the time when each of
its Credit Card Receivables is included in the Borrowing Base as an Eligible
Credit Card Receivable each Grantor shall be deemed to have represented and
warranted that such Account or Payment Intangible as the case may be and all
records, papers and documents relating thereto (a) are genuine and correct and
in all material respects what they purport to be, (b) to the knowledge of such
Grantor, represent the legal, valid and binding obligation of the account
debtor, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
evidencing obligations unpaid and owed by such

9



account debtor, arising out of the performance of labor or services or the sale,
lease, license, assignment or other disposition and delivery of the goods or
other property listed therein or out of an advance or a loan, and (c) are in all
material respects in compliance and conform with all applicable material
federal, state and local Laws and applicable Laws of any relevant foreign
jurisdiction.

 

SECTION 5.2 Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense materially complete records of each Account, Payment
Intangible and Credit Card Receivable, in a manner consistent with prudent
business practice. Each Grantor shall, at such Grantor’s sole cost and expense,
upon the Agent’s demand made at any time while an Event of Default exists or has
occurred and is continuing, deliver all tangible evidence of Accounts and Credit
Card Receivables and other Payment Intangibles constituting Collateral in its
possession or control, including, without limitation, all documents evidencing
Accounts, Payment Intangibles and Credit Card Receivables and any books and
records relating thereto to the Agent or to its representatives (copies of which
evidence and books and records may be retained by such Grantor).

 

SECTION 5.3 Legend. If an Event of Default exists or has occurred and is
continuing, each Grantor shall legend, at the request of the Agent and in form
and manner reasonably satisfactory to the Agent, the Accounts and the other
books, records and documents of such Grantor evidencing or pertaining to such
Accounts with an appropriate reference to the fact that such Accounts have been
collaterally assigned to the Agent for the benefit of the Credit Parties and
that the Agent has a security interest therein.

 

SECTION 5.4 Modification of Terms, Etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any Account, Credit Card Receivable or other Payment
Intangible or modify any term thereof or make any adjustment with respect
thereto except in the ordinary course of business consistent with prudent
business practice.

 

SECTION 5.5 Collection. Each Grantor shall use commercially reasonable efforts
to cause to be collected from the account debtor of each of the Accounts
constituting Collateral, as and when due in the ordinary course of business
consistent with prudent business practice (including, without limitation, such
Accounts that are delinquent, such Accounts to be collected in accordance with
generally accepted commercial collection procedures), any and all amounts owing
under or on account of such Account, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of such Account.

 

ARTICLE VI

GRANT OF LICENSE IN INTELLECTUAL PROPERTY

 

Solely for purposes of enabling Agent, during the continuance of an Event of
Default, to exercise rights and remedies under this Security Agreement at such
time as the Agent shall be lawfully entitled (and entitled pursuant to the Loan
Documents) to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to Agent, to the extent sublicensable with respect to
Intellectual Property licensed to such Grantor (and to the extent permitted
under the terms of any applicable license), an irrevocable (for so long as the
Commitments have not expired or been terminated and the Secured Obligations have
not been paid in full), non-exclusive license (exercisable without payment of
royalty or other compensations to such Grantor) to use, license or sublicense
any of the Intellectual Property now owned or hereafter acquired by such
Grantor, wherever the same may be located, including in such license access to
all media in which any of the licensed Intellectual Property may be recorded or
stored and to all computer programs used for the compilation or printout hereof
to the extent in the possession and control of a Grantor; provided, that, in the
case of licensed trademarks and service marks, the quality

10



of any services or products in connection with which any such trademarks or
service marks are used will not be materially inferior to the quality of such
services and products sold by the applicable Grantor under such trademarks or
service marks immediately prior to such Event of Default, and use shall be
subject to rights of quality control and inspection in favor of such Grantor as
are reasonably necessary to maintain the validity and enforceability of such
licenses of such trademarks and service marks.

 

ARTICLE VII

REMEDIES

 

SECTION 7.1 Remedies. If any Event of Default exists or has occurred and is
continuing, the Agent may, and at the direction of the Required Lenders, shall,
from time to time in respect of the Collateral, in addition to the other rights
and remedies provided for herein, under applicable Law or otherwise available to
it:

 

(a)          Personally, or by agents or attorneys, immediately take possession
of the Collateral or any part thereof, from any Grantor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral and, remain present at such
premises to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

 

(b)          Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Agent, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall hold such payments in trust for the benefit of the Agent and shall
promptly pay such amounts to the Agent;

 

(c)          Sell, assign, grant a license to use or otherwise liquidate, or
direct any Grantor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license or liquidation;

 

(d)          Take possession of the Collateral or any part thereof, by directing
any Grantor in writing to deliver the same to the Agent at any place or places
so designated by the Agent, in which event such Grantor shall at its own
expense: (i) forthwith cause the same to be moved to the place or places
designated by the Agent and therewith delivered to the Agent, (ii) store and
keep any Collateral so delivered to the Agent at such place or places pending
further action by the Agent and (iii) while the Collateral shall be so stored
and kept, provide such security and maintenance services as shall be necessary
to protect the same and to preserve and maintain them in good condition. Each
Grantor’s obligation to deliver the Collateral as contemplated in this
Section 7.1 is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

 

(e)          Withdraw all moneys, instruments, securities and other property in
any Deposit Account or Securities Account of any Grantor constituting Collateral
for application to the Secured Obligations as provided in Article VII hereof;

11



(f)          Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and

 

(g)          Exercise all the rights and remedies of a secured party under the
UCC, and the Agent may also in its sole discretion, without notice except as
specified in Section 7.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Agent may deem commercially reasonable. The Agent or any
other Credit Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale. Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Grantor,
and each Grantor hereby waives, to the fullest extent permitted by Law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice (except for the notice
described in Section 7.2), be made at the time and place to which it was so
adjourned. To the fullest extent permitted by Law, each Grantor hereby waives
any claims against the Agent arising by reason of the fact that the price at
which any Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

SECTION 7.2 Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law, ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Grantor if it
has signed, after the occurrence of an Event of Default and while such Event of
Default is continuing, a statement renouncing or modifying (as permitted under
Law) any right to notification of sale or other intended disposition.

 

SECTION 7.3 Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Agent’s taking possession or the Agent’s disposition of any
of the Collateral pursuant to the Loan Documents, including, without limitation,
any and all prior notice and hearing for any prejudgment remedy or remedies and
any such right which such Grantor would otherwise have under Law, and each
Grantor hereby further waives, to the fullest extent permitted by applicable
Law: (a) all damages occasioned by such taking of possession, (b) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Agent’s rights hereunder and (c) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable Law, other than damages, requirements or rights
arising out of or in connection with gross negligence, willful misconduct or bad
faith on the part of the Agent or any lenders or a material breach by the Agent
or any Lender of any Loan Document, in each case, as determined by a court of
competent jurisdiction. The Agent shall not be liable for any incorrect or
improper payment made pursuant to this Article VII in the absence of gross
negligence, willful misconduct, bad faith or a material breach by the Agent or
any Lender of any Loan Document, in each case, as determined by a court of
competent jurisdiction. Any sale of, or the grant of options to purchase, or any
other realization upon, any Collateral shall operate to divest all right, title,

12



interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.

 

SECTION 7.4 Reserved.

 

SECTION 7.5 No Waiver; Cumulative Remedies.

 

(a)          No failure on the part of the Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Agent in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy; nor shall the Agent be required to look first to,
enforce or exhaust any other security, collateral or guaranties. The remedies
herein provided are cumulative and are not exclusive of any remedies provided by
law.

 

(b)          In the event that the Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Security Agreement by foreclosure,
sale, entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Agent,
then and in every such case, the Grantors, the Agent and each other Credit Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Grantors
and the Agent and the other Credit Parties shall continue as if no such
proceeding had been instituted.

 

SECTION 7.6 Application of Proceeds. The proceeds received by the Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Agent of its remedies
shall be applied, together with any other sums then held by the Agent pursuant
to this Security Agreement, in accordance with and as set forth in Section 8.03
of the Credit Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.1 Concerning Agent.

 

(a)          The Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Agent hereunder are subject to the
provisions of the Credit Agreement. The Agent shall have the right hereunder to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including, without
limitation, the release or substitution of the Collateral), in accordance with
this Security Agreement and the Credit Agreement. The Agent may employ
sub-agents in connection herewith in accordance with Section 9.05 of the Credit
Agreement. The Agent may resign and a successor Agent may be appointed in the
manner provided in Section 9.06 of the Credit Agreement. Upon the acceptance of
any appointment as the Agent by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent under this Security Agreement, and the retiring
Agent shall thereupon be discharged from its duties and obligations under this
Security Agreement. After any retiring Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Security Agreement while it was the Agent.

13



(b)          The Agent shall use reasonable care with respect to the Collateral
in its possession; provided that the Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Agent nor any of the other Credit Parties shall have responsibility for,
without limitation, taking any necessary steps to preserve rights against any
Person with respect to any Collateral.

 

(c)          The Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

 

SECTION 8.2 Agent May Perform; Agent Appointed Attorney-in-Fact. If an Event of
Default exists or has occurred and is continuing, if any Grantor fails to
perform any covenants contained in this Security Agreement or in the Credit
Agreement (including, without limitation, such Grantor’s covenants to (a) pay
the premiums in respect of all required insurance policies hereunder, (b) pay
Claims, (c) make repairs, (d) discharge Liens or (e) pay or perform any other
obligations of such Grantor with respect to any Collateral) or if any warranty
on the part of any Grantor contained herein shall be breached, the Agent may
(but shall not be obligated to) do the same or cause it to be done or remedy any
such breach, and may expend funds for failure to perform such covenant;
provided, however, that Agent shall in no event be bound to inquire into the
validity of any tax, lien, imposition or other obligation which such Grantor
fails to pay or perform as and when required hereby and which such Grantor does
not contest in accordance with the provisions of the Credit Agreement. Any and
all amounts so expended by the Agent shall be paid by the Grantors in accordance
with the provisions of Section 8.3 hereof. Neither the provisions of this
Section 8.2 nor any action taken by Agent pursuant to the provisions of this
Section 8.2 shall prevent any such failure to observe any covenant contained in
this Security Agreement nor any breach of warranty from constituting an Event of
Default. Each Grantor hereby appoints the Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, or otherwise, from time to time, at any time an Event of Default exists
or has occurred and is continuing, in the Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement
and the other Security Documents which the Agent may deem necessary to
accomplish the purposes hereof. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

 

SECTION 8.3 Expenses. Each Grantor will pay any and all amounts required to be
paid by such Grantor pursuant to Section 10.04 of the Credit Agreement.

 

SECTION 8.4 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (a) be binding
upon the Grantors, their respective successors and assigns, and (b) inure,
together with the rights and remedies of the Agent hereunder, to the benefit of
the Agent and the other Credit Parties and each of their permitted (as set forth
in the Credit Agreement) respective successors, transferees and assigns. No
other Persons (including, without limitation, any other creditor of any Grantor)
shall have any interest herein or any right or benefit with respect hereto.
Without limiting the generality of the foregoing clause (b), any Credit Party
may make assignment or otherwise transfer any indebtedness held by it secured by
this Security Agreement to any other Person in accordance with Section 10.06 of
the Credit Agreement, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Credit Party, herein or
otherwise, subject, however, to Section 10.06 of the Credit Agreement.

14



SECTION 8.5 Termination; Release.

 

(a)          This Security Agreement, the Lien in favor of the Agent (for the
benefit of itself and the other Credit Parties) and all other security interests
granted hereby shall automatically terminate with respect to all Secured
Obligations when (i) the Commitments shall have expired or been terminated, and
(ii) the Secured Obligations have been paid in full; provided, however, that in
connection with the termination of this Security Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Secured Obligations that may subsequently be
reversed or revoked, (y) any obligations that may thereafter arise with respect
to the Other Liabilities, and (z) any Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) that may
thereafter arise under Section 10.04 of the Credit Agreement.

 

(b)          A Grantor (other than Borrower) shall automatically be released
from its obligations hereunder and the Lien in favor of the Agent (for the
benefit of itself and the other Credit Parties) on the Collateral of such
Grantor shall automatically be released upon the consummation of any transaction
(i) permitted by the Credit Agreement as a result of which such Grantor ceases
to be a Subsidiary of Borrower or (ii) to which the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for in
the Credit Agreement) shall have consented pursuant to Section 10.01 of the
Credit Agreement.

 

(c)          Upon any Permitted Disposition by any Grantor of any Collateral, or
upon the effectiveness of any written consent to the release of any security
interest granted hereby in any Collateral pursuant to Section 10.01 of the
Credit Agreement, the security interest in such Collateral shall be
automatically released.

 

(d)          The Collateral shall be released from the Lien of this Security
Agreement in accordance with the provisions of this Security Agreement and the
Credit Agreement. Upon termination hereof or any release of Collateral in
accordance with this Section 8.5 and the provisions of the Credit Agreement, the
Agent shall, upon the request and at the sole reasonable cost and expense of the
Grantors, promptly assign, transfer and deliver to the Grantors, against receipt
and without recourse to or warranty by the Agent, such of the Collateral to be
released (in the case of a release) or all of the Collateral (in the case of
termination of this Security Agreement) as may be in possession of the Agent and
as shall not have been sold or otherwise applied pursuant to the terms hereof,
and, with respect to any other Collateral, promptly deliver proper documents and
instruments (including UCC 3 termination statements or releases) acknowledging
the termination hereof or the release of such Collateral, as the case may be.

 

(e)          At any time that the respective Grantor desires that the Agent take
any action described in clause (b) of this Section 8.5, such Grantor shall, upon
request of the Agent, deliver to the Agent an officer’s certificate certifying
that the release of the respective Collateral is permitted pursuant to clause
(a) or (b) of this Section 8.5. The Agent shall have no liability whatsoever to
any other Credit Party as the result of any release of Collateral by it as
permitted (or which the Agent in good faith believes to be permitted) by this
Section 8.5.

 

SECTION 8.6 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with Section 10.01 of the Credit Agreement. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is

15



specifically required by this Security Agreement or any other Loan Document, no
notice to or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

 

SECTION 8.7 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in Section
10.02 of the Credit Agreement, as to any Grantor, addressed to it at the address
of the Borrower set forth in the Credit Agreement and as to the Agent, addressed
to it at the address set forth in the Credit Agreement or as designated in
accordance with such Section 10.02.

 

SECTION 8.8 GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

SECTION 8.9 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)          EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SECURITY AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(b)          EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF
THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 8.7. NOTHING IN THIS SECURITY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

16



(d)          EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
SECURITY AGREEMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

(e)          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 8.11 Execution in Counterparts; Effectiveness. This Security Agreement
and any amendments, waivers, consents or supplements hereto may be executed in
any number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Security Agreement by telecopy, pdf or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Security Agreement.

 

SECTION 8.12 No Release. Nothing set forth in this Security Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Agent or any
other Credit Party to perform or observe any such term, covenant, condition or
agreement on such Grantor’s part to be so performed or observed or shall impose
any liability on the Agent or any other Credit Party for any act or omission on
the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Security Agreement, the Credit Agreement or the other Loan Documents, or under
or in respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this Section 8.12 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Security Agreement, the Credit Agreement and the other Loan Documents.

 

SECTION 8.13 Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

 

(a)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Grantor;

17



(b)          any lack of validity or enforceability of the Credit Agreement or
any other Loan Document, or any other agreement or instrument relating thereto;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument relating thereto;

 

(d)          any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;

 

(e)          any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 8.6 hereof; or

 

(f)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with Section 8.5(a) hereof or payment in full
of the Secured Obligations).

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

18



IN WITNESS WHEREOF, the Grantors and the Agent have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

  FOOT LOCKER, INC., as a Grantor     FL CANADA HOLDINGS, INC.,     a Delaware
corporation, as a Grantor     FL EUROPE HOLDINGS, INC.,     a Delaware
corporation, as a Grantor     FL RETAIL OPERATIONS LLC,     a New York limited
liability company, as a Grantor     FOOT LOCKER ASIA, INC.,     a Delaware
corporation, as a Grantor     FOOT LOCKER CARD SERVICES LLC,     a Virginia
limited liability company, as a Grantor     FOOT LOCKER CORPORATE SERVICES,
INC., a Delaware corporation, as a Grantor     FOOT LOCKER HOLDINGS, INC.,     a
New York corporation, as a Grantor     FOOT LOCKER OPERATIONS, LLC,     a
Delaware limited liability company, as a Grantor     FOOT LOCKER RETAIL, INC.,  
  a New York corporation, as a Grantor     FOOT LOCKER SOURCING, INC.,     a
Delaware corporation, as a Grantor     FOOT LOCKER SPECIALTY, INC.,     a New
York corporation, as a Grantor     FOOT LOCKER STORES, INC.,     a Delaware
corporation, as a Grantor     ROBBY’S SPORTING GOODS, INC.,     a Florida
corporation, as a Grantor     TEAM EDITION APPAREL, INC.,     a Florida
corporation, as a Grantor             By:       Name:       Title:    

 

[Signature Page to Security Agreement (Foot Locker)]

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent             By:       Name:  
    Title:    

 

[Signature Page to Security Agreement (Foot Locker)]

 



SCHEDULE I
TO
SECURITY AGREEMENT

 

FILINGS, REGISTRATIONS AND RECORDINGS

 

Grantor UCC Filing Office Foot Locker, Inc. New York Foot Locker Stores, Inc.
Delaware Robby’s Sporting Goods, Inc. Florida Team Edition Apparel, Inc. Florida
Foot Locker Corporate Services, Inc. Delaware Foot Locker Holdings, Inc. New
York Foot Locker Retail, Inc. New York FL Retail Operations LLC New York Foot
Locker Sourcing, Inc. Delaware Foot Locker Specialty, Inc. New York FL Europe
Holdings, Inc. Delaware Foot Locker Operations, LLC Delaware FL Canada Holdings,
Inc. Delaware Foot Locker Asia, Inc. Delaware Foot Locker Card Services LLC
Virginia

 



SCHEDULE II
TO
SECURITY AGREEMENT

 

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

 

None.

 





EXHIBIT J
to
CREDIT AGREEMENT

 

Form of Bank Product Provider Letter Agreement

 

[Letterhead of Specified Bank Products Provider]

 

[Date]

 

Wells Fargo Bank, National Association, as Agent
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention: Portfolio Manager – Foot Locker
Fax No.: (877) 497-8640

 

Reference is hereby made to that certain Credit Agreement, dated as of May __,
2016 (as amended, restated, amended and restated, supplemented, or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as agent for the Lenders (together with its successors and assigns
in such capacity, “Agent”), FOOT LOCKER, INC., a New York corporation
(“Borrower”) and the other Loan Parties. Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

Reference is also made to that certain [describe the Bank Product Letter
Agreement or Agreements] (the “Specified Bank Product Agreement [Agreements]”)
dated as of [__________] by and between [Agent, Lender or Affiliate of Agent or
Lender] (the “Specified Bank Products Provider”) and [identify the Loan Party or
Subsidiary].

 

1.          Appointment of Agent. The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Article IX (collectively such sections therein are referred to herein
as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. The Specified Bank Products Provider and Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Credit Parties, on the
other hand, shall, from and after the date of this letter agreement also apply
to and govern, mutatis mutandis, the relationship between the Agent, on the one
hand, and the Specified Bank Product Provider with respect to the Bank Products
provided pursuant to the Specified Bank Product Agreement[s], on the other hand.

 

2.          Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Products Provider hereby acknowledges that it has reviewed the
provisions of Sections 8.02, 8.03, 9.10, 9.12, 9.16, 9.17, 10.01, 10.06, 10.02
and 10.11 of the Credit Agreement, including, as applicable, the defined terms
referenced therein, and agrees to be bound by the provisions thereof. Without
limiting the generality of any of the foregoing referenced provisions, the
Specified Bank Product Provider understands and agrees that its rights and
benefits under the Loan Documents consist solely of it being a beneficiary of
the Liens and security interests granted to Agent and the right to share in
Collateral as set forth in the Credit Agreement.

J-1



3.          Reporting Requirements. Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall reasonably request, the Specified Bank Products
Provider agrees to provide Agent with a written report, in form and substance
satisfactory to Agent, detailing the Specified Bank Products Provider’s
reasonable determination of the credit exposure (and mark-to-market exposure) of
Borrower and its Subsidiaries in respect of the Bank Products provided by the
Specified Bank Product Provider pursuant to the Specified Bank Products
Agreement[s]. If Agent does not receive such written report within the time
period provided above, the credit exposure of Borrower and its Subsidiaries with
respect to the Bank Products provided pursuant to the Specified Bank Products
Agreement[s] shall be deemed to be zero; except, that, notwithstanding the
foregoing, to the extent that Agent has previously received a written report
from such Specified Bank Products Provider that includes the credit exposure,
the credit exposure shall be deemed to be the amount set forth in the most
recently delivered written report (less any distributions made to such Specified
Bank Product Provider on account thereof), unless such Specified Bank Product
Provider notifies Agent otherwise.

 

4.          Bank Product Reserve Conditions. The Specified Bank Products
Provider further acknowledges and agrees that Agent shall have the right, but
shall have no obligation to establish, maintain, relax or release reserves in
respect of any of the Bank Product Obligations and that if reserves are
established there is no obligation on the part of the Agent to determine or
insure whether the amount of any such reserve is appropriate or not. If Agent so
chooses to implement a reserve, the Specified Bank Products Provider
acknowledges and agrees that Agent shall be entitled to rely on the information
in the reports described above to establish the Bank Product Reserve Amount.

 

5.          Bank Product Obligations. From and after the delivery to Agent of
this letter agreement duly executed by the Specified Bank Product Provider and
the acknowledgement of this letter agreement by Agent and Borrower, the
obligations and liabilities of Borrower and its Subsidiaries to the Specified
Bank Product Provider in respect of Bank Products evidenced by the Specified
Bank Product Agreement[s] shall constitute Bank Product Obligations (and which,
in turn, shall constitute Obligations), and the Specified Bank Product Provider
shall constitute a Bank Product Provider. The Specified Bank Products Provider
acknowledges that other Bank Products (which may or may not be Specified Bank
Products) may exist at any time.

 

6.          Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 10.02 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 10.02 in the Credit Agreement, if to Borrower, shall be
mailed, sent, or delivered to Borrower in accordance with Section 10.02 in the
Credit Agreement, and, if to the Specified Bank Products Provider, shall be
mailed, sent or delivered to the address set forth below, or, in each case as to
any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

If to the Specified Bank
Products Provider:                    __________________________

 

            Attn:

   
Fax No.

 

 

7.          Miscellaneous. This letter agreement is for the benefit of the
Agent, the Specified Bank Products Provider, the Borrower and each of their
respective permitted successors and permitted assigns (including any successor
agent pursuant to Section 9.06 of the Credit Agreement, but excluding any
successor or assignee of a Specified Bank Products Provider that does not
qualify as a Bank Product Provider). Unless the context of this letter agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including”

J-2



are not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” This letter agreement may
be executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.

 

8.          Governing Law.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

(b)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE UNITED STATED DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF

J-3



ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Signature Pages Follow]

J-4



 

  Sincerely,           [SPECIFIED BANK PRODUCTS PROVIDER]           By:

    Name:

    Title:

 

 

Acknowledged, accepted, and agreed
as of the date first written above:

 

FOOT LOCKER, INC., as Borrower           By:

    Name:

    Title:

   

 

Acknowledged, accepted, and
agreed as of the date first written above:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent

 

By:

    Name:

    Title:

   

J-5



EXHIBIT K
to
CREDIT AGREEMENT

 

Form of Cash Management Provider Letter Agreement

 

[Letterhead of Specified Cash Management Provider]

 

[Date]

 

Wells Fargo Bank, National Association, as Agent
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention: Portfolio Manager – Foot Locker
Fax No.: (877) 497-8640

 

Reference is hereby made to that certain Credit Agreement, dated as of May __,
2016 (as amended, restated, amended and restated, supplemented, or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as agent for the Lenders (together with its successors and assigns
in such capacity, “Agent”), FOOT LOCKER, INC., a New York corporation
(“Borrower”) and the other Loan Parties. Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

Reference is also made to that certain [describe the Cash Management Provider
Letter Agreement or Agreements] (the “Specified Cash Management Provider
Agreement [Agreements]”) dated as of [__________] by and between [Agent, Lender
or Affiliate of Agent or Lender] (the “Specified Cash Management Provider”) and
[identify the Loan Party or Subsidiary].

 

1.          Appointment of Agent. The Specified Cash Management Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Cash Management Provider hereby acknowledges that it
has reviewed Article IX (collectively such sections therein are referred to
herein as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. The Specified Cash Management Provider and Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Credit Parties, on the
other hand, shall, from and after the date of this letter agreement also apply
to and govern, mutatis mutandis, the relationship between the Agent, on the one
hand, and the Specified Cash Management Provider with respect to the Cash
Management Services provided pursuant to the Specified Cash Management Provider
Agreement[s], on the other hand.

 

2.          Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Cash Management Provider hereby acknowledges that it has reviewed the
provisions of Sections 8.02, 8.03, 9.10, 9.12, 9.16, 9.17, 10.01, 10.06, 10.02
and 10.11 of the Credit Agreement, including, as applicable, the defined terms
referenced therein, and agrees to be bound by the provisions thereof. Without
limiting the generality of any of the foregoing referenced provisions, the
Specified Cash Management Provider understands and agrees that its rights and
benefits under the Loan Documents consist solely of it being a beneficiary of
the Liens and security interests granted to Agent and the right to share in
Collateral as set forth in the Credit Agreement.

K-1



3.          Reporting Requirements. Agent shall have no obligation to calculate
the amount due and payable with respect to any Cash Management Services. On a
monthly basis (not later than the 10th Business Day of each calendar month) or
as more frequently as Agent shall reasonably request, the Specified Cash
Management Provider agrees to provide Agent with a written report, in form and
substance satisfactory to Agent, detailing the Specified Cash Management
Provider’s reasonable determination of the credit exposure (and mark-to-market
exposure) of Borrower and its Subsidiaries in respect of the Cash Management
Services provided by the Specified Cash Management Provider pursuant to the
Specified Cash Management Provider Agreement[s]. If Agent does not receive such
written report within the time period provided above, the credit exposure of
Borrower and its Subsidiaries with respect to the Cash Management Services
provided pursuant to the Specified Cash Management Provider Agreement[s] shall
be deemed to be zero; except, that, notwithstanding the foregoing, to the extent
that Agent has previously received a written report from such Specified Cash
Management Provider that includes the credit exposure, the credit exposure shall
be deemed to be the amount set forth in the most recently delivered written
report (less any distributions made to such Specified Cash Management Provider
on account thereof), unless such Specified Cash Management Provider notifies
Agent otherwise.

 

4.          Cash Management Reserve Conditions. The Specified Cash Management
Provider further acknowledges and agrees that Agent shall have the right, but
shall have no obligation to establish, maintain, relax or release reserves in
respect of any of the Obligations relating to Cash Management Services and that
if reserves are established there is no obligation on the part of the Agent to
determine or insure whether the amount of any such reserve is appropriate or
not. If Agent so chooses to implement a reserve, the Specified Cash Management
Provider acknowledges and agrees that Agent shall be entitled to rely on the
information in the reports described above to establish the Cash Management
Reserves.

 

5.          Cash Management Obligations. From and after the delivery to Agent of
this letter agreement duly executed by the Specified Cash Management Provider
and the acknowledgement of this letter agreement by Agent and Borrower, the
obligations and liabilities of Borrower and its Subsidiaries to the Specified
Cash Management Provider in respect of Cash Management Services evidenced by the
Specified Cash Management Provider Agreement[s] shall constitute Obligations,
and the Specified Cash Management Provider shall constitute a Cash Management
Provider. The Specified Cash Management Provider acknowledges that other Cash
Management Services (which may or may not be Specified Cash Management Services)
may exist at any time.

 

6.          Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 10.02 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 10.02 in the Credit Agreement, if to Borrower, shall be
mailed, sent, or delivered to Borrower in accordance with Section 10.02 in the
Credit Agreement, and, if to the Specified Cash Management Provider, shall be
mailed, sent or delivered to the address set forth below, or, in each case as to
any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

If to the Cash Management
Provider:                              ________________________

 

              Attn:

    Fax No.

 

 

7.          Miscellaneous. This letter agreement is for the benefit of the
Agent, the Specified Cash Management Provider, the Borrower and each of their
respective permitted successors and permitted assigns (including any successor
agent pursuant to Section 9.06 of the Credit Agreement, but excluding any
successor or assignee of a Specified Cash Management Provider that does not
qualify as a Cash Management Provider). Unless the context of this letter
agreement clearly requires otherwise, references

K-2



to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts. Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.

 

8.          Governing Law.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

(b)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE UNITED STATED DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH

K-3



PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Signature Pages Follow]

K-4



  Sincerely,             [SPECIFIED CASH MANAGEMENT PROVIDER]             By:  
    Name:       Title:    

 

Acknowledged, accepted, and agreed
as of the date first written above:

 

FOOT LOCKER, INC., as Borrower

 

By:     Name:     Title:    

 

Acknowledged, accepted, and
agreed as of the date first written above:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent

 

By:     Name:     Title:    

K-5



Schedule 1.01

 

Guarantors

 

Foot Locker Stores, Inc.

Robby’s Sporting Goods, Inc.

Team Edition Apparel, Inc.

Foot Locker Corporate Services, Inc.

Foot Locker Holdings, Inc.

Foot Locker Retail, Inc.

FL Retail Operations LLC

Foot Locker Sourcing, Inc.

Foot Locker Specialty, Inc.

FL Europe Holdings, Inc.

Foot Locker Operations, LLC

FL Canada Holdings, Inc.

Foot Locker Asia, Inc.

Foot Locker Card Services LLC

 



Schedule 1.02

 

Immaterial Subsidiaries

 

Name State or Other Jurisdiction of Incorporation FLE Management B.V.
Netherlands Foot Locker Europe.com B.V. Netherlands Foot Locker (Thailand) Co.,
Ltd. Thailand Kids Mart, Inc. Florida Custom Cut, Inc. Delaware Woolco Inc.
Delaware 340 Supply Co. Pennsylvania Rosedale Accessory Lady, Inc. Minnesota
Accessory Lady, Inc. Texas Atlanta Southlake Accessory Lady, Inc. Georgia
Beachwood Accessory Lady, Inc. Ohio Brea Accessory Lady, Inc. California
Bridgewater Commons Accessory Lady, Inc. New Jersey Cherry Hill Accessory Lady,
Inc. New Jersey Chesterfield Accessory Lady, Inc. Virginia Chicago Accessory
Lady, Inc. Illinois Copley Place Accessory Lady, Inc. Massachusetts Colonie
Center Accessory Lady, Inc. New York Crabtree Mall Accessory Lady, Inc. North
Carolina Dadeland Center Accessory Lady, Inc. Florida Delamo Accessory Lady,
Inc. California Fashion Valley Accessory Lady, Inc. California Four Seasons
Accessory Lady, Inc. North Carolina Fox Valley Accessory Lady, Inc. Illinois
Garden State Accessory Lady, Inc. New Jersey The Gardens Accessory Lady, Inc.
Florida Glendale Accessory Lady, Inc. California Grand Avenue Accessory Lady,
Inc. Wisconsin Hanes Mall Accessory Lady, Inc. North Carolina Hawthorne Center
(IL.) Accessory Lady, Inc. Illinois Lakeside Accessory Lady, Inc. Louisiana
Mainplace Accessory Lady, Inc. California Mall Del Norte Accessory Lady, Inc.
Texas McAllen Accessory Lady, Inc. Texas Penn Square Accessory Lady, Inc.
Oklahoma Pentagon City Accessory Lady, Inc. Virginia Raceway Accessory Lady,
Inc. New Jersey Randhurst Accessory Lady, Inc. Illinois Regency Square Accessory
Lady, Inc. Florida Ridgedale Accessory Lady, Inc. Minnesota McLean Accessory
Lady, Inc. Virginia Menlo Park Accessory Lady, Inc. New Jersey Montclair
Accessory Lady, Inc. California Montgomery Accessory Lady, Inc. Maryland
Northbrook Accessory Lady, Inc. Illinois North County Fair Accessory Lady, Inc.
California



 



Northridge Accessory Lady, Inc. California Oakbrook Center Accessory Lady, Inc.
Illinois The Oaks Accessory Lady, Inc. California Orlando Accessory Lady, Inc.
Florida Paradise Valley Accessory Lady, Inc. Arizona Palm Beach Mall Accessory
Lady, Inc. Florida Paramus Park Accessory Lady, Inc. New Jersey The Parks
Accessory Lady, Inc. Texas Riverside Hackensack Accessory Lady, Inc. New Jersey
Roosevelt Field Accessory Lady, Inc. New York Scottsdale Accessory Lady, Inc.
Arizona Southdale Accessory Lady, Inc. Minnesota St. Louis Galleria Accessory
Lady, Inc. Missouri Stoneridge Accessory Lady, Inc. California Stonestown
Accessory Lady, Inc. California Sunrise Boulevard (Fla.) Accessory Lady, Inc.
Florida Sunvalley Accessory Lady, Inc. California Towson Accessory Lady, Inc.
Maryland Tri-County Accessory Lady, Inc. Ohio Tysons Corner Accessory Lady, Inc.
Virginia Valley Fair Accessory Lady, Inc. California Willowbrook Accessory Lady,
Inc. New Jersey Woodman Avenue Accessory Lady, Inc. California Armel, Inc.
Florida Armel Acquisition, Inc. Florida Champs of Crossgates, Inc. Florida
Champs of Holyoke, Inc. Florida Champs Sporting Goods, Inc. Tennessee Champs
Sport Shops, Inc. of Maryville Florida Champs Sport Shops, Inc. of Cutler Ridge
Florida Champs Sport Shops, Inc. of Broward Florida Champs Sport Shops of
Daytona, Inc. Florida San Del of Jacksonville, Inc. Florida Champs Sport Shops,
Inc. of 163rd Street Florida San Del, Inc. of Atlanta Florida Champs Four
Seasons, Inc. North Carolina Joe Chichelo, Inc. Florida Champs Sport Shops, Inc.
Florida Champs Sport Shops, Inc. of Aventura Florida Champs Sporting Goods of
N.C., Inc. North Carolina Champs Sport Shops, Inc. of Miami International
Florida Champs Sporting Goods, Inc. Louisiana Champs Sport Shops, Inc. of Omni
Florida Champs Sport Shops, Inc. of Nashville Florida Champs Sport Shops, Inc.
of Houston Florida Champs Sport Shops, Inc. of Fort Lauderdale Florida Sneakers
Inc. of Greensboro North Carolina Sneakers Inc. of Knoxville Tennessee Sneakers
Inc. of Daytona Beach Florida Champs of Maryland, Inc. Florida SneaKee Feet of
Maryland, Inc. Florida



 



SneaKee Feet of North Carolina, Inc. Florida Runner-Up of Orlando, Inc. Florida
SneaKee Feet of Tampa, Inc. Florida SneaKee Feet, Inc. Florida Champs of
Missouri, Inc. Missouri Champs Sport Shops of Maryland, Inc. Maryland Champs of
Connecticut, Inc. Connecticut Champs Sport Shops of Massachusetts, Inc.
Massachusetts Champs of New Jersey, Inc. New Jersey Champs of Oklahoma, Inc.
Oklahoma Champs of Tennessee, Inc. Tennessee SneaKee Feet of Washington Outlet
Mall, Inc. Florida Menlo Trading Company California Athletic Shoe Factory, Inc.
California Kinney Trading Corp. New York SFMB Specialty Corporation California
Foot Locker Pacific Holdings, Inc. Delaware Woolworth Holding S. de R.L. de C.V.
Mexico Foot Locker de Mexico, S.A. de C.V. Mexico Distribuidora Foot Locker S.A.
de C.V. Mexico 3093459 Nova Scotia Limited Nova Scotia Foot Locker Europe CV LP,
LLC Delaware FLE CV GP, LLC Delaware Foot Locker (Shoes) Ltd. Ireland Foot
Locker Germany Administration GmbH Germany FL ETVE LLC Delaware Runners Point
Holdings GP B.V. Germany

 



Schedule 1.03

 

Existing Letters of Credit

 

Beneficiary Issuer Bank
Reference Issue
Date Expiry/
Maturity
Date Amount The Travelers Indemnity Company Bank of America, N.A. 68033431
3/23/2009 7/27/2016 $161,000.00 Lumbermens Mutual Casualty Company;
American Motorists Insurance Company;
American Manufacturers Mutual Insurance Company;
American Protection Insurance Company Bank of America, N.A. 68033432 3/23/2009
1/31/2017 $150,000.00

 



Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender Lender’s Commitment Applicable Percentage       Wells Fargo Bank,
National Association $100,000,000 25.00% Bank of America, N.A. $75,000,000
18.75% JPMorgan Chase Bank, N.A. $75,000,000 18.75% U.S. Bank National
Association $75,000,000 18.75% Branch Banking and Trust Company $25,000,000
6.25% Capital One, National Association $25,000,000 6.25% HSBC Bank USA National
Association $25,000,000 6.25%       Total $400,000,000 100%

 



Schedule 5.01

 

Loan Parties Organizational Information

 

Name Type of
Organization Jurisdiction of
Organization/
Formation Organizational
Identification
Number Federal Taxpayer
Identification
Number Foot Locker, Inc. corporation New York 1342102 13-3513936 Foot Locker
Stores, Inc. corporation Delaware 2203435 13-3533483 Robby’s Sporting Goods,
Inc. corporation Florida 492970 59-1641036 Team Edition Apparel, Inc.
corporation Florida 324141 59-1202727 Foot Locker Corporate Services, Inc.
corporation Delaware 0861249 22-2223346 Foot Locker Holdings, Inc. corporation
New York 171210 13-2630755 Foot Locker Retail, Inc. corporation New York 159024
13-1988404 FL Retail Operations LLC limited liability company New York 3038115
20-0991785 Foot Locker Sourcing, Inc. corporation Delaware 0837376 13-2936366
Foot Locker Specialty, Inc. corporation New York 30252 13-5493340 FL Europe
Holdings, Inc. corporation Delaware 3587453 57-1161169 Foot Locker Operations,
LLC limited liability company Delaware 3365517 81-0584311 FL Canada Holdings,
Inc. corporation Delaware 3469381 16-1625677 Foot Locker Asia, Inc. corporation
Delaware 2354272 13-3741700 Foot Locker Card Services LLC limited liability
company Virginia S131151-5 20-2247388

 



Schedule 5.09

 

Environmental Matters

 

None.

 



Schedule 5.13

 

Part (a)

 

Subsidiaries

 

See attached.

 





Foot Locker, Inc. and Subsidiaries as of May 18, 2016

 

Name1   Jurisdiction of Incorporation Foot Locker, Inc.     New York
Footlocker.com, Inc.     Delaware Eastbay, Inc.     Wisconsin Foot Locker
Australia, Inc.     Delaware Foot Locker New Zealand, Inc.     Delaware The
Richman Brothers Company     Ohio Custom Cut, Inc.     Delaware Team Edition
Apparel, Inc.     Florida Foot Locker Holdings, Inc.     New York Retail Company
of Germany, Inc.     Delaware Foot Locker Canada Holdings LP 2 3     Canada Foot
Locker Canada Co.     Canada 3093459 Nova Scotia Limited     Canada FL Canada
Holdings, Inc.     Delaware Foot Locker Pacific Holdings, Inc.     Delaware
Woolworth Holding S. de R.L. de C.V. 4     Mexico Foot Locker de Mexico, S.A. de
C.V. 5     Mexico Distribuidora Foot Locker S.A. de C.V.6     Mexico Foot Locker
Sourcing, Inc.     Delaware FLE CV Management, Inc.     Delaware Foot Locker
ETVE, Inc.     Delaware FL ETVE LLC     Delaware Foot Locker Spain C.V.7    
Netherlands Foot Locker Europe Holdings, S.L.     Spain FLE CV GP, LLC    
Delaware Foot Locker Europe CV LP, LLC     Delaware FLE C.V. 8 9     Netherlands
FL Finance Europe (US) Limited     Ireland FLE Partners CV     Netherlands FLE
Partners LLC     Delaware FL Finance (Europe) Limited     Ireland Foot Locker
Retail Ireland Limited     Ireland Foot Locker (Shoes) Ltd.     Ireland FLE
Franchising Limited 10     Ireland FLE Holdings BV     Netherlands FLE Logistics
B.V.     Netherlands RPG Logistics GmbH     Germany Foot Locker Greece Athletic
Goods Ltd.     Greece Foot Locker Europe B.V.     Netherlands

 



 



1 The name of each subsidiary company is indented under the name of its parent
company and, unless noted in a footnote, each such subsidiary is 100% owned by
its parent. All subsidiaries wholly owned, directly or indirectly, by Foot
Locker, Inc. are consolidated for accounting and financial reporting purposes. 2
General Partner is Foot Locker Holdings, Inc.; Limited Partner is FL Canada
Holdings, Inc. 3 Owner of 98 shares of FL Finance Europe (US) Limited. 4
Liquidation and dissolution pending. 5 Liquidation and dissolution pending. 6
Liquidation and dissolution pending. 7 Dutch limited partnership. General
partner is Foot Locker ETVE, Inc. (99.9%); limited partner is FL ETVE LLC
(0.10%). 8 Dutch limited partnership. General partners are Foot Locker Europe
Holdings SL (99.506%) and FLE CV GP, LLC (0.247%). Limited partner is Foot
Locker Europe CV LP, LLC (0.247%). 9 Owner of 83 shares of FL Finance Europe
(US) Limited. 10 Owner of 167 shares of FL Finance Europe (US) Limited.



 



Name   Jurisdiction of Incorporation [Foot Locker, Inc. – cont.]       [FLE CV
Management, Inc. – cont.]       [Foot Locker ETVE, Inc. – cont.]       [Foot
Locker Spain C.V. – cont.]       [Foot Locker Europe Holdings, S.L. – cont.]    
  [FLE C.V. – cont.]       [FLE Partners CV – cont.]       [FLE Holdings BV –
cont.]       [Foot Locker Europe B.V. – cont.]       Foot Locker Denmark B.V.  
  Netherlands Foot Locker Poland Spólka z ograniczonq  odpowiedzialnościq    
Poland Foot Locker Sports & Leisure B.V.     Netherlands Runners Point B.V. &
Co. KG     Germany Foot Locker Europe.com GmbH     Germany Runners Point
Holdings GP B.V.     Germany Sidestep GmbH     Germany Runners Point
Administration GmbH     Germany Foot Locker Germany Holdings GmbH     Germany
Foot Locker Germany GmbH & Co. KG     Germany Foot Locker Germany Administration
GmbH     Germany FL France Holdings S.A.S.     France Foot Locker France S.A.S.
    France Foot Locker Austria GmbH     Austria Foot Locker Belgium B.V.B.A.    
Belgium Foot Locker Czech Republic s.r.o.     Czech Republic Foot Locker Denmark
ApS     Denmark Foot Locker - Artigos Desportivos e de Tempos Livres Lda.    
Portugal Foot Locker Europe.com B.V.     Netherlands Foot Locker Scandinavia
B.V.     Netherlands Foot Locker Suisse SA     Switzerland Foot Locker Hungary
Kft     Hungary FLE Management  B.V.     Netherlands Foot Locker Istanbul Sport
Giyim Sanayi ve Ticaret LS     Turkey Foot Locker U.K. Limited     U.K. Freedom
Sportsline Limited     U.K. Foot Locker Italy S.r.l.     Italy Foot Locker
Netherlands B.V.     Netherlands Foot Locker Sweden AB     Sweden Foot Locker
Spain S.L.     Spain Foot Locker Specialty, Inc.     New York Foot Locker
Operations LLC     Delaware Woolco Inc.     Delaware 340 Supply Co.    
Pennsylvania Rosedale Accessory Lady, Inc.     Minnesota Accessory Lady, Inc.  
  Texas Atlanta Southlake Accessory Lady, Inc.     Georgia Beachwood Accessory
Lady, Inc.     Ohio Brea Accessory Lady, Inc.     California Bridgewater Commons
Accessory Lady, Inc.     New Jersey Cherry Hill Accessory Lady, Inc.     New
Jersey Chesterfield Accessory Lady, Inc.     Virginia Chicago Accessory Lady,
Inc.     Illinois Copley Place Accessory Lady, Inc.     Massachusetts Colonie
Center Accessory Lady, Inc.     New York Crabtree Mall Accessory Lady, Inc.    
North Carolina Dadeland Center Accessory Lady, Inc.     Florida

 



Name   Jurisdiction of Incorporation [Foot Locker, Inc. – cont.]       [Foot
Locker Specialty, Inc. – cont.]       [Rosedale Accessory Lady, Inc. – cont.]  
    Delamo Accessory Lady, Inc.     California Fashion Valley Accessory Lady,
Inc.     California Four Seasons Accessory Lady, Inc.     North Carolina Fox
Valley Accessory Lady, Inc.     Illinois Garden State Accessory Lady, Inc.    
New Jersey The Gardens Accessory Lady, Inc.     Florida Glendale Accessory Lady,
Inc.     California Grand Avenue Accessory Lady, Inc.     Wisconsin Hanes Mall
Accessory Lady, Inc.     North Carolina Hawthorne Center (IL.) Accessory Lady,
Inc.     Illinois Lakeside Accessory Lady, Inc.     Louisiana Mainplace
Accessory Lady, Inc.     California Mall Del Norte Accessory Lady, Inc.    
Texas McAllen Accessory Lady, Inc.     Texas Penn Square Accessory Lady, Inc.  
  Oklahoma Pentagon City Accessory Lady, Inc.     Virginia Raceway Accessory
Lady, Inc.     New Jersey Randhurst Accessory Lady, Inc.     Illinois Regency
Square Accessory Lady, Inc.     Florida Ridgedale Accessory Lady, Inc.    
Minnesota McLean Accessory Lady, Inc.     Virginia Menlo Park Accessory Lady,
Inc.     New Jersey Montclair Accessory Lady, Inc.     California Montgomery
Accessory Lady, Inc.     Maryland Northbrook Accessory Lady, Inc.     Illinois
North County Fair Accessory Lady, Inc.     California Northridge Accessory Lady,
Inc.     California Oakbrook Center Accessory Lady, Inc.     Illinois The Oaks
Accessory Lady, Inc.     California Orlando Accessory Lady, Inc.     Florida
Paradise Valley Accessory Lady, Inc.     Arizona Palm Beach Mall Accessory Lady,
Inc.     Florida Paramus Park Accessory Lady, Inc.     New Jersey The Parks
Accessory Lady, Inc.     Texas Riverside Hackensack Accessory Lady, Inc.     New
Jersey Roosevelt Field Accessory Lady, Inc.     New York Scottsdale Accessory
Lady, Inc.     Arizona Southdale Accessory Lady, Inc.     Minnesota St. Louis
Galleria Accessory Lady, Inc.     Missouri Stoneridge Accessory Lady, Inc.    
California Stonestown Accessory Lady, Inc.     California Sunrise Boulevard
(Fla.) Accessory Lady, Inc.     Florida Sunvalley Accessory Lady, Inc.    
California Towson Accessory Lady, Inc.     Maryland Tri-County Accessory Lady,
Inc.     Ohio Tysons Corner Accessory Lady, Inc.     Virginia Valley Fair
Accessory Lady, Inc.     California Willowbrook Accessory Lady, Inc.     New
Jersey Woodman Avenue Accessory Lady, Inc.     California

 



Name   Jurisdiction of Incorporation [Foot Locker, Inc. – cont.]       Foot
Locker Retail, Inc.     New York Armel, Inc.     Florida Armel Acquisition, Inc.
    Florida Champs of Crossgates, Inc.     Florida Champs of Holyoke, Inc.    
Florida Champs Sporting Goods, Inc.     Tennessee Champs Sport Shops, Inc. of
Maryville     Florida Champs Sport Shops, Inc. of Cutler Ridge     Florida
Champs Sport Shops, Inc. of Broward     Florida Champs Sport Shops of Daytona,
Inc.     Florida San Del of Jacksonville, Inc.     Florida Champs Sport Shops,
Inc. of 163rd Street     Florida San Del, Inc. of Atlanta     Florida Champs
Four Seasons, Inc.     North Carolina Joe Chichelo, Inc.     Florida Champs
Sport Shops, Inc.     Florida Champs Sport Shops, Inc. of Aventura     Florida
Champs Sporting Goods of N.C., Inc.     North Carolina Champs Sport Shops, Inc.
of Miami International     Florida Champs Sporting Goods, Inc.     Louisiana
Champs Sport Shops, Inc. of Omni     Florida Champs Sport Shops, Inc. of
Nashville     Florida Champs Sport Shops, Inc. of Houston     Florida Champs
Sport Shops, Inc. of Fort Lauderdale     Florida Sneakers Inc. of Greensboro    
North Carolina Sneakers Inc. of Knoxville     Tennessee Sneakers Inc. of Daytona
Beach     Florida Champs of Maryland, Inc.     Florida SneaKee Feet of Maryland,
Inc.     Florida SneaKee Feet of North Carolina, Inc.     Florida Runner-Up of
Orlando, Inc.     Florida SneaKee Feet of Tampa, Inc.     Florida SneaKee Feet,
Inc.     Florida Champs of Missouri, Inc.     Missouri Champs Sport Shops of
Maryland, Inc.     Maryland Champs of Connecticut, Inc.     Connecticut Champs
Sport Shops of Massachusetts, Inc.     Massachusetts Champs of New Jersey, Inc.
    New Jersey Champs of Oklahoma, Inc.     Oklahoma Champs of Tennessee, Inc.  
  Tennessee SneaKee Feet of Washington Outlet Mall, Inc.     Florida FL Retail
Operations LLC     New York Foot Locker Card Services LLC     Virginia FL Europe
Holdings, Inc. 11     Delaware Menlo Trading Company     California Athletic
Shoe Factory, Inc.     California Foot Locker Stores, Inc.     Delaware Foot
Locker Corporate Services, Inc.     Delaware Kinney Trading Corp.     New York
Robby’s Sporting Goods, Inc.     Florida SFMB Specialty Corporation    
California Foot Locker Realty, Inc.     New York Foot Locker Asia, Inc.    
Delaware Foot Locker (Thailand) Co., Ltd.     Thailand Kids Mart, Inc.12    
Florida

 



 



11Limited Partner in FLE Partners CV. 121 million shares of Series A Convertible
Preferred Stock, par value $.001 per share, pursuant to a Stock Acquisition
Agreement dated May 30, 1996.

 



Schedule 5.13

 

Part (b)

 

Equity Interests

 

None.

 



Schedule 5.17

 

Intellectual Property Matters

 

None.

 



Schedule 5.18

 

Collective Bargaining Agreements

 

None.

 



Schedule 6.02

 

Financial and Collateral Reporting

 

Pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Agent, on the applicable day specified below, the following documents (each in
such form and detail as the Agent from time to time may specify):

 

Monthly Reports: If the Agent has requested Monthly Financial Statements, the
Loan Parties shall provide to Agent the following within thirty (30) days after
the end of each Fiscal Month for the immediately preceding Fiscal Month:

 

(a)Purchases and accounts payable analysis report, together with accounts
payable aging, (in Agent’s format);

 

(b)Statement of Store Activity (in Agent’s format); and

 

(c)Such other information as Agent may from time to time reasonably request.

 



Schedule 6.19

 

Post-Closing Matters

 

1.Within sixty (60) days from the Closing Date (or such later date as Agent
shall agree in its discretion) Credit Card Notifications with respect to the
Credit Card Agreements identified on Section II.D to the Information
Certificate, in each case, unless such Credit Card Agreement is no longer in
effect.

 

2.Within sixty (60) days from the Closing Date (or such later date as Agent
shall agree in its discretion), Control Agreements with respect to each Blocked
Account identified in Section II.B to the Information Certificate, in each case,
unless such Blocked Account is closed or is no longer required under the Loan
Documents to be subject to a Control Agreement.

 



Schedule 7.01

 

Existing Liens

 

None.

 



Schedule 7.02

 

Existing Investments

 


Name of
Company
Issuer
Amount
Start Date
Maturity Date Foot Locker, Inc. Auction Rate Security (Floating Rate
Non-Cumulative Preferred Stock, Series 5) $7,000,000 02/24/16 05/25/16

 


Name of Company
Issuer
Face Value FL Canada Holdings, Inc. Northern Reflections LTD $10,000,000

 



Schedule 7.03

 

Existing Indebtedness

 

None.

 



Schedule 7.09

 

Affiliate Transactions

 

None.

 



Schedule 10.02

 

Agent’s Office; Certain Addresses for Notices

 

Party Address Fax Number Email Address Telephone
Number Borrower:
Foot Locker, Inc. 330 West 34th Street
New York, NY 10001
Attn: Sheilagh M. Clarke (212) 720-4330 sclarke@footlocker.com (212) 720-4477  
        Website:
http://www.footlocker-inc.com/ with a copy to (which shall not constitute
notice):                   Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: David Reamer (917) 777-2850 david.reamer@skadden.com (212) 735-2850
Guarantors 330 West 34th Street
New York, NY 10001
Attn: Sheilagh M. Clarke (212) 720-4330 sclarke@footlocker.com (212) 720-4477  
          with a copy to (which shall not constitute notice):                  
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: David Reamer (917) 777-2850 david.reamer@skadden.com (212) 735-2850
Administrative Agent, Collateral Agent, Swing Line Lender, L/C Issuer One Boston
Place, 18th Floor
Boston, MA 02108
Attention: Portfolio Manager – Foot Locker (877) 497-8640
Maggie.townsend@wellsfargo.com (617) 854-7261             with a copy to (which
shall not constitute notice):                   Otterbourg P.C.
230 Park Avenue
New York, NY 10169
Attn: Valerie S. Mason (212) 682-6104 vmason@otterbourg.com (212) 905-3636

 